 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638Service Employees International Union, Local 525, AFLŒCIO; Service Employees International Un-ion, AFLŒCIO, CLC and General Maintenance Service Company, Inc.  Service Employees International Union, Local 525, AFLŒCIO; Service Employees International Un-ion, AFLŒCIO, CLC and Lerner Enterprises Limited Partnership, Theodore N. Lerner, Mark D. Lerner, Albert Abramson and Gary Abram-son, d/b/a Washington Square Limited Partner-ship and The Lenkin Company Management, Inc.  Cases 5ŒCBŒ6558, 5ŒCBŒ6584, 5ŒCBŒ6712 (1,2), 5ŒCCŒ1118 (1,2), 5ŒCCŒ1119, and 5ŒCCŒ1120 September 30, 1999 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On November 6, 1992, Administrative Law Judge Ar-line Pacht issued the attached decision.  The General Counsel filed exceptions, the Charging Parties filed cross-exceptions, the Respondents filed an answering brief,1 and the Charging Parties filed a reply brief.2  The Respondents filed exceptions, the General Counsel filed an answering brief, and the Respondents filed a reply brief.  The Respondents filed a motion to dismiss or, al-ternatively, for leave to adduce new evidence.  The Charging Parties filed an opposition brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,3 and conclusions4 as modified below, to adopt the recommended Order as modified, and to issue a new notice.5                                                                                                                                                        1 The General Counsel filed a motion to strike certain portions of the Respondents™ answering brief, and the Respondents filed a brief oppos-ing this motion.  We deny the General Counsel™s motion to strike. 2 The Respondents also filed a motion to strike the Charging Parties™ cross-exceptions, and the Charging Parties filed a brief in opposition to the motion to strike.  We deny the Respondents™ motion. We similarly deny the Respondents™ motion to dismiss or, alterna-tively, for leave to adduce new evidence regarding the appropriate remedy. 3 The General Counsel and the Respondents have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 363 (3d Cir. 1951).  We have carefully exam-ined the record and find no basis for reversing the findings. In sec. VI,C, of her decision, the judge finds that the Respondents engaged in secondary activity at the White Flint Shopping Mall and at the Indian Springs Athletic Club.  As no unlawful conduct is alleged to have occurred at these locations, we do not adopt these findings. 4 The judge, contrary to her analysis and findings, found in her pro-posed conclusions of law that the Respondents violated Sec. 8(b)(1)(A) on November 1, 1990, when their trash bag hit a Washington Square patron.  We have deleted this finding.  We further find that the Novem-ber 8, 1990 ﬁhandcuffingﬂ incident outside Washington Square is in-cluded in the November 7 to 14, 1990 picketing found violative of Sec. 8(b)(4)(i) and (ii)((B). 1. For the reasons stated by the judge, we agree that the Respondents did not violate Section 8(b)(1)(A) on April 4, 1990,6 by allegedly attempting to impede a Gen-eral Maintenance employee from crossing their picket line.7  We similarly agree that the Respondents did not violate Section 8(b)(1)(A) or (4): by their October 25 (noontime), 26, and 29 rallies outside the Washington Square building; or by organizer Kevin Brown™s com-ments during their October 25 after-work rally.  We fur-ther agree with the judge that the Respondents did not violate Section 8(b)(4) by: (a) their October 19 visit to Washington Square offices; (b) their November 2 dem-onstration outside 2301 M Street, N.W.; or (c) their No-vember 6 distribution of flyers at the Bethesda, Maryland headquarters of The Lenkin Company Management, Inc.8 2. For the reasons stated by the judge, we agree that the Respondents violated Section 8(b)(1)(A), (4)(i), and (ii)(B) by: (a) their October 31 picketing of the PMI-managed garage in Washington Square; (b) the Novem-ber 1 ﬁtrashingﬂ incidents at Washington Square, 1130 Connecticut Avenue, N.W., and 1133 Connecticut Ave-nue, N.W.;9 and (c) the November 8 ﬁhandcuffingﬂ inci-dent at Washington Square.  We further agree that the Respondents violated Section 8(b)(4)(i) and (ii)(B) by  5 We have substituted a new Order and notice, reflecting all of the violations found, and tailoring the judge™s recommended 8(b)(4)(i) and (ii)(B) remedy to language the Board has followed in other similar cases. See, e.g., Sheet Metal Workers Local 19 (Delcard Associates), 316 NLRB 426, 439 (1995), modified on other grounds 154 F.3d 137 (3d Cir. 1998). Also, we shall modify the judge™s recommended Order in accor-dance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 6 All dates are in 1990 unless noted. 7 Although the judge incorrectly stated that General Maintenance employee Selene McCullough did not testify that Union Representative Paul Scully touched her as she attempted to cross the picket line, we find that this error does not affect our conclusion. In dismissing this 8(b)(1)(A) allegation, we do not rely on Musicians Local 76 (Jimmy Wakely Show), 202 NLRB 620 (1973).  8 Contrary to dissenting Member Brame, Member Hurtgen finds nothing in the conduct of the Respondents™ supporters, when delivering a sealed envelope at the Washington Square offices of Property Man-ager Sandra Reed on October 19, that had the ﬁreasonably foreseeable effectﬂ of threatening, coercing, or restraining Washington Square or its property manager within the meaning of Sec. 8(b)(4)(ii)(B).  Further, to the extent that Member Brame relies on the Respondents™ 8(b)(4)(B) conduct at other locations to support this allegation, Member Hurtgen notes that those violations postdate the October 19 incident.  Addition-ally, as to the November 2 incident outside 2301 M Street, and the November 6 incident at Lenkins™ headquarters, he agrees with the judge that they fall within the ambit of permissible activity under Edward J. DeBartolo Corp. v. Florida Coast Building Trades Council, 485 U.S. 568 (1988). 9 We adopt the judge™s finding, however, that the Respondents did not violate Sec. 8(b)(1)(A) by assaulting a Washington Square patron with a trash bag.  There is no evidence that any employee observed this assault.  329 NLRB No. 64  SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 639picketing the Monument-managed parking garage at 
1701 L Street, N.W., on November 2 and by picketing 
Washington Square on the evening of October 25.
10 3. We further find that the Respondents violated Sec-
tion 8(b)(4)(i) and (ii)(B) by: (a) picketing the Washing-

ton Square building on the evenings of November 7 to 
14;11 (b) demonstrating at the Aspen Hill Racquet Club 
on November 8; (c) their November 15 conduct in the 
law offices of Arent, Fox; and (d) the November 1, 14, 
and 16 demonstrations outside the homes of Albert and 
Ronald Abramson.
12 For the reasons stat
ed by the judge, 
we find that this conduct violated Section 8(b)(4)(B)
13                                                           
 10 We simply reject dissenting Member Liebman™s conclusion that 
none of the Respondents™ conduct is violative of Sec. 8(b)(4)(i)(B).  
Thus, an express inducement of employees to strike is not a necessary 
predicate to a finding that they we
re induced or encouraged by a union 
to withhold their services from the targeted employers particularly 
where, as here, that was the foreseeable consequence of the Respon-
dents™ conduct. Cf. 
Warshawsky & Co. v. NLRB,
 182 F.3d 948 (D.C. 
Cir. 1999).  
Contrary to the comments of our dissenting colleague, we do not 
suggest that all 8(b)(4)(ii) conduct 
will necessarily be 8(b)(4)(i) con-
duct.  For example, if a union threatens a neutral, and there are no em-
ployees who hear or observe the threat, it could not be said that the 

union was seeking to induce or encourage employees to do anything.  
However, the Unions™ conduct here was open and notorious and a 
foreseeable consequence of it was to
 appeal to employees to withhold 
their services.   11 The General Counsel has excepted to the judge™s failure to find 
that the Respondents™ picketing outsi
de Washington Square from Octo-
ber 30 to November 7, and on Novemb
er 15, additionally violated Sec. 
8(b)(4).  We reject this exception. 
 As to the picketing from October 30 
to November 7, we note that the 
General Counsel stipulated, and the 
judge found, that the picket signs were not in issue during this period.  
Indeed, it was not until November 7 th
at the Respondents were notified that the hours of USSI employees had 
been changed so that they would 
not be working during the early evening hours when the picketing 
occurred.  As to the November 15 picketing, although the record dem-
onstrates that noontime picketing occurred prior to the Respondents™ 
supporters entering the Washington Square offices of Arent, Fox, the 
judge made no specific findings as to that picketing.  In any event, as 
any finding of an additional 8(b)(4)(B) violation would be cumulative, 
and would not affect the Order, we
 find it unnecessary to resolve the 
issue as to the November 15 picketing. 
12 Clearly, the Abramsons were neutrals.  Thus, it is difficult to see 
how their private homes could be primary sites. Equally clear, the Un-

ions™ conduct at the homes was not a peaceful handbill appeal of the 
kind privileged by 
DeBartolo, 
supra. 
13 Sec. 8(b)(4) provides that it is unlawful for a labor organization or 
its agents: (4)(i) to engage in, or to induce or encourage an individual 
employed by any person engaged in commerce or in a industry af-
fecting commerce to engage in, a strike or a refusal in the course 
of his employment to use, manufacture, process, transport, or oth-
erwise handle or work on any goods, articles, materials, or com-
modities or to perform any services; 
or (ii) to threaten, coerce, or 
restrain any person engaged in commerce or in an industry affect-
ing commerce, where in either case an object thereof isŠ 
(b) forcing or requiring any person to cease using, selling, 
handling, transporting, or otherwise dealing in the products of any 

other producer, processor, or manufacturer, or to cease doing 
business with any other person, or
 forcing or requiring any other 
employer to recognize or bargain with a labor organization as the 
representative of his employees unless such labor organization 
has been certified as the repres
entative of such employees under 
the provisions of section 9 . . . 
Provided
, That nothing contained 
because it was directed at se
condary parties (Washington 
Square Limited Partnership and its partners Lerner and 
Abramson; The Lenkin Company Management, Inc.; and 
the law firm of Arent, Fox, Kintner, Plotkin & Kahn (Ar-
ent, Fox)), with whom the Respondents had no labor 
dispute.  In this regard, we find no merit to the Respon-
dents™ claims that Charging Parties Lenkin and WSLP 

(or their principals), or Arent, Fox, forfeited their neu-
trality by engaging in a joint venture with primary em-
ployers USSI or Red CoatsŠthrough the Apartment and 
Office Building Association (AOBA) or otherwiseŠto 
oppose unionization of the primaries™ janitorial employ-
ees.  Nor do we agree with 
our dissenting colleague that, 
by their action, the Charging Parties essentially became 

parties to the labor dispute and thus lost their neutrality 
as to that dispute.  Rather, we agree w
ith the judge that 
the Respondents unlawfully sought to enmesh these neu-

tral individuals and entities in its dispute with Red Coats 
and USSI.  When enacting Section 8(b)(4)(B) in 1947, Congress 
sought to shield neutrals from labor disputes that were 
not their own, on the basis that, inter alia, neutrals were 
often powerless to comply with the union™s demands. 
Carpet Layers Local 419 v. NLRB,
 467 F.2d 392 (D.C. 
Cir. 1972).
14  When seeking to establish that an entity has 
lost its neutrality for purposes of Section 8(b)(4)(B), a 
union bears the heavy burden of demonstrating that 

loss.15 Sheet Metal Workers
 Local 80 (Limbach Co.),
 305 
NLRB 312, 314 fn. 5 (1991), enfd. in relevant part 989 

F.2d 515 (D.C. Cir. 1993); 
Newspaper & Mail Deliverers 
(Gannett Co.), 
271 NLRB 60, 67 (1984).  This burden is 
satisfied only where the union establishes that the entity 
is so closely identified with, and allied to, the primary 
that it has ceased being neutral to the dispute. 
Teamsters 
Local 456 (Carvel Corp.),
 273 NLRB 516, 519 (1984).  
As found by the judge, unions can satisfy this burden by 
establishing that the targeted entity is an ﬁallyﬂ of the 
                                                                                            
 in this clause (B) shall be construed to make unlawful, where not 
otherwise unlawful, any primary st
rike or primary picketing[.] 
14 In 1951 amendments, Congress reaffirmed a union™s right to en-
gage in strikes and picketing agains
t primary employers.  Thus, when 
considering 8(b)(4)(B) allegations, th
e Board is mindful of ﬁthe dual 

congressional objectives of preserving the right of labor organizations 
to bring pressure to bear on offending employers in primary labor dis-
putes and of shielding unoffending 
employers and others from pres-
sures in controversies not their own.ﬂ 
NLRB v. Denver Building Trades 
Council, 
341 U.S. 675, 692 (1951).   
15 Our dissenting colleague apparently
 seeks to shift or lessen the un-
ion™s clear burden of demonstrating loss of neut
rality by analogizing this area of the law to one concerning single employer and alter egos.  
We find this argument wholly unpe
rsuasive and note that it ignores 
Congress™ clear purpose when enacting 8(b)(4) of shielding neutrals 
from outside disputes.  
In our view, the General Counsel meets his burden of proof on this 
issue by showing that the union has directed 8(b)(4) conduct to an 
ostensibly neutral company.  Th
e union may defend by showing that 
this company is an ally of the primary or has otherwise enmeshed itself 
in the primary dispute. The union bears the burden of proof as to this 
issue.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640primary employer.  Under this doctrine, where the union 
establishes that the entity is a ﬁsingle employerﬂ with the 
primary, or performs the primary™s struck work, it is 
deemed an ﬁallyﬂ of the prim
ary that has forfeited its 
neutrality for purposes of Section 8(b)(4)(B). See, e.g., 
Mine Workers (Boich Mining Co.),
 301 NLRB 872, 873 
(1991), enf. denied on other grounds 955 F.2d 431 (6 Cir. 
1992); 
Office Employees Local 2 (Postal Workers),
 253 
NLRB 1208, 1211 (1981).
16  Similarly, as found by the 
judge, where it is demonstrated that the targeted entity 
exercises substantial, actual,
 and active control over the 
working conditions of the pr
imary™s employees, that en-

tity may be found to have relinquished its 8(b)(4)(B) 
protections.  See generally 
Electrical Workers IBEW 
2208 (Simplex Wire)
, 285 NLRB 834, 838 (1987).  
We agree with the judge and our dissenting colleague
 that Charging Parties WSLP and Lenkin Company, are 
not ﬁalliesﬂ of the primary employers Red Coats or 

USSI.
17  Indeed, the Respondents concede that the ﬁallyﬂ 
doctrine is not established here.  We also agree with the 

judge and our dissenting colleague
 that the Charging 
Parties do not substantially control the working condi-
tions of the primaries™ employees.  See generally 
Carpet, 
Layers Local 419 v. NLRB,
 supra; Cf. 
Carpenters (Mis-
soula White Pine Sash),
 301 NLRB 410 fn. 3 (1991).  
Accordingly, under extant law, the judge correctly con-
cluded that the Charging Parties remain ﬁneutrals.ﬂ  
Through the conduct described in Section 3(a)Œ(d) 
above, the Respondents unlawfully sought to enmesh 
these neutrals in the primary dispute between Respon-
dents and USSI-Red Coats.   This conduct was unlawful 
because it was ﬁtactically calculated to satisfy [the Re-
spondents™] objectives elsewh
ere,ﬂ i.e., to organize the 
primary employers™ employees.  
National Woodwork 
Mfrs. Assn. v. NLRB,
 386 U.S. 612, 644 (1967). 
Our dissenting colleague, however, leaves existing law 
behind and creates a new doctrine that would deny the 

Charging Parties the protection of Section 8(b)(4)(B).  
Our colleague notes that the Charging Parties chose to 
participate in a trade association, AOBA, and that 
AOBA, in turn, assisted members who were primaries in 
the dispute to resist the unio
n campaign while also assist-
ing members who were neutral secondaries to shield 

them from the impact of the union activity.  From this, 
she concludes that the Charging Parties became so en-
twined in the union campaign that they became parties to 
the dispute, even though they do not fit within any of the 
                                                          
                                                           
16 In evaluating ﬁallyﬂ status, the Bo
ard examines various factors, in-
cluding common ownership, common c
ontrol of labor relations, inte-gration of operations, and the dependence of one employer on the other 
for a substantial portion of its business. Graphic Arts Local 262 (Lon-
don Press), 
208 NLRB 37, 39 (1973).  
17 We further agree with the judge that the Charging Parties and Ar-
ent, Fox are not joint employers with USSI and Red Coats.  
definitions in existing Board law which would render 
them primary as opposed to secondary employers.
18   We find no legal support for this position.
19  Indeed, as 
recognized by the judge, the flaw in this argument is that 
it erroneously assumes that ﬁwholly unconcernedﬂ means 
that neutrals must be totally disengaged from a labor 
dispute to retain their neutrality.
20  That is not the law.
21  Fox example, a customer may want a supplier to resist 
union demands for a substantial wage increase.  The cus-
tomer may be concerned that such a wage increase will 
result in a price increase to 
the customer.  Thus, the cus-
tomer is not ﬁwholly unconcernedﬂ as to the supplier-
 18 Our dissenting colleague makes much of 
Edward J. DeBartolo 
Corp. v. Florida Coast Building Trades Council
, supra, in which the 
Supreme Court cautioned that Sec. 
8(b)(4) must be construed narrowly 
because its potential to reach ﬁexpre
ssiveﬂ activity by unions implicates 
the First Amendment.  However, 
DeBartolo does not deal with the issue of primaries vs. neutrals.  
Rather, it deals with the issue of 
whether conduct addressed to a conced
ed neutral was unlawful.  In any 

event, as to that issue, the Court in DeBartolo expressly distinguished 
the peaceful handbilling present in that caseŠwhich it found to be 
ﬁexpressiveﬂ and lawfulŠfrom activity su
ch as ﬁviolence, picketing, or 
patrollingﬂ (485 U.S. at 577) which it found to be a combination of 
conduct and communication more likely to be found coercive under the 
Act.  The conduct which we find, in agreement with the judge, violated 
Sec. 8(b)(4) clearly exceeds the bounds of merely expressive conduct; 
accordingly, the admonitions of 
DeBartolo
 do not come into play. 
See also Warshawsky & Co. v. NLRB,
 supra (distinguished 
DeBar-tolo on the grounds that there the conduct sought by the union was a 
lawful boycott whereas, in contrast, in 
Warshawsky
 constitutional prob-lems were not presented due to the 
unlawful inducement of employees 
to engage in a secondary strike).
 19 We concur with the judge™s finding that the Respondents might 
have successfully defended against 8(
b)(4)(B) violations had they ad-
duced convincing proof that the Charging Parties, through AOBA or 
otherwise, were so involved in, or
 exercised such actual and active 
control over the management policies and/or labor relations of the 
primaries as to become enmeshed in 
the latters™ dispute with the SEIU.  
This they failed to do.  
Further, we adhere to the well-settled proposition that, absent em-
ployment controls not present here, a building owner is a person sepa-
rate and apart from the janitorial contractor. See, e.g
., Southern Cali-
fornia Gas Co., 302 NLRB 456, 461Œ462 (1991); 
Service Employees 
Local 87 (Pacific Telephone),
 279 NLRB 168, 171Œ172 (1986).  Con-
cededly, the owner may have an econo
mic interest in keeping the jani-
torial contractors™ employees nonunion. 
 Thus, in a lay sense, the owner 
may not be ﬁwholly unconcernedﬂ about
 the prospect of unionization.  
However, in agreement with the j
udge and the D.C. Circuit, we find 
that this phrase, as applied to Sec. 8(b)(4)(B) was not intended to have 
so broad a reach. See 
Carpet, Layers Local 419 v. NLRB,
 429 F.2d 247 
(D.C. 1970); on remand 190 NLRB 143 (1971); enfd. 467 F.2d 392 

(D.C. Cir. 1972).  
20 We disagree with our colleague™s 
claim that we have taken undue 
liberties with the ordinary meaning of 
ﬁneutral.ﬂ  The term is not used 
in its ﬁordinaryﬂ context in these 
casesŠbut in its precise legal mean-
ing as defined in case law, supra. 
 As she concedes, the term ﬁneutralﬂ 
does not appear in Sec. 8(b)(4), but derives from Senator Taft™s use of 
the phrase ﬁwholly unconcernedﬂ when sponsoring that legislation.  
Further, we agree with the judge 
that the term ﬁwholly unconcerned,ﬂ 
as used by Senator Taft during the enactment of that provision, cannot 
be given the construction urged by th
e dissent.  Extant law makes clear 
that absent an ﬁallyﬂ relationship or substantial control by the neutral 
over the primary, neutrality will not be lost.  
21 We do not find that our dissen
ting colleague™s, ﬁcommon senseﬂ 
analysis of this case suffices to shield secondary conduct where legal 
precedent would not.   SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 641union bargaining dispute.  But, that does not permit the 
union to picket the customer. 
Further, to the extent that the Charging Parties were in-
terested parties in the Respondents™ janitorial contrac-
tors™ labor dispute, it was 
largely because the Respon-
dents overtly and expressly
 sought to enmesh them in it.  
From the 1987 inception of their ﬁJustice for Janitorsﬂ 
(JFJ)
 campaign, the Respondents sought to enmesh the 
Charging Parties and other building owners and manag-
ers in their dispute with USSI, Red Coats, and other jani-
torial contractors.  The JFJ 
campaign in the District of 
Columbia was part of a nationwide campaign to organize 

janitors who clean commercial buildings.  Throughout 
this campaign, Respondents™ leaders consistently re-
quested meetings with neutral building owners and man-
agers as well as the primary 
cleaning contractors.  And, 
from the beginning, the Respondents made clear their 

intent to convince the building owners and managers to 
use their influence with the contractors to persuade the 
latter to recognize the Respondents.
  In response to the 
Respondents™ planned strategy to encompass building 
owners in their campaign to organize janitorial employ-
ees, the Charging Parties lawfully sought to protect their 
companies and business interests.  They were clearly 
entitled to do so. See generally 
Painters Local 36 (Stew-
art Construction),
 278 NLRB 1012 (1986).
22  That they 
did so under the auspices of the AOBAŠof which they 
were membersŠdid not forfeit those protections. 
Nor did the fact that the AOBA provided information, 
training, and legal advice to its primary and neutral 

members impermissibly enmesh the Charging Parties.  
First, as found by the judge, the Charging Parties availed 
themselves of these AOBA services in order to protect 
their 
business interests apart from any immediate interest 
in the primary labor dispute.
23  Second, the AOBA, as a 
trade association, was entitled to assist all of its members 

and also to take a point of 
view on the Respondents™ ac-
tivities which were dramatically affecting many of its 
members, both secondaries an
d primaries alike.  More-
over, the AOBA was clearly entitled to advise members 
consistent with what it viewed as the best interests of the 

organization as a whole.  Ultimately, as our dissenting 
colleague must concede, each member was a separate 
entity with complete control over its own labor relations 
and was free to follow advice dispensed by the AOBA or 
to decline to do so.  The fact
 that principals of the Charg-
ing Parties were active in AOBA governance at the time 
                                                          
                                                           
22 Further, even had the record established that the Respondents™ or-
ganization of the primaries™ empl
oyees would have economic conse-
quences on the Charging Parties, this would have been insufficient to 
destroy secondary status.  See, e.g., 
Carpet Layers, Local 410 v. NLRB, supra, 467 F.2d at 401.  
23 See generally 
Service Employees Local 32B-32J (Dalton Schools),
 248 NLRB 1067, 1069 (1980) (No precedent 
is advanced to support the 
view that a neutral™s efforts, however fruitless, to seek relief from a 
union and get out from under unlawfu
l picketing somehow aligns the 
neutral with the primary so as to
 justify picketing the former.).  
of the Respondents™ campaign may have made them 
more attractive targets for the Respondents™ aggressive 
tactics, but that fact cannot convert them from neutral to 
primary status in the dispute. 
Additionally,
 despite some early AOBA rhetoric (to 
the effect that it was ﬁspearheadingﬂ the campaign 

against unionization),
24 there is no evidence that the 
AOBAŠon behalf of the neutralsŠengaged in actual 
conduct which enmeshed the 
Charging Parties in the 
primary dispute.  As found by
 the judge, the record is 
barren of evidence that th
e AOBA provided a forum in 
which the Charging Parties plotted to interfere with Re-
spondents™ efforts to organize janitors.  Indeed, as stated 
by the judge, the evidence falls far short of establishing 
that the Charging PartiesŠthrough the AOBAŠwere 
ﬁso involved in, or exercise
d such actual and active con-trol over the management policies and/or labor relations 

of the primary employers as 
to become enmeshed in the 
janitorial contractors™ labo
r dispute with the [Respon-
dents].ﬂ 
 We also agree with the ju
dge that the fact that 
the Charging Parties (and other AOBA-building owners) 
contributed to and benefited from a legal defense fund to 
which primary members also contributed does not estab-
lish that the Charging Parties lost their neutral status.  
This is particularly true because the evidence demon-
strates that much of
 the legal advice provided
 by the 
AOBA was for the purpose of ensuring, not forfeiting, 
the Charging Parties™ neutrality.
25  That the
 primary em-
ployers as AOBA members also received legal advice 
paid for by the AOBA fund, cannot thus transform the 

Charging Parties from neutral to primary employers. 
Our dissenting colleague makes much of the fact that 
AOBA opposed the Unions™ attempts to gain recognition 
from the primaries, albeit sh
e recognizes that AOBA also 
opposed the Unions™ efforts to enmesh the neutrals.  Of 
course, AOBA did both because AOBA was comprised 
of primary and neutral companies.  However, it does not 
follow that each member of AOBA thereby became a 

primary.  The neutrals used AOBA to preserve their neu-
trality, and the primaries used AOBA to oppose the Un-
ions™ efforts to gain recognition.  In our view, a neutral 
company does not sacrifice its
 neutrality simply because 
it belongs to an organization that acts on behalf of neu-
trals and primaries. 
Nor does it follow that a ne
utral company sacrifices 
neutrality simply because one of its principals is an offi-

cer of an association that has primary and neutral mem-
 24 As found by the judge, by late 1988 and early 1989Šwell before 
the late 1990 conduct here at issueŠthe AOBA modified its rhetoric to 
make clear that its neutral members 
who did not employ janitors (such 
as the Charging Parties) ﬁ[took] no position as to whether or not there 
should be a union for any given contract cleaning company.ﬂ   
25 As found by the judge, the ﬁbarring lettersﬂ prepared by AOBA 
for and used by the Charging Parties as well as other secondary and 
primary members do not warrant a contrary result inasmuch as they 
were used as defensive measures against the Respondents™ extension of 
picketing and other demonstrations to their facilities.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642bers.  There are, of course, many trade associations in 
this country, and business owners and executives often 
participate in those associations.  However, those owners 
and executives also run thei
r own companies.  The com-
panies determine their own policies, which may or may 
not reflect association policy.  Notwithstanding this, our 
colleague asserts that the position taken by an association 

somehow becomes ascribable to the companies which 
comprise it.  In our view, this
 assertion is erroneous as a 
matter of law and policy.  There is no precedent to sup-
port it.  And the consequences of it would be that persons 
would be loathe to join or lead associations, for fear of 
the enmeshment of their comp
anies in disputes with un-
ions. 
 Further, we find no support for her apparent view that 
a law firm™s representation of a primary means that the 

law firm itself becomes a primary.  This view is at war 
with established legal principles.  Just as a lawyer can 
represent an unpopular person without being tainted by 
association, so too can a labo
r lawyer render legal advice 
to an employer without, in effect, becoming that em-
ployer.
  A contrary view woul
d mean that every
 law firm 
that gives advice to a client involved in a labor dispute 
becomes a party to that labor 
dispute.  We are aware of 
no precedent that would support such a rule of law and 
certainly find no compelling reason to craft one in this 
case.  Accordingly, and for the reas
ons more fully explicated 
by the judge, we find that the Respondents failed to es-

tablish that the Charging Parties and Arent, Fox lost their 
neutrality.  Therefore, we find that the Respondents vio-
lated Section 8(b)(4)(B) as set forth above.   
4. Finally, contrary to the judge, we find that the Re-
spondents violated Section 8(b)(1)(A) through the April 
4 comments of its organizer, Eric Cauthern, to operating 
engineer Stephen Dixon at 2100 M Street, N.W.
26   
On April 4, during the Respondents™ demonstration 
outside 2100 M Street, which is managed by the Charles 

E. Smith Company and cleaned by Charging Party Gen-
eral Maintenance, building engineer Dixon placed a hand 
on Cauthern™s shoulder.  Cauthern responded by telling 

Dixon to ﬁ[g]et the fuck out of his face,ﬂ and soon after 
asked Dixon when he got off work and promised to re-
turn to ﬁkick his ass.ﬂ   
The judge found that Cauthern™s comments, while rude 
and intemperate, were not 
unlawful because Dixon was 
not connected to the primary employer and because his 

comments were not overheard by or communicated to 
employees.  We disagree. Initially, we note that Dixon is 
a ﬁbuilding engineerﬂ (an empl
oyee) rather than a ﬁbuild-
ing managerﬂ as found by the judge.  Further, we find 
that Cauthern™s comments would reasonably tend to re-
strain or coerce employee Dixon in violation of the Act. 
                                                          
 26 Unless otherwise specified, all ci
ted addresses are in Washington, 
D.C. See generally 
Meat Packers (Hormel & Co.),
 291 NLRB 
390, 394 (1988); 
Maywood Plant of Grede Plastics,
 235 
NLRB 363, 380 (1978), enfd. in relevant part 628 F.2d 1 
(D.C. Cir. 1980).  Accordingly, we reverse the judge and 
find that the Respondent violated Section 8(b)(1)(A).  
AMENDED 
REMEDY
 Having found that the Respondents have violated Sec-
tion 8(b)(1)(A), (i), and (ii)(B), as set forth in sections 2, 
3 and 4 of this decision, by coercing employees in the 
exercise of their Section 7 rights and by enmeshing 
Washington Square Limited Partnership, The Lenkin 
Company Management, Inc., PMI, Monument Parking, 
Arent, Fox, and other neutrals in the primary labor dis-
pute, we order that that th
ey cease and desist from such 
practices and take affirmative action designed to effectu-
ate the Act.  
ORDER The National Labor Relations Board orders that the 
Respondents, Service Employ
ees International Union, 
AFLŒCIO, CLC, and Service Employees International 
Union Local 525, AFLŒCIO, their officers, agents, and 
representatives, shall  
1. Cease and desist from 
(a) Inducing or encouraging employees of Washington 
Square Limited Partnership, The Lenkin Company Man-
agement, Inc., Arent, Fox, Kinter, Plotkin & Kahn, PMI, 
Monument Parking, or any other person engaged in 
commerce or in any industry 
affecting commerce, to re-
fuse in the course of their employment to perform any 
services where an object is to
 force or require any person 
to cease doing business with 
United States Service Indus-
tries (USSI) or Red Coats, or to require USSI or Red 
Coats to recognize or
 bargain with them. 
(b) Threatening, coercing, or restraining Washington 
Square Limited Partnership, The Lenkin Company Man-

agement, Inc., Arent, Fox, Kinter, Plotkin & Kahn, PMI, 
Monument Parking, or any other person where an object 
is to force or require them 
to cease doing business with 
USSI or Red Coats, or to re
quire USSI or Red Coats to 
recognize or bargain with them. 
(c) Blocking or impeding access to the Washington 
Square situs. 
(d) Assaulting supervisors and tenants of neutral em-
ployers. 
(e) Threatening employees 
with bodily harm when 
they seek to halt demonstrations.  
(f) In any like or related manner restraining or coercing 
employees in the exercise of rights guaranteed them by 
Section 7 of the Act.
  2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its business office and at all meeting halls in Washington, 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 643D.C., copies of the attached notice marked ﬁAppendix.ﬂ
27  Copies of the notice, on forms provided by the Regional 
Director for Region 5, after being signed by the Respon-
dents™ authorized representatives, shall be posted by the 
Respondents immediately upo
n receipt and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices are customarily posted.  Reason-

able steps shall be taken by the Respondents to ensure 
that the notices are not altered, defaced, or covered by 
any other material.   
(b) Within 14 days after service by the Region, sign 
and return to the Regional Director sufficient copies of 
the notice for posting by Washington Square Limited 
Partnership, The Lenkin Company Management, Inc., 
Arent, Fox, PMI, and Monument Parking, if they are 
willing, at all places where their notices to the public and 
patrons customarily are posted.  
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at 
testing to the steps that the Respondents have taken to 
comply. 
 MEMBER 
HURTGEN, concurring. 
As set forth by the administrative law judge, and as 
highlighted in the majority opinion, I find that the Re-

spondents failed to establish that the Charging Parties 
and Arent, Fox forfeited their neutrality for purposes of 
Section 8(b)(4)(B).   
I agree that, under extant legal principles (i.e., the 
ﬁallyﬂ doctrine), those parties remained neutrals whom 
the Respondents unlawfully sought to enmesh in their 
dispute with the primary jan
itorial contractors USSI and 
Red Coats.  Further, even if neutrality can also be lost 
where the ﬁneutralﬂ exercise
s substantial, actual, and 
active control over the working conditions of the primary 
employees, that control was not established here. 
I write separately to acknowledge there may be other 
situations in which I might be willing to find that neutral-

ity has been lost.  That is, if a neutral company furnishes 
advice, money, or other mate
rial assistance to a primary 
employer, in connection with the primary employer™s 
dispute with a union, it is at 
least possible that the neutral 
company thereby forfeits its neutrality.
1  However, as-
suming arguendo that this is so, I would find that the 
Charging Parties and Arent, Fox remained neutrals.  In 
                                                          
                                                           
27 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ  
1 I do not include in this rationale th
e prospect that a neutral law firm 
would lose its neutrality by virtue of
 giving advice to a primary.  In my 
view, that position would be contrary
 to principles which require an 
attorney to give advice to a client, irrespective of whether the attorney 

personally agrees with the goals of the client. 
reaching this conclusion, I re
ly particularly on the fol-
lowing rationale. 
First, the fact that companie
s exercise their 8(c) privi-
lege to express their opposition to the unionization of 
other companies does not destroy the neutrality of the 
former companies.  Second, the neutral AOBA members 
took their positions in response to the Respondents™ ef-
fort 
to enmesh them
 in the effort to unionize the prima-
ries.  The Respondents™ goal was articulated from the 

inception of their 1987 ﬁJustice for Janitorsﬂ campaign.  
It was to pressure the persons perceived to have the most 
clout (the neutral building owners and managers) in order 
to achieve unionization of the primaries™ employees.  
Clearly, resistance to a union 
effort to enmesh neutrals 
cannot itself be a factor that destroys neutrality.  Third, 
by early 1989, the neutrals had made it clear that their 
sole interest was to protect their own property and busi-
ness interests against trespass and intrusion by the Un-
ions, as distinguished from assisting the primaries in 
their resistance to unionization.
2  The union conduct in-
volved herein occurred in 1990 and later.  Thus, after the 
neutrals made it crystal clear that they were indeed neu-
tral on the issue of unioniza
tion of primaries, the Re-
spondents persisted in their efforts to enmesh them in 
that dispute. 
Accordingly, in addition to the majority rationale 
(which I adopt), I find that th
e circumstances of this case 
provide no basis for expanding extant law to find that the 
Charging Parties and Arent, Fox lost their neutrality. 
 MEMBER 
LIEBMAN
, dissenting in part. 
In finding today that the Ch
arging Parties are ﬁneutralﬂ 
employers in the labor disput
e arising from the Justice 
for Janitors Campaign, my colleagues have taken liber-
ties with the ﬁordinary meaning of plain language.ﬂ  I 
agree with my colleagues 
and the administrative law 
judge that the Charging Parties are neither ﬁalliesﬂ nor a 

single employer with the ma
intenance contractors, Red 
Coats and USSI, under traditional Board law.  However, 
I would find under the particular circumstances outlined 
below that, by their choice to actively support and par-
ticipate, through the Apartment and Office Building As-
sociation (AOBA), in the campaign to thwart the Unions™ 
attempt to organize and represent the employees of Red 
Coats and USSI, the Charging
 Parties forfeited their 
ﬁneutralityﬂ in the labor dispute and the protection af-

forded by 8(b)(4) to neutral employers.
1  Although dis-
 2 The ﬁbarringﬂ letter, devised by AOBA to protect against trespass 
by the Respondents, was quite consiste
nt with the neutrals™ efforts to 
protect their property interests. 
1 For separate reasons set forth below, I additionally find that the 
Unions™ actions with regard to the law firm, Arent, Fox, Kinter, Plotkin 
& Kahn, did not violate Sec. 8(b)(4). 
Because I find that the record adequately supports the Respondents™ 
claim that the Charging Parties were 
not ﬁneutralsﬂ for purposes of this 
proceeding, and because I find that their conduct directed toward Arent, 
Fox was not unlawful, I need not pass on the judge™s ﬁattorney-client 

privilegeﬂ rulings.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644tinct from USSI and Red Coats 
in other respects, by their 
own conduct the Charging Parties obscured the bounda-
ries between themselves and 
the maintenance contractors 
in the very arena that is pivotal to assessing their neutral-
ity in this case, namely, the labor dispute between the 
Unions and the two contractors. Thus, while the Charg-
ing Parties may have been able, in some instances, to 

limit the Unions™ activities or exclude them from their 
property on other grounds not at issue in this case, I find 
that they could not circumscribe the Unions™ activity on 
the grounds that it was secondary rather than primary 
conduct under Section 8(b)(4).  
Accordingly, contrary to my
 colleagues, except for the 
picketing of the PMI and Monument parking garages, 
discussed in Section 2 of the decision, I would not find 

that the Respondent Unions
 have violated Section 
8(b)(4)(i) and (ii) (B) of the Act.
2 Relevant Facts
3 The Service Employees International Union initiated a 
ﬁJustice for Janitorsﬂ campaign to organize janitors na-

tionwide in 1987.  This case involves the campaign in the 
District of Columbia.  The Unions announced that they 
would seek to persuade real estate owners and managers 
to exert their influence on 
the cleaning contractors to 
recognize the Unions as bargai
ning representatives of the 
contractors™ janitors.  The Unions engaged in various 
activities, including contacting members of AOBA, a 
trade association consisting of hundreds of Washington, 
D.C. area building owners, managers, and maintenance 
contractors.  As to some 
cleaning contractor members, 
the Unions demanded voluntary recognition.   
In response to the ﬁJustice for Janitorsﬂ campaign, the 
AOBA developed a structured, funded program to coun-
ter the Unions™ organizational campaign.  At all relevant 
times, the Charging Parties,
4 the law firm Arent, Fox, 
United States Service Indust
ries (USSI), and Red Coats 
were AOBA members.  Indeed, from 1987 through 1990 

Edward Lenkin, an officer in Charging Party Lenkin 
Company Management, Inc., was a member of the 
AOBA executive committee and its board of directors.  
During 1989, Edward Lenkin was AOBA™s president.  

Similarly, Mark Lerner, managing partner of the Lerner 
CorporationŠa limited partner in Charging Party WSLP, 
was a member of the AOBA™s board from 1988 through 
                                                          
                                                           
2 I agree with Member Hurtgen, fo
r the reasons set forth in the ma-
jority opinion (fn. 8), that the follo
wing three incidents were protected 
by 
DeBartolo 
(Edward J. DeBartolo Corp. v. Florida Coast Building 
Trades Council, 
485 U.S. 568 (1988)): the October 19 delivery to the 
property manager at the Washington
 Square Office; the November 2 
incident outside 2301 M Street, and 
the November 6 incident at Len-
kins™ headquarters. 
3 The facts are more fully set forth in the judge™s decision. 
4 Although the Washington Square 
Limited Partnership (WSLP) was 
not a separate AOBA member, both principals of this limited partner-
ship, Albert and Ronald Abramson, were.  
1990.
5 Throughout the relevant period, the Arent, Fox 
firm was retained by the AOBA as counsel in matters 
related to the Unions™ Justice for Janitors campaign. 
AOBA has a paid administrative staff which implements 
policies formulated by 
the executive committee and 
board of directors. 
AOBA™s program to counter the Justice for Janitors 
campaign had its genesis in a September 1987 meeting of 
member building owners and large cleaning contrac-
torsŠincluding key officers of the Lenkin and Lerner 
companies.  The meeting was convened for the precise 
purpose of ﬁformulat[ing] a strategy to counter the Un-
ion™s efforts.ﬂ  The AOBA membersŠincluding the 
Charging PartiesŠunanimously agreed to commit 
AOBA staff and resources to fight the Unions™ attempts 

to unionize employees of area custodial contractors.  The 
members also agreed to deve
lop a special taskforce to 
deal specifically with the 
Unions™ campaign. The task-
force met on October 1, discussed and agreed that the 

AOBA was well suited to deal 
with the ﬁJustice for Jani-
torsﬂ campaign, and stated that
 if this was ﬁnot properly 
and troughly [sic] undertaken now [it] will have severe 
negative financial effects on all [Washington,] D.C. 
properties both immediately an
d for years to come.ﬂ  
In late 1987, various building owners and managers 
reported to AOBA™s executi
ve vice president, Donald 
Slatton, that the Unions had 
contacted them asserting that 
the developers had de facto control over local janitors™ 
working conditions. AOBA™s board of directors then met 
to discuss the organizing drive and consider whether 
AOBA would take a lead role in countering the Unions™ 
organizing campaign.  At that meeting, AOBA™s board, 
including representatives fr
om the Charging Parties, 
unanimously agreed to assume ﬁa lead role in the cam-

paign,ﬂ by resolving to: (1) devote staff time; (2) employ 
Arent, Fox attorney, Allen Siegel, as lead management 
labor attorney; and (3) commit its funds in order to 
ﬁcounter the attempt to unionize service employees in 
Washington.ﬂ  As the judge found, the board of directors 
thereby ﬁauthorized 
AOBA to assume a leading role in 
orchestrating activities in opposition to the Justice for 
Janitors campaign.ﬂ 
Thereafter, the AOBA funded its campaign against the 
Unions by soliciting contributions from membersŠ

owners, building managers, and cleaning contractors 
alike, specifically for the ca
mpaign. AOBA president in 
1989, Edward Lenkin, who solicited these contributions, 
was also Charging Party Lenkin Company™s president. 
In soliciting contributions to the fund, the AOBA made 
clear to its members that the 
purpose of the funds was to 
help the AOBA, on behalf of its members, spearhead the 
ﬁindustry effort to fight the union on all levels.ﬂ  For ex-
 5 In addition, James Schneider, an official of Tower ConstructionŠa 
company owned by WSLP™s Abramson familyŠwas on the AOBA 
Board from 1987 to 1990. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 645ample, in a June 1988 solicitation of contributions, the 
AOBA wrote its members that the requested funds were 
necessary to ﬁhelp finance our 
efforts to resist an inten-
sive campaign to unionize the employees of our city™s 
cleaning contractors.ﬂ  Further, the AOBA did not 
merely solicit donations from its members, but sent them 
written invoices, specifying the precise amount to be 

contributed, and making clear that the requested money 
was to ﬁfund AOBA™s plan to counter the SEIU™s organ-
izational campaign.ﬂ
6  Significantly, the record does not show that the solic-
ited contributions were earmarked by AOBA either for 
use on behalf of its janitorial contractor members in their 
efforts to counter the organizing drive, or for separate use 
on behalf of its building owner and manager-members to 
shield themselves from the union campaign
7 or to aid 
them in expressing their view
s about it. On the contrary, 
some solicitations, which were addressed to ﬁall AOBA 
building owners and operators,ﬂ made clear that the 
moneys were to ﬁfund the industry effort to fight the Un-
ion on all levels.ﬂ  Significantly, in response to AOBA™s 
solicitations, the Charging Parties as well as the contrac-
tors, Red Coats and USSI, regularly contributed to the 
fund. 
As the self-proclaimed lead
er of the campaign against 
the Unions, the AOBA actively monitored the ﬁJustice 

for Janitorsﬂ campaign.  It directed its members to ap-

prise it of any ﬁovert union activity among [their] janitor-
ial personnel,ﬂ and of any activities by the Unions at 
their buildings. Throughout the relevant period, AOBA 
served as a clearinghouse for gathering and disseminat-
ing information to its members on the Unions™ organiza-
tional activities.  
The AOBA also conducted general training seminars 
for its membersŠincluding the Charging Parties and 
primariesŠon ﬁpractical strate
gies . . . to deal with the 
Union™s tactics,ﬂ and on concrete steps to be taken when 

such tactics occurred on their premises.  Further, in re-
sponse to specific activities by the Unions, the AOBA 
counseled its members as to precise actions that should 
be taken.  For example, in a November 1987 newsletter, 
AOBA™s lawyer, Siegel, instru
cted that members should 
ﬁ[r]efuse to accept any docu
ments from the union, such 
as authorization cards.ﬂ  Siegel further wrote that, when 
faced with a demand for voluntary recognition, members 
                                                          
                                                           
6 In some of the later requests for contributions, the AOBA became 
more circumspect in its rhetoric, claiming that ﬁAOBA™s members who 
own and/or manage real property do not employ janitors and therefore 
take no position as to whether or not there should be a union for any 

given cleaning contractor.  It is the philosophy of AOBA™s active 
members that such a decision should be
 made, as is lawfully prescribed 
under the NLRA, by the employees of those contractors.ﬂ  
7 Indeed, the Respondents™ allegedl
y secondary activity did not be-
gin until substantially after the AOBA task force and defense fund had 

been formed and the AOBA had beco
me active in the antiunion cam-
paign. 
should use specific provided language declining that re-
quest.
8  AOBA™s involvement was not limited to providing 
members with training, advice, or general guidelines.  
AOBA directly involved itselfŠon behalf of all of its 
membersŠin all aspects of the antiunion campaign.  For 
example, AOBA, acting in an apparently representative 

capacity, regularly met with the Unions to discuss and 
handle various aspects of the labor dispute.  AOBA also 
used the solicited legal defense fund to pay for the de-
fense of its members against alleged unfair labor prac-
tices and other legal actions instituted by the Unions, and 
assisted in the prosecution of a member™s unfair labor 
practice charges against the Unions. 
AOBA also directly designed and determined the 
strategies members should use in responding to the Un-

ions™ organizational campaign. For example, as cited 
above, the AOBA advised its
 members as to precisely 
what to say and do if confronted by the Unions™ demand 
for voluntary recognition.  Similarly, in May 1988, after 
meeting with police, the AOBA told its members what 
steps they should take if 
the Unions™ demonstrators came 
on their property.  Significantly, AOBA did not merely 

tell members what their options were in responding to 
the union activity or how to go about implementing a 
particular response. For example, in addition to advising 
members how to refuse recognition in an ﬁAlertﬂ memo-
randum to cleaning contractor
 members, AOBA stressed, 
ﬁit is very important that you 
decline recognition.
ﬂ (Em-
phasis in the original.)  Thus, AOBA™s function was as 
much directive as educational.   
In June 1988, following increased demonstrations by 
the Unions at members™ commercial buildings, the 
AOBA issued a form ﬁbarringﬂ letter to its members.  
This form, which the AOBA urged each member to per-
sonalize and immediately send to the Unions by certified 
mail, notified the Unions that any individuals affiliated 
with them were barred from the member™s property for 

any purpose related to the ﬁJustice for Janitorsﬂ cam-
paign.  The AOBA ﬁbarringﬂ letter further stated that 
entry on the member™s property for such a purpose con-
stituted criminal trespass. 
After some members sent the ﬁbarringﬂ letter to the 
Unions, the AOBA again wrote its members, proclaim-
ing the letter™s success: ﬁthose companies that have sent 
the [barring] letter have experienced no union activity.ﬂ  
The AOBA then urged its remaining members to send 

copies to the Unions.  Signif
icantly, the Charging Parties, 
the cleaning contractors, and other members, heeded the 
AOBA™s directive and mailed ﬁbarringﬂ letters to the 
Unions.   
 8 In a November 1998 ﬁSpecial Alertﬂ memo, AOBA gave its clean-
ing contractor members a similar directive against voluntarily recogniz-
ing the Respondents, or taking any ac
tions that could be construed as 
such recognition.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646After the Unions filed unfa
ir labor practice charges 
against AOBA and its members, claiming that the ﬁbar-
ringﬂ letters were unlawful overly broad no-solicitation 
rules,9 the AOBA likewise directed 
all
 of its members to 
send the police and the Unions 
a clarifying letter.  This 
November 1988 clarification 
stated that the ﬁbarringﬂ 
notice was not meant to prevent employees of the janitor-
ial contractors from engaging in union solicitation as 
permitted under Section 7 of the Act.  
Significantly, when sending the form clarification let-
ter to its members, the AOBA wrote that it ﬁstrongly 

recommends and urges you to send a copy . . . to the Un-
ion immediately, as full and complete resolution of the 
outstanding charges.ﬂ  AOBA directed that its members 
send courtesy copies of the modified ﬁbarringﬂ letter to it 
and Arent, Fox.
10  Again, the Charging Parties, along 
with many other members, heeded AOBA™s directive. 

Moreover, with respect to its advice on union solicitation 

and the ﬁbarringﬂ letters, the AOBA did not distinguish 
among its members based on whether they were primar-
ily or secondarily involved in the labor dispute. 
The AOBA continued to direct the campaign, on be-
half of its members, against the Unions™ organizing 
drive.  The AOBA served as 
a clearinghouse for informa-
tion, offered members advice and strategies, provided 
members with updates at each AOBA meeting, and solic-
ited funds for the AOBA legal defense fund.  Moreover, 
throughout the relevant period, AOBA continued to em-
phasize to its members that AOBA was responsible for 
formulating their response to the Unions™ organizing 

attempts.
11  Significantly, the Charging Parties followed 
AOBA™s advice and recommended actions.  
In addition to spearheading the effort, on behalf of its 
members, to oppose the Unions™ organizing campaign, 

the AOBA consistently claimed direct credit for the suc-

cess of its efforts.   Thus, when soliciting funds from 
members for the AOBA-SEIU fund in October 1988, the 
AOBA wrote that ﬁdue to the 
cooperation, 
involvement, 
and financial support of the building owners/managers 
and building maintenance companiesﬂ it was able to fend 
off the Unions™ tactics.  Later, in a memo to members 
highlighting its major accomplishments for 1988, the 
AOBA™s first pronouncement was 
that it ﬁlead the office 
building industry™s fight to prevent the Service Em-
ployee™s [sic] International Union from organizing the 
janitorial workers in the District.ﬂ  Similarly, when at-
tempting to dissuade an AOBA member from leaving the 
                                                          
                                                           
9 The Respondents filed a complaint in District of Columbia Supe-
rior Court claiming that the ﬁbarringﬂ letters violated the city™s Human 
Right™s Act.  
10 Interestingly, AOBA expressly di
rected that these copies not be 
noted on the letters sent to the Respondents.  
11 For example, in a March 1990 solicitation of funds, the AOBA in-
formed its members that as their ﬁc
hartered representative . . . . AOBA 
is empowered to assert the position taken by its members on an issue.ﬂ 
organization, AOBA President Edward Lenkin, a princi-
pal in Charging Party Lenkin Company, wrote that: 
 I would especially like to point out [AOBA™s] efforts to 

prevent the Service Employees International Union 
from imposing union membership on the janitorial per-
sonnel employed by building maintenance contractors. 
. . . . 
AOBA has been the focal point of the opposition 
and, to date, the SEIU has been completely unsuc-
cessful.  And, when informing members of its major accomplish-
ments in 1989, the AOBA™s opening declaration touted its 
ﬁcontinued . . . lead [in] the office building industry™s cam-

paign to prevent union membership from being forced upon 
janitorial workers without a fe
derally supervised election.ﬂ
12 Finally, throughout the period that it spearheaded the 
campaign against the Unions™ efforts to organize the con-

tractors™ employees, the AOBA was on notice that the 
Unions considered it the agent for all AOBA members 
for purposes of that campaign
.  As early as January 1988, 
the Unions wrote the AOBA™s 
executive director stating 

that when they had attempted to discuss the organizing 
campaign with building owner and manager members, 
they were referred instead to the AOBA.  The Unions 
wrote that this led them to 
believe that the AOBA ﬁha[d] 
responsibility and authority to resolve matters.ﬂ  Simi-
larly, after the AOBA direct
ed its members to send the 
ﬁbarringﬂ letters, the Unions wrote to AOBA and its 
members, warning that they 
were jeopardizing any claim 
that owner-members were neutrals in the labor dispute.  

The Unions also asserted that the AOBA™s barring policy 
and defense fund ﬁflies in the face of any claim of owner 

neutrality.ﬂ  And, in response to the barring letters, the 
unfair labor practice charges filed by the Unions named 
AOBA and Arent, Fox as well as the Charging Parties.
13 Moreover, the record does not reveal any persuasive evi-
dence that AOBA attempted to disavow its representative 
role. Legal Background 
The precise definition of a 
ﬁneutralﬂ employer under 
the secondary boycott provisions of the Act has been the 
subject of considerable and often passionate debate. This 
 12 At some point in 1989, the AOBA attempted to modify its rhetoric 
by claiming that it, on behalf of 
its members, opposed recognition of 
the Respondents only in the absence of National Labor Relations Board 
conducted elections, rather than its earlier stated opposition to any 
union representation.  I do not regard this change as significant.  The 
relevant fact is that the Charging Parties enmeshed themselves in the 
primary dispute byŠthrough AOBA directed activitiesŠactively col-
laborating with contractor members USSI and Red Coats in their dis-
pute with the Unions.   13 The Respondents also initiated suit against the AOBA, among 
others, alleging that the barring notice violated the District™s Human 
Rights Act.  AOBA™s legal defense fund was used to pay for its de-
fense.  
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 647debate has long been informed by the Supreme Court™s 
formulation of the policies underlying 8(b)(4),
14 namely, 
ﬁthe dual congressional objectives of preserving the right 

of labor organizations to bring pressure to bear on of-

fending employers in labor disputes and of shielding un-
offending employers and others from pressures in con-
troversies not their own.ﬂ
15 Additionally, the Supreme 
Court has warned in 
Edward J. DeBartolo Corp
.16 that 
because application of 8(b
)(4) addresses ﬁexpressive ac-
tivity,ﬂ it bears the risk of implicating the First Amend-
ment. Hence the provisions must be construed narrowly 
in order to avoid running afoul of that Constitutional 
Amendment. 
DeBartolo 
reminds us that unions no less 
than employers and individuals have rights under the 

First Amendment and that while a union™s right to com-
municate its message may be abridged under the Act, the 
First Amendment requires th
at the Board do so with 
great caution.
17  On its face, the legislative history of these provisions 
would seem to be relatively clear and similarly argue for 
an extremely narrow interpreta
tion of the term ﬁneutral.ﬂ 
Section 8(b)(4)(B) itself makes no reference to ﬁneutralﬂ 
employer. Rather, the ﬁterm derives from the remarks of 
                                                          
                                                           
14 Sec. 8(b)(4) provides that: 
(b) It shall be an unfair labor
 practice for a labor organization 
or its agentsŠ . . . . 
(4)(i) to engage in, or to induce or encourage any individual 
employed by any person engaged in commerce or in an industry 
affecting commerce to engage in, a strike or a refusal in the 
course of his employment to use, manufacture, process, transport, 
or otherwise handle or work on any goods, articles, materials, or 
commodities or to perform any serv
ices; or (ii) to threaten, co-
erce, or restrain any person engaged in commerce or in an indus-
try affecting commerce, where in either case an object thereof 
isŠ . . . . 
(B) forcing or requiring any person to cease using, selling, 
handling, transporting, or otherwise dealing in the products of any 
producer, processor, or manufacturer, or to cease doing business 
with any other person, or forci
ng or requiring any other employer 
to recognize or bargain with a labor organization as the represen-
tative of his employees unless such labor organization has been 
certified as the representative of such employees. 
15 NLRB v. Denver Building Trades Council,
 341 U.S. 675, 692 
(1951).  
16 Edward J. DeBartolo Corp. v. Florida Gulf Coast Building Trades 
Council, 485 U.S. 568, 576 (1988). 
17 I would additionally note that under other provisions of the Act, a 
finding that two entities are 
sufficiently related to be a single employer 
or alter egos results in 
extending liability for unfair labor practices to 
additional entities. Hence, consistent with the Government™s burden of 

proving violations of the Act, the threshold is high and the Board is 
generally reluctant to find that two 
entities are so related. In contrast, 
under 8(b)(4), a finding that an employer is 
insufficiently related to the 
primary dispute to forfeit its neutrali
ty results in shielding that entity from what would otherwise be lawful activity under the Act and in 
assessing liability for an unfair labor practice against a union. Accord-
ingly, again consistent with the 
overall burden carried by the Govern-
ment to prove unlawful acts, in this context the Board must recognize a 
lower threshold for relatedness and us
e restraint in affirmatively finding 
neutral status. 
Senator Taft, sponsor of the provision, describing its 
purpose.ﬂ 
18 Senator Taft stated:  
 This provision makes it unlawful to resort to a secon-

dary boycott to injure the business of a third person 
who is wholly unconcerned in the disagreement be-
tween an employer and his employees. . . . [U]nder the 
common law, a secondary boycott was unlawful. . . . 
[B]ut under the provisions of the Norris-Laguardia Act, 
it became impossible to stop a secondary boycott or 

any other kind of strike, no matter how unlawful it may 
have been under common law. All this provision of the 
bill does is to reverse the ef
fect of the law as to secon-
dary boycotts.
19  Later, Senator Taft expanded on these remarks: 
 The secondary boycott ban is merely intended to pre-
vent a union from injuring a third person who is not in-
volved in any way in the dispute or strike– It is not in-
tended to apply to a case where the third party is, in ef-
fect, in cahoots with or acting as a part of the primary 
employer.
20  According to Senator Taft then, the legislation which 
he sponsored was intended to, in effect, codify the com-
mon law as to secondary boycotts insofar as it shields 

employers ﬁwholly unconcernedﬂ with a labor dispute 
but not employers ﬁin cahoots 
with or acting as the pri-
mary employer.ﬂ Further, in defining the scope of secon-
dary boycotts under common law, the Board and courts, 
including the Supreme Court, have frequently relied on a 
quote from Judge Learned Hand: ﬁThe gravamen of a 
secondary boycott is that its sanctions bear, not upon the 
employer who alone is a party to the dispute, but upon 
some third party who has no concern in it.ﬂ
21   18 Carpet Layers Local 419 v. NLRB,
 429 F.2d 747, 750 (D.C. Cir. 
1970). This case was reconsidered by the Board on remand at 190 
NLRB 143 (1971), and subsequently enforced at 467 F.2d 392 (D.C. 
Cir 1972), as referenced, infra.  
19 93 Cong.Rec. 4198, II Legislative History of the Labor-
Management Relations Acts 1106 (1947). 
20 95 Cong.Rec. 8709 (1949). 
21 Electrical Workers IBEW v. NLRB
, 181 F.2d 34, 37 (2d Cir. 
1950), affd. 341 U.S. 694 (1951). See 
Railroad Trainmen v. Jackson-
ville Terminal Co.,
 394 U.S. 369, 388 (1969). In 
Production Workers of 
Chicago & Vicinity Local 707 v. NLRB,
 793 F.2d 323, 329Œ330 (D.C. 
Cir. 1986), the Court elaborated on the history of the interpretation of 
these provisions: 
In 
NLRB v. Denver Building and Construction Trades Coun-
cil, 341 U.S. 675 (1951), the Court recognized that the original 
language of the provision would bar virtually all union involve-
ment in picketing, even that specifically protected by other provi-
sions of the Act. The Court therefore looked instead to the pur-
poses of the provision, observing that the section is ﬁoften re-
ferred to in the Act™s legislative 
history as one of the Act™s ‚sec-
ondary boycott sections™ﬂ and . . . described the policy behind this 
prohibition as ﬁshielding unoffending employers from pressures 
in controversies not their own.ﬂ [Citation omitted.] 

 . . . .  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648As clear as the legislative intent may appear, however, 
its boundaries have proven elusive and the years have 
consequently produced much additional gloss which has 
had the effect of taking the term ﬁneutralﬂ employer 
some steps away from the ma
nifest meaning of the legis-
lative history.
22 Recognizing that a union would be 
unlikely to attempt to enlist the support of an employer 

unless the employer had some sort of relationship with 
the primary,
23 the Board and courts have frequently held 
that, Senator Taft notwithstanding, a neutral employer 
need not be ﬁwholly unconcerned.ﬂ Thus, for example, 
the Board and courts have stressed that Senator Taft™s 
reference to employers who are ﬁwholly unconcernedﬂ  
does not preclude employers who have a strong eco-
nomic interest in the outcome of a labor dispute from 

claiming neutral status.
24   In order to separate those employers whose economic 
interest is insufficient to negate their neutral status from 
others whose common interest with the primary requires 
such a forfeiture, the Board and courts have utilized the 
related ﬁsingle employerﬂ and ﬁallyﬂ doctrines. Although 

the two doctrines are sometimes used interchangeably in 
this context, for the most part the single-employer doc-
trine considers whether the two entities are engaged in a 
single enterprise and focuses on the question of control. 
Thus, the Board looks to four factors: (1) common own-
ership, (2) common management, (3) interrelation of 

operations, and (4) common or centralized control of 
labor relations.
25 The ally doctrine, on the other hand, 
was devised to address situations where the two entities 
are structurally separate but where the second entity has, 
                                                                                            
                                                           
In the 1959 Landrum-Griffin Act, the Congress then sitting 
gave its implicit imprimatur to 
the Supreme Court™s interpretation 
by inserting the proviso of present Section 8(b)(4) that explicitly 
protects primary activity. Since that
 time, as in the years before, 
the caselaw has universally and unambiguously held that Con-
gress intended Section 8(b)(4) to 
protect only neutral partiesŠnot 
even all neutralsŠfrom coercion in
 disputes not their own. [Cita-tions omitted.] 
22 As Justice Harlan recognized,  
ﬁNo cosmic principles announce 
the existence of secondary 
conduct, condemn it as evil, or delimit its boundaries. These tasks 

were first undertaken by judges, intermixing metaphysics with 
their notions of social and economic policy.  And the common 
law of labor relations has created
 no concept more elusive than 
that of ‚secondary™ conduct; it has drawn no lines more arbitrary, 
tenuous, and shifting than those separating ‚primary™ from ‚sec-
ondary™ activities.ﬂ [
Railroad Trainmen v. Jacksonville Terminal 
Co., 394 U.S. at 386Œ387.] 
23 NLRB v. Electrial Workers IBEW Local 3,
 542 F.2d 860, 865 (2d 
Cir. 1976). 
24 See, e.g., 
NLRB v. Electrical Workers IBEW Local 3,
 supra, and 
Carpet, Layers Local 419 v. NLRB
, supra
, 467 F.2d at 401 (ﬁthe mere 
presence of some economic interdep
endence between the two will not 
automatically cause one to lose its secondary boycott protection with 
respect to labor disputes of the ot
her. The appropriate result must de-
pend upon the particular facts of each caseﬂ). 
25 See, e.g., 
Mine Workers (Boich Mining Co.), 
301 NLRB 872, 873 
(1991). 
in effect, injected itself into the labor dispute by, for ex-
ample, performing struck work.
26 Analysis 
Turning to the facts of this case, it is significant that, at 
the direction of its members, the AOBA developed and 
actively spearheaded the campaign to fight, on all levels, 
the Unions™ efforts to organize the maintenance contrac-
tors™ employees.  As discussed above, the AOBA vigor-
ously undertook this campaign.  The AOBA secured Ar-
ent, Fox as counsel, solicited membership contributions 

expressly earmarked for both offensive and defensive 
actions against the Unions, monitored the Unions™ orga-
nizing activities and strategies, and repeatedly advised 
and instructed its members how to act with regard to the 
Unions. The AOBA members authorized Arent, Fox and 
the AOBA to act on their behalf to thwart the Unions™ 
campaign to organize USSI and Red Coats employees. 
Arent, Fox represented the AOBA and also individual 
members, without distinguishing between USSI and Red 
Coats, which employed the employees that the union 
sought to represent, and other member-employers. More-
over, advice and direction from the AOBA and Arent, 
Fox addressed the specifics of how members should han-
dle the admittedly primary activity, such as requests for 
recognition directed at the ma
intenance contractors, as 
well as how to handle the purportedly secondary activity. 

The Charging Parties regularly contributed to the 
AOBA-SEIU legal defense fund and, most significantly, 
helped shape AOBA™s campaign against the organizing 
effort through the l
eadership and direct participation of 
Charging Party principals, particularly Lenkin and 
Lerner who served as AOBA officers or directors. 
I agree with the judge and 
my colleagues in the major-
ity that there appear to be no grounds for finding any of 
the Charging Parties to be a single employer with the 

maintenance contractors whose employees the Unions 
were attempting to organize. Likewise, the Charging 
Parties are distinguishable from those employers who 
have previously been found to be primaries under the 
ally doctrine. However, these doctrines are ﬁmerely tools 
that must be used to reflect the full range of congres-
sional policies underlying the primary-secondary dichot-
omy,ﬂ 
27 and these policies must inform our evaluation of 
the facts even where these fa
cts may not fall neatly into 
any categories or labels established by Board precedent.  
 26 Carpet Layers Local 419 v. NLRB
, supra
, 429 F.2d at 753. 
27 Curtin Matheson Scientific, Inc.,
 248 NLRB 1212, 1214 (1980). 
Indeed, the courts have cautioned the Board that ﬁthe question of neu-
trality cannot be answered by the ap
plication of a set of verbal formu-
lae. . . . Rather the issue can only 
be resolved by considering on a case-
by-case basis the factual relationship which the secondary employer 

bears to the primary employer up against the intent of the Congress as 
expressed by the Act to protect
 employers who are ‚wholly uncon-
cerned™ and not involved in the la
bor dispute between the primary 
employer and the union.ﬂ  
Vulcan Materials Co. v. Steelworkers,
 430 F.2d 446, 451 (5th Cir. 1970), cert. denied 401 U.S. 963 (1971). 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 649In my view ﬁa common sense evaluationﬂ
28 of the unique 
facts of this case establishes that, through their sponsor-
ship, support, and active participation in AOBA, the 
Charging Parties engaged in conduct which made them, 
in effect, parties to the labor dispute and thus, by their 
own actions, have forfeited any neutral status. Far from 
ﬁwholly unconcernedﬂ with the labor dispute between the 

Unions and the cleaning contractors, the Charging Parties 
were indeed deeply involved in it. 
In concluding that the Charging Parties relinquished 
their neutrality, I do not imply that, to maintain neutral-

ity, they were required to disengage themselves totally 
from the primary labor dispute.  Third parties like the 
Charging Parties may share 
a primary employer™s phi-
losophical opposition to union efforts to organize the 
latter™s employees and they are entitled to express that 
opposition.  Similarly, as set forth above, the precedent is 
clear that the economic inte
rdependence which usually 
exists between a primary and a third party who does 
business with the primary does
 not necessarily foreclose 
neutrality and, in itself, would not be sufficient to in this 
case.  It is also foreseeable that third parties may retain 
legal representation to protect their interests in a labor 
dispute and they are fully entitled to do so.  In none of 
these situations is neutra
lity necessarily compromised.
29 Moreover, I agree with my 
colleagues in the majority 
that under Board precedent an employer does not com-

promise its neutral status by attempting to shield itself 
from picketing. 
30  However, contrary to my colleagues, 
the actions of the Charging Parties, through the AOBA, 
went far beyond taking defensive measures to protect 
their specific interests in a labor dispute. As set forth 
above, the Charging Parties were not merely passive 
dues paying members of the AOBA who took no role in 
the antiunion campaign.  Nor were the AOBA™s activities 

only directed at informing members and protecting build-
ing owners and managers from the primary labor dispute. 
Rather, the Charging Parties,
 through the AOBA and its 
attorneys, directly supported and helped finance the 
maintenance contractors™ antiunion campaign and them-
                                                          
                                                           
28 NLRB v. Teamsters Local 810,
 460 F.2d 1, 6 (2d Cir. 1972) 
(ﬁNeutrality, for purposes of the Act,
 is not a technical concept. To 
determine whether an employer is
 neutral involves a common sense 
evaluation of the relationship between
 the two employers who are being 
picketed.ﬂ). 29 The cases cited by the judge are distinguishable.  For example, in 
Carpet Layers Local 419 (Sears) v. NLRB,
 429 F.2d 747 (D.C. Cir. 
1970), on remand 190 NLRB 143 (1971), enfd. 467 F.2d 392 (D.C. Cir 
1972), there was mere economic interdependence between the primary 
and secondary employers.  Similarly, in
 Service Employees Local 32BŒ
32J (Dalton Schools),
 248 NLRB 1067 (1980), there was no evidence 
that the primary and secondary em
ployers collaborated together to 
oppose union representation.  Indeed, in none of the cases cited by the 
judge is there evidence that, as he
re, the purported neutrals combined 
with the admitted primary employers 
to formulate and carry out a labor 
relations policy aimed at preventing the latters™ unionization.  
30 Service Employees Local 
32BŒ32J (Dalton Schools),
 248 NLRB at 
1069. 
selves blurred the boundaries between the primary and 
potentially secondary activity.
31  In sum, competing policies underlying the Act may 
well explain the gloss on the legislative history which 
says, in effect, that, to be deemed a neutral, an employer 
need not be in fact ﬁneutral
ﬂ in all respects. However, it 
is one thing to say that an employer may remain neutral 
though it has a strong economic interest in the outcome 
of a dispute, or that it should be able to express its views 
about a labor dispute not its own as it insulates itself 
from it. It is quite another to say, as my colleagues in the 
majority do here, that an employer may essentially take 
on the primary™s cause as its own but still insulate itself 
from primary activity by cl
aiming a formulaic adherence 
to neutrality.
32 In so concluding, my colleagues do not 
clarify the meaning of the term ﬁneutral.ﬂ They turn it on 
its head, thereby eliminating any semblance of a connec-
tion between the gloss, the ordinary meaning of the term 
and the legislative history of the secondary boycott pro-
visions.33 This willingness to abandon the ordinary 
meaning of ﬁneutralﬂ is part
icularly troubling since, as 
 31 I would emphasize that in findin
g that the Charging Parties here 
have forfeited their neutral status, 
I am not finding that somehow all of 
AOBA™s policies and actions are ﬁascribableﬂ to all of its members.  
Thus, relying on the particular facts of this case, I am addressing only 
the status of the Charging Parties here, and not other AOBA members 
and I am referring only to the conduct at issue here, namely the active 
support of the primaries™ antiunion campaign.  This support, as noted 
above, was far more than just mora
l support since it included financial 
help coupled with a well orchestr
ated campaign involving both offen-
sive and defensive actions by AOBA members.  Most significantly, in 

concluding that the Charging Parties 
were not neutrals under the Act, I 
am not finding them liable for any ac
tions of the organization AOBA or 
any of its members.  Rather, I am merely finding that they could not 
insulate themselves from the collate
ral consequences of a labor dispute 
they have chosen to join.  In short, at issue here is not their liability but 
the Unions.™ 32 Contrary to the judge, in evaluating whether the Charging Parties 
lost their neutrality, I do not find it determinative whether their conduct 
was protected or unlawful. To say that the Charging Parties could law-
fully assist the maintenance contr
actors in their antiunion campaign 
does not require a conclusion that th
ey may then insulate themselves 
from unwanted aspects of the very labor dispute which they have cho-

sen to join.  Rather, the significant consideration is whether those 
claiming neutrality have sufficiently isolated themselves from the pri-
mary dispute or, as here, have become inextricably intertwined with it.  
33 Of interest in this regard is the Supreme Court™s decision 
in Ten-nessee Valley Authority v. Hill,
 437 U.S. 153, 173Œ174 (1978). There, 
the Court held that the Endangered Species Act of 1973 prohibited 
completion of a dam in order to pres
erve the habitat of the previously 
obscure snail darter even though millions of dollars had already been 
appropriated to build it. Justice Burger, writing for the majority, re-
jected arguments by the Authority and the dissenters that Congress 
could not rationally have
 intended the draconian result that would be 
required under the ﬁordinary meaning of [the] plain languageﬂ of the 
statute. In doing so, Justice Burger relied on ﬁLewis Carroll™s class 
advice on the construction of language: ‚When I use a word,™ Humpty 
Dumpty said, in rather scornful tone, ‚it means just what I choose it to 
meanŠneither more nor less.™ 
Through the Looking Glass, in the Com-
plete Works of Lewis Carroll 
196 (1939).ﬂ Justice Burger then added, 
ﬁOur individual appraisal of the wi
sdom or unwisdom of a particular 
course consciously selected by the C
ongress is to be put aside in the 
process of interpreting a statute.ﬂ Id. at 194. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650set forth above, the Supreme Court has cautioned in 
De-Bartolo
 that Section 8(b)(4) is to be construed narrowly. 
There remains the question of whether the law firm, 
Arent, Fox, should be deemed a neutral employer in this 
labor dispute. The Unions argue, in effect, that by actu-
ally joining the AOBA, actively assisting the AOBA in 
its campaign against the Unions™ attempt to organize 

janitorial employees, and representing both contractors 
and building owner/managers alike, the law firm eroded 
the lines between lawyer and 
client and primary and sec-
ondary, thus forfeiting its status as a neutral in the dis-
pute. I need not reach this 
argument, however, in finding 
that the Unions™ visit to the Arent, Fox offices was not 

unlawful. I would simply observe that whatever else Ar-
ent, Fox may have been doing with respect to the labor 
dispute,
34 it admittedly was the legal representative of 
Red Coats, one of the two undisputed primaries in this 
case. Accordingly, to the extent that the demonstrators 

were attempting to communicate with one of the pri-
mary™s attorneys (concededly one of their purposes in 
visiting the law firm™s offices), the attorney must be con-
sidered an agent of a primary, and thus an attempt to 
communicate with him cannot be considered anything 
but primary.  In that respect
, the attorney stands in the 
shoes of its client.   
To the extent that the demonstrators were attempting 
to distribute handbills to the law firm™s employees de-
scribing their dispute with the primary employers, such 
communication is clearly not unlawful under 
DeBartolo
, supra.  The judge found that the Respondents lost the 
protection of 
DeBartolo
 because, in her view, they were 
engaged in a ﬁpurposeful attempt to disrupt the lawyers, 

administrative staff and clients so as to enmesh the firm 
in the primary dispute.ﬂ  I assume that the handbilling 
effort was unwelcome, disrup
tive, and perhaps ﬁpurpose-
fullyﬂ so.  But, I disagree wi
th the judge that the conduct 
therefore ceased to be privilege
d publicity or rose to the 
level of unlawful inducement or coercion within the pro-

scriptions of Section 8(b)(4). Likewise, even if the con-
duct was arguably trespassory, that does not convert it 
into Section 8(b)(4) proscr
ibed activity. For these rea-
sons, I would reverse the judg
e™s conclusion that the Re-
spondents violated Section 8(
b)(4)(i) and (ii)(B) by their 
conduct at the offices of Arent, Fox. 
Having concluded that the Unions™ conduct toward the 
Charging Parties was within
 the bounds of lawful pri-
mary activity, I can find no basis in law or precedent for 

distinguishing the Unions™ activity at the Aspen Hill 
Racquet Club or at the homes of the Abramsons from the 
other primary activity. Certainly, it has been long estab-
lished that, subject to the requirements of 
Moore Dry 
                                                          
                                                           
34 The actual extent of the law firm™s role is unclear because much of 
the evidence that might have been 
pertinent to this question was ex-cluded from the record under the attorney-client privilege. 
Dock,
35 a union may follow the primary employer wher-
ever the union finds it. Indeed, in this context the Board 
has been admonished that it is not to substitute its judg-
ment as to the ﬁpropriety 
and adequacyﬂ of a union™s 
attempts to persuade for an analysis of whether the con-
duct is secondary or la
wful primary activity.
36   Specifically focusing on the Racquet Club, the record shows that the Lenkin family had both a prime owner-

ship interest in the Racquet Club and owned the Lenkin 
Management Company, one of the Charging Parties in 
this case. Additionally of interest, Edward Lenkin was on 
the AOBA executive commit
tee from 1987 through 
1990, serving as commerical 
vice president, president-
elect, president, and past-president during the years when 
the AOBA formulated and implemented its campaign 
against the Unions. In these circumstances, the Racquet 
Club must be found to be a primary situs for purposes of 
the labor dispute at issue here.  
With respect to the Abramsons, as set forth above, 
Charging Party WSLP and its Washington Square build-
ing were a principle focus of much of the Union activity.  

WSLP was composed of two families, the Abramsons 
and Lerners. Albert Abramson was the managing mem-
ber of the WSLP partnership. His son, Gary, was also a 
member of this partnership and Abramson family mem-
bers comprise the Tower Construction Company which 
develops and manages real estate. Along with the Lern-
ers, the Abramsons additionally jointly own a large 
shopping center and have ownership interests in many 
other properties in Washington and surrounding suburbs. 
Mark Lerner was on the AOBA board from 1988 through 
1990 and Tower Official James Schneider was on the 
Board from 1987 through 1990, again the relevant time 
period for this case. 
In finding that the Abramsons™ homes are primary 
sites, I am mindful certainly that the Supreme Court has 

found that municipalities may restrict certain types of 
picketing at private residences.
37  However compelling 
the Supreme Court™s discussion of the municipality™s 
interest in protecting residential privacy may be, I can 
find no basis in the Supreme Court™s decision, the Act or 
Board precedent for inserting this interest into our analy-
sis of Section 8(b)(4), much less making it the control-
ling factor in a determination of whether conduct is law-

ful primary activity. Accordingly, I must conclude that 
the Abramsons™ homes took on the primary character of 
their many business locations.  Under the facts of this 
 35 92 NLRB 547 (1950) (insulating secondary employers and em-
ployees at a common situs from a primary labor dispute). 
36 See, e.g., 
NLRB v. Teamsters Local 968,
 225 F.2d 205, 209Œ210 
(5th Cir. 1955) (ﬁno warrant exists either in the language of the statute 
or the authorities cited . . . for empowering the Board, under the guise 
of fact-finding, to fix the situs of the dispute at only one of the primary 

employer™s numerous business activitiesﬂ). 
37 Frisby v. Schultz,
 487 U.S. 474 (1988). 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 651case, I see no basis under Section 8(b)(4) upon which to 
differentiate between a primary™s home or office. 
Conceivably, the Charging Parties or Arent, Fox could 
have excluded the union representatives or limited their 
activities on other grounds. For example, it may well 
have been true that some of the union activity here, 
though primary, was trespassory and, under appropriate 

circumstances, might have been lawfully circumscribed 
by the employers in another forum.  But, these possibili-
ties for recourse elsewhere do not make the conduct a 
violation of Section 8(b)(4).
  Likewise, merely because 
otherwise primary conduct may offend its audience cer-

tainly does not make it secondary. 
As a final note, I must add that even were I to agree 
with my colleagues that the co
nduct at issue here is sec-ondary, I could not agree with them that it is violative of 
Section 8(b)(4)(i) as well as (4)(ii).
38 Thus, the record 
evidence is persuasive that the Unions™ appeal was di-
rected specifically, emphatically and exclusively at the 
Charging Party employers and not at their employees. 
Moreover, unlike 
Warshawsky & Co. v. NLRB,
39 in 
which the Circuit Court for the District of Columbia re-
versed a Board finding that the Union had 
not violated 
Section 8(b)(4)(i), there is no 
evidence in the record here 
from which even to infer that the Unions had a secret 

agenda which they communicat
ed to employees and to 
which the employees responded by walking off the job. 
Rather, the most that can be 
shown here is that some em-
ployees were incidentally a
ffected, primarily when dis-
tracted by either observing 
or dealing with the conse-

quences of the Union activity. If that is the criteria, how-
ever, then virtually all conduct which violates 8(b)(4)(ii) 
will necessarily be found to ha
ve also violat
ed 8(b)(4)(i) 
as long as any employees are 
exposed to it. I simply can-
not agree that that is what was intended by the framers of 
these provisions. 
In light of all of the foregoing, I respectfully dissent. 
Accordingly, except for the Unions™ picketing of the PMI 

and Monument parking garages, discussed in section 2 of 
the decision, I would dismiss all allegations that they 
violated Section 8(b)(4).
40  MEMBER 
BRAME, dissenting in part. 
I write separately regarding three specific incidents.  
As set forth by the administrative law judge and in the 
majority opinion, the Charging Parties and the law firm, 
Arent Fox, were neutrals pr
otected from the coercive 
                                                          
                                                           
38 I also question whether all of
 the conduct found unlawful under 
Section 8(b)(4)(ii) is unlawful under 
DeBartolo, 
but I find it unneces-
sary to lengthen my dissent by
 parsing that question here. 
39 182 F.3d 948 (D.C. Cir. 1999), 
granting petition for review of 325
 NLRB No. 141 (1998). 
40 I also do not agree with my colleagues that the Respondents vio-
lated Sec. 8(a)(1) based on organizer Cauthern™s April 4, 1990 conduct 
toward employee Dixon at 2100 M Street.  Rather, I agree with the 
judge that Cauthern™s comments wo
uld not reasonably restrain or co-
erce Dixon.  
Service Employees Local 87 (Pacific Telephone),
 279 
NLRB 168, 178 (1986).   
activities of the Respondents by Section 8(b)(4)(B).  No 
recognized exception in la
w or precedent would exclude 
these entities, which exercise no control over the work-

ing conditions of the primary employees, from the pro-
tection afforded by the Act.  Accordingly, the secondary 
object of the Respondents™ activity directed toward the 
Charging Parties and Arent, Fox is established.  Numer-

ous incidents of such secondary conduct are found today 
to be coercive and unlawful.  Contrary to the judge and 
my colleagues, there are three additional incidents in 
which the Respondents™ secondary activity was coercive 
and, consequently, should be found to be unlawful as 
alleged by the General Counsel.  
I. On October 19, 1990,
1 six of the Respondents™ sup-
porters visited the property management office of Wash-
ington Square which was cleaned by USSI, a primary 
contractor.  Their ostensible purpose was to deliver a 
letter to Reed, the building 
manager.  The receptionist 
told them that Reed was not 
in the office and, upon rec-
ognizing the Justice for Janitors (JFJ) logo on the letter™s 
envelope, that she would check with Reed™s assistant, 
Kan Cooke.  She requested that
 they wait in the reception 
area.  Instead they followed he
r into Cooke™s office.  En route, she requested several times that they return to the 

reception area but they did not do so.  Cooke would not 
accept the letter and asked the six individuals to leave.  
After their spokesman placed the unopened letter on 
Cooke™s desk, they all departed. 
In finding that this incident was not unlawful, the 
judge noted the receptionist™s te
stimony to the effect that 
Respondents™ delegation had been civil and that their 
conduct did not differ from that of routine courier ser-
vices.  The judge also relied on the failure of the delega-
tion to request that either th
e receptionist or
 Cooke with-hold their services and the fact
 that the contents of the 
letter were not coercive. 
Once, as here, the secondary 
nature of the conduct of 
union supporters is established, then the Board must look 
to the nature and foreseeable consequences of pressure 
exerted to assess whether the conduct is coercive and 
therefore unlawful under Section 8(b)(4).
2  Moreover, 
coercive activity with a se
condary object is unlawful 
under Section 8(b)(4) whether 
or not the actual coercive 
effect is great or relatively small.
3 It is evident from the recep
tionist™s swift response to 
the JFJ logo that she was well aware of the campaign that 
was being waged by the Respondents and that her em-
 1 All dates are in 1990. 
2 Teamsters Local 812 v. NLRB,
 657 F.2d 1252, 1263 (D.C. Cir. 
1980). (ﬁThe remaining question-whether the union pursued its object 
by ﬁthreaten[ing], coerc[ing], or re
strain[ing]ﬂ Monarch-goes not to the 
motive underlying the boycott, but to the nature and foreseeable conse-
quences of the pressure which th
e union actually placed on Monarch.ﬂ) 
3 See generally 
NLRB v. Twin City Carpenters District Council,
 422 
F.2d 309, 315 (8th Cir. 1970). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652ployer was among the targets.  Moreover, her testimony 
notwithstanding, the conduct of this delegation was 
clearly more coercive than a 
courier™s similar attempt to 
deliver a letter.  In this regard, a messenger service 
would be unlikely to send six individuals, en masse, to 
deliver one letter.  Nor would a routine messenger be 
likely to bypass the receptionist™s desk and enter a pri-
vate office when specifically requested, more than once, 
not to do so.  
The contents of the unopen
ed letter were actually ir-
relevant to the lawfulness of the incident.  Rather, the 

aggressive conduct of these six individuals in itself was 
coercive, particularly since it did not occur in isolation 
but as part of the Respondents™ overall pattern of coer-
cive conduct.  Accordingly, this incident violated the 
Act.  II. There were two incidents on November 2.  One oc-
curred at a building located 
at 2301 M Street N.W., in 
which the Lenkin family had an ownership interest.
4 The 
janitors who worked in this building were not involved in 
any strike or primary dispute and the Respondents admit 
that they were aware of this 
at the time.  Nonetheless, at 
about 7:30 on the evening of November 2, 40 to 50 dem-
onstrators sent by the Respondents massed at the 2301 M 
Street building.  SEIU Organizer Kevin Brown sought to 
deposit leaflets inside the front door of the building 
which was part residential and part commercial.  A rally 
lasting from 20 to 30 minutes ensued.  Organizing Direc-
tor Hennessey gave a speech while the demonstrators 

pounded on cans and shouted ﬁDown with Eddie Len-
kin.ﬂ  The demonstrators had arrived at the rally location 
in front of the building in a single-file formation but ap-
parently did not continue in formation once the rally be-
gan. 
The judge relied on the lack of overt confrontation be-
tween the demonstrators and the neutral™s employees and 
the fact that ingress and egress from the building was 

apparently not obstructed to find that this conduct by the 
Respondents was not unlawful.  However, in fact 40 to 
50 noisy demonstrators were massed at the front entrance 
to a building which is part residential and part commer-
cial at hours in the evening when a number of the resi-
dents or business tenants likely would want to leave 
work or return home from it.  That there is no record 
evidence that any attempted to run the gauntlet and were 
blocked from doing so by the demonstrators establishes 
perhaps that confrontation was avoided but not that the 
rally itself was not coercive in design and effect.  Addi-
tionally, no employees working in the building and who 
were affected by the noisy an
d disruptive presence of the 
demonstrators were employed 
by any primary at issue in 
this case.  Again, the Re
spondents are bound not by 
                                                          
                                                           
4 A company owned by the Lenkin family managed two of the prop-
erties in downtown Washington which 
were part of the JFJ campaign. 
whether their secondary pre
ssure was proven to be 
largely or only moderately successful, but rather by the 
nature and foreseeable consequences of their actions.  By 
this test, the rally at 2301 M Street was coercive within 
the meaning of the Act and constitutes a violation of it. 
III. On November 6, two JFJ representatives appeared un-
announced at Lenkin headquarters in Bethesda, Mary-
land.  A property manager told them they were in a pri-
vate office and did not belong there.  Nonetheless, the 
two individuals proceeded to give the manager a handbill 
and to distribute them throughout the offices. The man-
ager called the police. Handbills were also left in the first 
floor restroom.
5  This incident lasted for 10 to 15 min-
utes.  
Once these individuals repr
esenting the Respondents 
were asked to leave the premises, they were on notice 
that their presence inside th
e neutral™s offices was un-
wanted and intrusive.  Thereafter, their invading individ-
ual offices in order to leave handbills was coercive and 
far exceeded the bounds of mere ﬁpublicity.ﬂ  Again, this 
conduct must be viewed as it would be perceived in the 
context of the Respondents™ overall campaign of harass-
ment of these neutral employers, and the Respondents 
thus should be found to have violated the Act by this 
conduct. APPENDIX 
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT induce or encourage employees of Wash-
ington Square Limited Partnership, The Lenkin Com-
pany Management, Inc., Arent, Fox, Kinter, Plotkin & 

Kahn, PMI, Monument Parking, or any other person en-
gaged in commerce or in an industry affecting com-
merce, to refuse in the course of their employment to 
perform any services where an object is to force or re-
quire any person to cease do
ing business with the United 
 5 The handbills spoke of the primary dispute, contrasting the jani-
tor™s wages and benefits with the wealth of landlords and asserting that 
the developers should be held accountable. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 653States Service Industries (USSI) or Red Coats, or to re-
quire USSI or Red Coats to recognize or bargain with us. 
WE WILL NOT threaten, coerce, or restrain Washington 
Square Limited Partnership, The Lenkin Company Man-
agement, Inc., Arent, Fox, Kinter, Plotkin & Kahn, PMI, 
Monument Parking, or any other person, where an object 
is to force or require any person to cease doing business 
with USSI or Red Coats, or 
to recognize or bargain with 
us.  WE WILL NOT block access to the Washington Square 
parking garage through patrolling and leaving a locked 
car at the entrance of that facility. 
WE WILL NOT assault supervisors or a tenant™s customer 
during an unlawful demonstration in the Washington 
Square lobby. 
WE WILL NOT impede access to Washington Square by 
having our pickets handcuff themselves to the building™s 

doors.  
WE WILL NOT threaten employees with bodily harm 
when they seek to halt demonstrations outside 2100 M 

Street. WE WILL NOT in any like or related manner restrain or 
coerce you in the exercise of rights guaranteed you by 
Section 7 of the Act.
  SERVICE EMPLOYEES INTERNATIONAL UNION 
AFLŒCIO, CLC; S
ERVICE 
EMPLOYEES INTER
-NATIONAL UNION
, LOCAL 525, AFLŒCIO 
Steven L. Socolow, Esq
. and Sherrie T. Black, Esq
.,1 for the 
General Counsel.2  Larry Engelstein, Esq., of Washington, D.C., for the Respon-
dents.  Stanley J. Brown, Esq. 
and Joanne Ochsmann
, Esq.3 (Arent, 
Fox, Kintner, Plotkin & Kahn
), of Washington, D.C., for 
the Charging Party. 
 DECISION STATEMENT OF THE CASE 
 ARLINE PACHT, Administrative Law Judge. General Mainte-
nance Service Co., Inc. (General Maintenance) filed charges in 
Cases 5ŒCBŒ6558 and 5ŒCBŒ6584 on May 2, 1990, as 
amended on June 1 and 11, 1990,
4 alleging that on April 4, 
Respondents Service Employees 
International Union and Ser-
vice Employees International Union Local 525 (International 
Union and Local Union, respectively5) threatened, restrained, 
and coerced Charging Party™s employees and those of the 
Charles E. Smith Companies. Thereafter, on June 15, an order 
consolidating cases, consolidated complaint and notice of hear-
ing issued in those cases allegi
ng, in substance, that Respon-
dents violated Section 8(b)(1)(A
) of the National Labor Rela-
                                                          
                                                           
1 Black appeared on behalf of th
e General Counsel solely in the 
General Maintenance case. 
2 Hereinafter, the General Counsel. 
3 By letter dated May 21, 1992, Ochsman withdrew her appearance 
as counsel for the Charging Parties and AOBA. 
4 Unless otherwise noted, all events occurred in 1990. 
5 The International and the Local Un
ions also may be referred to col-
lectively as the Respondents or the Unions. 
tions Act by impeding an employ
ee™s access to a building and 
by threatening bodily harm to another individual in the pres-
ence of employees.  The Responde
nt filed a timely answer de-
nying the commission of any unfair labor practices.  
On November 13, Washington 
Square Limited Partnership 
(WSLP) filed charges in Case 5ŒCBŒ6712 (1 and 2) alleging 

that Respondents had restrained
 and coerced employees of 
WSLP and United States Service Industries, Inc. (USSI). In 
another charge filed on the same 
date, as subsequently amended 
on December 5, WSLP also alleged that Respondents engaged 

in various acts to induce and encourage WSLP employees to 
strike or refuse to perform services, to compel WSLP to cease 
doing business with USSI and to force WSLP and/or USSI to recognize and bargain 
with the Unions.  
On December 4, the Lenkin Company Management, Inc. 
(Lenkin) charged in Cases 5ŒCCŒ1119 and 5ŒCCŒ1120 that 
Respondent had committed various unlawful acts to coerce 
Lenkin employees to engage in a 
strike or refuse to perform 
services, to threaten or coerce Lenkin in order to compel it to 
cease doing business with Red Coats, Inc., and to compel both 
Lenkin and/or Red Coats to recognize and bargain with the 
Unions.  On March 14, 1991, the Regional
 Director for Region 5 is-sued an order consolidating cases, consolidated complaint and 
notice of hearing in Cases 5ŒCCŒ1118 (1 and 2), 5ŒCCŒ1119, 
and 5ŒCCŒ1120 alleging that Res
pondents had violated Section 
8(b)(4)(i) and (ii)(B) by engaging in unlawful conduct on vari-
ous dates between October 17 a
nd November 15. On April 8, 
1991, all of the above-captioned 
cases were consolidated for 
hearing.  
The Respondents filed timely answers to the March 14, 1991 
consolidated complaint, and se
t forth seven affirmative de-fenses. On May 21, 1991, the Char
ging Parties moved to strike Respondent™s affirmative defens
es. Thereafter the General Counsel joined in the motion to 
strike affirmative defenses two 
through seven, and the Respondent filed a brief in opposition.  
On June 4, 1991, the first day of hearing, I denied the Gen-
eral Counsel™s and the Charging
 Parties™ motions to dismiss with leave to renew without 
prejudice after the Respondents 
presented their case-in-chief. I also granted the General Coun-

sel™s motion to amend complaints which, inter alia, deleted an 
alleged violation of Section 8(
b)(1)(A) and added three allega-
tions of 8(b)(4) misconduct. Res
pondents entered denials to the 
amendments on the record.  
On September 30, after the testimonial portion of the hearing 
had concluded, the General C
ounsel and the Charging Parties filed motions and extensive briefs seeking partial summary 
judgment with respect to Respondent™s affirmative defenses. 
The Respondents also submitted a lengthy brief in opposition. 
In a November 1, 1991 telephone conference call with the par-
ties™ counsel, I orally granted 
summary judgment as to Respon-
dent™s affirmative defenses tw
o through seven. The findings of 
fact and conclusions of law supporting that judgment are set 
forth below.  The consolidated cases were tried in Arlington, Virginia, on 
June 5 through 7, and 10 through 12; on July 15 through 18 and 
on August 9, 12, and 29, 1991, at 
which times the parties were 
afforded full opportunity to examine and cross-examine wit-
nesses and introduce relevant documents.
6  On the entire re-
 6 Exhibits introduced into eviden
ce by the General Counsel will be 
referred to as G.C. Exh.; the Respondent™s exhibits will be cited as R. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654cord, including my observation of
 the demeanor of the wit-nesses, and after careful consideration of the parties™ briefs, I 
make the following  FINDINGS OF FACT
 I. JURISDICTION 
 Jurisdiction over the parties in this proceeding is uncon-
tested. Accordingly, I find that
 the Respondents are, and have 
been at all material times, labor organizations within the mean-
ing of Section 2(5) of the Act, and that the Charging Parties are 
employers within the meaning of Section 2(2), (6), and (7) of 
the Act.  
II. OVERVIEW 
 The allegations in the consolidated complaint challenge ac-
tions taken by the SEIU to organize janitorial workers in Wash-

ington, D.C., as part of the Unions™ nationwide campaign titled 
ﬁJustice For Janitorsﬂ (JFJ). Part one of this decision concerns 
several alleged violations of 
Section 8(b)(1)(A) of the Act 
stemming from a brief strike led by the SEIU at a building ser-

viced by janitorial employee
s of the General Maintenance 
Company. Part two addresses allegations that the SEIU en-
gaged in unlawful secondary act
ivity when it picketed, hand-
billed, and demonstrated at buildings and homes owned and/or 
managed by the Charging Parties, Washington S
quare Limited Partnership, the Lenkin Company, and their principals, as part 
of a campaign to obtain recognition for janitors employed by 
two primary employers, United 
States Service Industry (USSI) 
and Red Coats Company (Red Coats).  
Part One: The General Maintenance Case  
I. THE FACTS  General Maintenance provides jan
itorial services for a build-
ing at 2100 M Street N.W., Washington, D.C., managed by the 
Charles E. Smith Company.
7  In January, Paul Scully, an agent 
of the SEIU International Union, began to assist Local 525 in 
its efforts to organize the General Maintenance janitors as-
signed to that building. Scully met with employees on a weekly 
basis, often using a lunchroom in the building for that purpose 
with a tenant™s consent. He tes
tified that early in the campaign, 
Selene McCullough, one of the 
General Maintenance employ-
ees assigned to that building, executed an authorization card 
and attended a number of the Union™s meetings.  
                                                                                            
                                                           
Exh.; the Charging Parties™ exhibits as C.P. Exh.; and Joint Exhibits as 
J. Exh., followed in each
 instance by the appropriate exhibit number. 
References to the transcript shall be cited as Tr. followed by the appro-
priate page number. 
After posttrial briefs were submitte
d, the Charging Parties sent cer-
tain documents to the Respondents which by inadvertence had not been 
produced pursuant to to the Unions™ subpoenas. The Charging Parties 
also submitted to me for in camera review, a large group of documents 
which they claimed were privileged or outside the scope of the subpoe-
nas. On examining these documents, I determined that several should 
be submitted to the Respondents. Subsequently, by cover letter of May 
4, 1992, Respondent requested that they be admitted into evidence as R. 
Exhs. A and B. By letters dated May 13 and June 1, 1992, the Charging 
Parties opposed the admission of these documents. On May 18, Re-
spondents replied by facsimile transmission to the May 13 letter. Find-
ing that the two exhibits are relevant and do not significantly tax an 
already extensive record, I admit 
R. Exhs. A and B into evidence. 
7 Unless otherwise specified, all even
ts occurred in the District of 
Columbia. 
In late March, the General Maintenance employees voted to 
strike but did not immediately 
choose a specific date. However, 
the following week, the employee leaders decided to commence 
the strike on April 4, and notified their fellow workers of this 
decision as they arrived for work that evening.  
McCullough arrived at the 2100 M Street site at approxi-
mately 5:30 p.m., a half hour before the start of her 6 p.m. shift, 
and found some 15 to 20 people, most of whom were her co-
workers, assembled in front of the building. A number in the 
group were bearing ﬁJustice For Janitorsﬂ signs and some were 
distributing pamphlets. As she approached the group, Union 
Agent Scully told her that the General Maintenance employees 
would not be working that day. McCullough acknowledged that 
she knew Scully and had spoken with him on previous occa-
sions.  McCullough continued to talk w
ith other employees outside 
the building trying to decide whether to report to work. After 
some 25 minutes, she opted to work and started to enter the 
building by walking down a ramp which led to a side door at a 
loading dock. A General Mainte
nance supervisor inside the 
doorway beckoned her to enter. According to McCullough, 

Scully and another union organizer, Eric Cauthern, followed 
her and stood in front of the side door preventing her entry. 
Scully briefly put his hand on
 her shoulder while he and Cauthern tried to persuade her not to work that evening. How-

ever, she insisted she wanted to work and attempted to pass 
them.  
After 2 or 3 minutes, Stephen Dixon, a building manager at 
the 2100 M Street location, politely asked the men to move to 
the street level and permit McCullough to enter the building. 
Dixon stated that he had to repe
at his request several times and 
when he got no response from eith
er man, tapped Cauthern on 
the shoulder. Cauthern reacted by telling him to ﬁget the fuck 
out of his face.ﬂ  (Tr. 50.)  
At this point, McCullough entered 
the building just at 6 p.m.  
Dixon stated that he momentarily left the scene to call the 
police. On returning to the loading dock, Cauthern, who was 
walking toward an adjacent in
dependent parking garage, asked 
Dixon when he got off from work and promised to come back 
and kick his ﬁass.ﬂ
8  Several minutes 
later, Dixon observed 
Cauthern drive a van to the front
 of the building, collect the 
demonstrators, and depart by 6 p.
m. before the police arrived.  
Kelso Stewart, a Charles E. Sm
ith supervisor, also observed 
McCullough™s and Dixon™s encounters with the Union™s agents. However, I do not rely on his recollection of this episode for it 
was far different than the testimony offered by any of the other 
witnesses. For example, he maintained that both incidents 
lasted for approximately 15 to 20 minutes, 10 minutes longer 
than any other estimate. He further claimed that Cauthern 
grabbed Dixon™s shirt collar, yet, Dixon did not report that 
Cauthern touched him.  
Scully™s testimony regarding this
 episode differs in small but 
significant ways from the accounts of the Government™s wit-
nesses. First, he noted that five
 or six General Service employ-
ees crossed the picket line and reported to work that evening 
without any interference from the 
Union™s agents. However, he  8 No one else testified about this incident since McCullough had al-
ready entered the building and Scully apparent,ly was elsewhere. 
Cauthern was no longer employed by the Union at the time of the in-
stant hearing and was not available to
 be called as a witness. Accord-
ingly, Dixon™s testimony as to his 
second encounter with Cauthern is 
uncontradicted. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 655believed that McCullough was quite
 ambivalent about her role 
in the strike. Twice she agreed to stay out of work only to 
change her mind. Finally, she started down the ramp as a Gen-
eral Maintenance supervisor bec
koned to her to enter the build-
ing and report to work. Scully re
lated that he was at her side 
attempting to convince her to join the strikers, when Cauthern 
joined them in the loading ramp
 area. According to Scully, the 
three of them paused but continued talking; McCullough was 
closest to the door, while he and Cauthern were side by side to 
her left. At this juncture, according to Scully, the building man-
ager appeared and asked them to leave the property. Scully told 
him not to worry, that they we
re just having a conversation. 
Insistent, Dixon put his hand on Cauthern™s shoulder and again 
ordered them to leave. Scully testified that Cauthern told Dixon 
to take his hand away, but did not curse. He did not recall that 
McCullough expressed a desire to 
get past them to report to 
work during their brief, 30-second conversation.  
II. DISCUSSION AND CONCLUSIONS 
 The General Maintenance case
 poses two questions: (1) 
whether Respondents™ agents attempted to impede a General Service Maintenance employee from entering the building 
where she worked during the course of a brief strike; and (2) 
whether one of the agents threatened and attempted to assault 
Dixon outside the same buildi
ng thereby violating Section 
8(b)(1)(A).  Section 8(b)(1)(A) prohibits a labor organization from ﬁre-
strain[ing] or coerc[ing] employ
ees in the exercise of rights 
guaranteed by Section 7 of th
e Act.ﬂ Whether strike-related 
conduct will be found unlawful depends on whether, within the 
objective circumstances of each case, it ﬁmay reasonably tend 
to coerce or intimidate employees in the exercise of rights pro-
tected by the Act.ﬂ 
Clear Pine Mouldings
, 268 NLRB 1044, 
1047 (1984). On applying the 
Clear Pine standard in 
Tube Craft, Inc
., 287 NLRB 491 (1987). The Board observed that:  
 [a]lthough peaceful picketing unquestionably includes the 
right to make nonthreatening appeals to those who are about 
to cross a picket line, the decisi
on of such persons to ignore 
such appeals must be respected
. Thus, physical obstruction of 
an entrance has been held to 
violate Section 8(b)(1)(A) of the 
Act when attributable to a union. 
 Tube Craft involved four incidents in which three or four strik-
ers blocked the path of trucks preventing them from entering or 

exiting the employer™s premises
 for periods of time ranging 
from 2 hours and 30 minutes to 50 minutes. The Board viewed 
this conduct as neither trivial nor isolated; rather it was found to 
be part of a pattern of obstructive conduct that amounted to 
ﬁcoercion and intimidation of the truckdrivers.ﬂ Id. at 492Œ493.  
The first incident at issue in the instant case involving 
McCullough bears little resemblance to the encounters de-
scribed in Tube Craft. A logical synthesis of both McCul-
lough™s and Scully™s testimony leads to the conclusion that the 
Union™s organizers momentarily impeded McCullough from 
entering the building while attempting to persuade her to join 

her striking coworkers. McCullough initially had demonstrated 
great ambivalence about 
whether to join the strikers or go to 
work. In following her down the loading ramp, I conclude that 
the Union™s agents were doing nothing more than trying to 
change her mind once again, just
 as she had done twice before. 
If they had intended to prevent her from entering the building 
by physically barring her way, I have no doubt that they could 
have done so.  
Scully acknowledged putting his hand on McCullough™s 
shoulder; however, I infer that he did not use a strong arm tac-
tic, for she did not refer to his touching her at all.
9  Noting that 
McCullough and Scully were on 
friendly terms and had talked 
on a number of occasions, I do not find anything sinister in 
what seems to have been little more than a casual gesture.  
The entire episode could not have taken more than a few 
minutes and was the only time that
 any blocking allegedly oc-
curred. Yet, it is undisputed that
 the Union made no effort to 
prevent four or five other em
ployees from entering the build-
ing. Thus, there is no pattern of obstructive conduct here as 
there was in 
Tube Craft
.  Even assuming this incident qualifies 
as blocking, it was momentary and noncoercive, amounting to 
an inconsequential act of misconduct. See 
Ornamental Iron Work Co., 295 NLRB 473 (1989). In fact, the entire incident 

may be considered de minimis in 
that it was of limited duration, 
impact, and significance. Thus
, it does not warrant condemna-tion as a violation of Section 8(b)(1)(A). See 
Musicians Local 
76 (Jimmy Wakely Show)
, 202 NLRB 620, 621 (1973).  
Cauthern certainly was hostile, but he did nothing more than 
hurl a few common curse words at Dixon. His first commentŠ
that the building engineer should ﬁget the fuck out of his faceﬂ 
was unjustified, but was blurted out in response to Dixon™s 
intervention and his ordering the union agents to leave the im-
mediate area.  
Cauthern™s subsequent jibes 
were even more unwarranted. 
However, he delivered his parting 
rude remark to an individual 
who was not engaged in the picketing and who had no connec-
tion with the primary employer. It is true that threats and other 
acts of intimidation directed at 
nonemployees may be unlawful, 
but only if other employees would be likely to hear about it. 
See 
North American Meat Packers Union (Hormel & Co),
 291 
NLRB 390, 395 (1988). No evidence was presented in this case 

to suggest that other employees overheard or learned of Cauth-

ern™s comments to Dixon.
10  Further, Cauthern™s passing remarks were not part of a pat-
tern of intimidating behavior. A 
promise to ﬁkick assﬂ is virtu-
ally a cliche today
11 and bears no resemblance to serious threats 
like those made to replacement workers in the bitter Hormel 
strike. Id. As noted in 
Machinists Lodge 1233 (General Dynam-
ics), 284 NLRB 1101, 1106 (1997), tempers run high during 
strikes and language employed 
at such times will not necessar-
ily be couched in ﬁtearoom st
yle.ﬂ Accordingly, although 
Cauthern™s conduct should not be condoned, neither does it 
warrant remedial action. Accordingly, the complaint in this 
matter should be dismissed.  
                                                          
 9 Stewart was the only one to suggest that Scully grasped McCul-
lough™s arm in a forceful manner. 
10 The General Counsel concedes in his brief that Cauthern™s remark 
probably was made ﬁout of range of 
either McCullough or Scully,ﬂ the 
only other persons who might have b
een on-the-scene witnesses. (See 
G.C. Br. 114 fn. 60.) 
11 Indeed, President Bush used this expression on national television 
during the 1988 election campaign. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656Part Two: SEIU Versus WSLP and the Lemkin Company  
I. BACKGROUNDŠTHE ACTORS 
 A. Secondary Employers  
1. WSLP  The office building at 1050 Connecticut Avenue, one of 
Washington, D.C.s more prestigious business addresses, and the situs of much of the Union™s activity at issue here, is owned 
by Charging Party, WSLP. WSLP is a business entity com-
posed of two families prominent in
 the area™s real estate com-
munityŠthe Abramsons and the Le
rners. Specifically, Albert 
(Sonny) Abramson is the managing member of a partnership 
which includes his son Gary. 
Abramson family members also 

compose another partnership,
 the Tower Construction Com-
pany, which develops, owns, 
and manages real estate.  
The Lerner™s ownership interest
 in the WSLP enterprise was 
through Theodore Lerner and Lern
er Enterprises Limited Part-
nership whose managing partner 
was Mark Lerner. The Lerners 
and Abramsons also jointly own White Flint Mall, an upscale 

shopping center in suburban Maryla
nd. Separately, members of 
each family possess interests in numerous other properties in 

the District of Columbia, Maryland, and Virginia.  
The Lerner family also engages in business as the Lerner 
Corporation, a real estate ma
nagement firm, which began to 
manage Washington Square in the fall of 1990. Headquartered 
in Bethesda, Maryland, the Lerner Corp. formulated written 
employment policies wh
ich were distributed to the 26 manage-rial, security, and maintenance employees whom it hired and 

assigned to the Washington Square building. At the time of the 
events alleged in the complaint, Sandra Reed was the Lerner 
Corp.™s onsite building manager for Washington Square, with 
supervisory authority over five
 other supervisors, including, 
inter alia, Cynthia Carr, maintenance staff supervisor, and Jack 
Remick, chief of a nine-man special security force.
12  The 12-story Washington Square building, prime property on 
the southwest intersection of Co
nnecticut Avenue and L Street, 
contains commercial office space, retail establishments on the 
street and lower lobby levels, and an independently owned 
parking garage, PMI, which fronts 18th Street.  
Under Lerner™s management, 
its nine-member maintenance 
crew worked solely during the daytime, performing various 
chores such as changing light bulbs and air filters, correcting 
minor plumbing problems, and 
steam cleaning certain outside 
areas including the adjacent load
ing dock and sidewalks. Lerner 
also employed a single janitor at
 Washington Square who, with 
a USSI janitor, cleaned the quarters of a tenant, the U.S. Secret 
Service, during daytime hours only.  
2. The Lenkin Company  
The Lenkin Company Management Inc., whose officers are 
Edward Lenkin and his parents,
 Melvin and Thelma, manages 
20 to 24 properties, including 2 at 1130 and 1133 Connecticut 
Avenue, N.W. where other justice for janitors activities oc-
curred. The Lenkin family also ha
s an ownership interest in the 
Aspen Hill Racquet Club and Fitness Center in Silver Spring, 
Maryland, a facility which became the locus of an intrusive 
SEIU demonstration.                                                            
 12 In past years, Tower Construction managed the building. Tower 
also manages a building at 1707 L Street, N.W., the scene of one of the 
incidents alleged to be unlawful in the complaint. 
Lenkin property managers each oversee three buildings. In 
the fall of 1990, Lorraine Flenne
r and Sheila Mendel were the 
property managers for 1130 and 1133 Connecticut Avenue 
N.W., respectively; both women 
reported to Lenkin™s director 
of property management, Al Mole
r, who, in turn, reported di-
rectly to Edward Lenkin. In addition, Lenkin employed a chief 
engineer, assistant engineer, and a day porter at each of these 
buildings.  B. The Primary Employers  
The primaries in this case, two of the larger independent 
janitorial contracting firms in the District of Columbia, are 
United States Service Industries,
 Inc. (USSI) whose employees 
provide cleaning services fo
r Washington Square, and Red 
Coats which supplies janitorial services for many Lenkin-
managed buildings, including 
the two at 1130 and 1133 Con-
necticut Avenue. In addition, 
a Red Coats subsidiary, Admiral 
Security, provides guard services at the 1130 address.  
C. The Respondents  
The SEIU formed Local 525 in 1987 in connection with its 
campaign to organize janitors in the District of Columbia. Jay 

Hessey served as the Local™s first president until October 1990 
when he was elected its organizing director. A number of SEIU 
employees were assigned to a
ssist Local 525 during the JFJ Campaign including Stephen Le
rner, David Chu, and Kevin 
Brown.  D. AOBA  
The Apartment and Building Association, uniformly referred 
to as AOBA, is a voluntary trade association composed of ﬁac-
tive membersﬂ who are owners and/or managers of office and 
residential buildings, and ﬁa
ssociate members,ﬂ who supply 
goods and services to active members. AOBA™s purposes, gen-
erally, are to represent its members™ interests as they are af-
fected by legislation, conduct 
educational forums, and distrib-
ute information. Although not a fo
rmal party in this case, it 
figured prominently in these proceedings, as detailed further 
below.  AOBA is led by a board of directors consisting of 33 active 
members, 3 associate members, and 1 director at large ap-
pointed by the president. Only active members may vote at 
member meetings and be counted toward a quorum. The board 
of directors elects AOBA™s officersŠa president, president-
elect, commercial vice president, three area vice presidents, 
treasurer, and executive director who serve as the executive 
committee for 1-year terms. From 1987 through 1989, AOBA 
had approximately 800 to 900 members.  
Senior officials of the Charging Parties, the primaries and 
General Maintenance all participated actively in AOBA during 
the period of time relevant to this litigation. Thus, Edward Len-
kin was on the AOBA executive committee from 1987 through 
1990, serving as commercial vice 
president, president-elect, 
president and past president during those years. Mark Lerner 

was on the AOBA board of directors from 1987 through 1990, 
as was James Schneider, a Tower official, and Richard Thomp-
son, CEO of General Maintenance.  
AOBA also employees a paid administrative staff, headed by 
an executive vice president. D
onald Slatton held this position 
from 1987 to November 1989 and following his resignation, 
was succeeded by Margaret Jeffers. The executive vice presi-
dent is responsible for managing
 the affairs and operations of 
the Association under the tutelage of the executive committee 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 657and board of directors. As Slat
ton testified, he implemented, 
but did not formulate, AOBA™s polic
ies. He explained that as a 
voluntary organization, AOBA has no authority to compel a 
member to take any action or adopt any position.  
E. Arent, Fox  
The law firms of Arent, Fox, Kintner, Plotkin & Kahn (Ar-
ent, Fox) wore three hats in th
is proceeding. First, Arent, Fox 
was retained counsel for the Charging Party, AOBA. Second, 

the law firm was an associate member of AOBA from at least 
1987 through 1990 and, third, it is a tenant in the WSLP build-
ing, occupying floors four through seven.  
The Respondent™s assert as an affirmative defense that Ar-
ent,, Fox was the chief architects of AOBA™s scheme to combat 
the SEIU and thereby forfeited its
 neutral status. Consequently, 
Respondent argues that it did not 
violate the Act, as alleged in 
the complaint, when it invaded Arent, Fox™s offices on Novem-
ber 15, as described in 
greater detail below.  
F. The Relationship Between the Allegedly Neutral and 
Primary Employers  1. Day-shift janitors at Washington Square  
The relationship between USSI and Washington Square is 
relevant to two issues in this 
case: first, whether Lerner Corpo-

ration and USSI were joint employers and, second, whether the 
Union™s activities at WSLP complied with the standards gov-
erning lawful common situs picketing as articulated in 
Sailors 
Union (Moore Dry Dock)
, 92 NLRB 547, 549 (1956).  
USSI has supplied cleaning services for Washington Square 
since at least November 17, 1988 pursuant to a ﬁJanitorial Ser-
vices Contractﬂ which the parties followed but never executed 
due to a disagreement over the am
ount of space to be cleaned. 
Among the contractual terms wa
s one which provided that 
nightshift employees would be pa
id according to a base rate 
multiplied by the square footage cleaned, while day workers 
would receive a flat rate. Correspondence was received into 
evidence indicating that Lerner rejected USSI™s request for a 
rate increase in 1990.  
The contract stated that ﬁjanitorial services provided by 
USSI shall comport with Appendix A attached hereto,ﬂ but no 
such appendix was produced.
13  The Respondents introduced an 
exhibit titled, ﬁWashington Square Specifications Building 

Janitorial Maintenanceﬂ suggesting that it might be the missing appendix. This exhibit set forth in great detail the precise ser-
vices which the ﬁLessor,ﬂ WSLP, 
promised its tenants would be 
furnished by the cleaning cont
ractor. Property Manager Reed 

testified that such a specification might accompany a tenant 
lease; but she disclaimed familiarity with its terms and denied 
ever having relied on it.  
Lerner is not at all involved in USSI™s hiring processes. 
Robin Allen, USSI day operations
 manager, whose office is at 
USSI™s headquarters on 1424 K Street N.W., testified that she 
accepted job applications at USSI headquarters on 1424 K 

Street N.W. and subsequently 
notified applicants when open-
ings arose. USSI determined the number of cleaners to be as-signed to various buildings. In th
e fall of 1990, five or six jani-tors worked a 7 a.m. to 3 p.m. (daytime) shift at Washington 
                                                          
                                                           
13 Building Manager Reed suggested that the word ﬁAppendixﬂ was 
mistakenly used instead of ﬁAdden
dumﬂ which was affixed to the con-
tract.  However, the two addenda att
ached to Exh. 10 have nothing to 
do with the matters set forth in an appendix. 
Square, clocking in and out on a timeclock at the building 
which was separate from the one used by Lerner™s maintenance 
employees. Generally, the USSI da
y cleaners were assigned to 
clean common areas in Washington Square such as the lobbies, 
corridors, and restrooms. They were not responsible for the 
retail shops located on the entrance and lower lobby floors. 
USSI maintained a small office furnished with desk and tele-
phone on the lower lobby level of the building where it stored 
cleaning supplies and other equipment. The only USSI day 
employee to possess a key to this room was a James Taylor 
who, Charging Parties claim, is a supervisor.  
Although Reed denied that USSI employees use Lerner sup-
plies or perform duties regularly assigned to Lerner staff, Fran-
cis Adigun, a USSI day cleaner, 
testified to the contrary. He 
stated without contradiction th
at on request of the USSI day 
janitors, Lerner Maintenance Supervisor Carr dispensed such 
articles as toilet paper and towe
ls to them. Also uncontroverted 
was Adigun™s testimony that he
 possessed a key to the Wash-
ington Square supply room, fro
m which he borrowed mops, 
brooms, cleaning agents, and a large vacuum machine to clean 
the exterior sidewalks, a task
 which supposedly was performed 
solely by Lerner maintenance personnel.
14  Further, again con-
tradicting Reed, Adigun disclosed that the USSI and Lerner 
employees shared a common breakroom at Washington 
Square.15 The parties presented sharply 
conflicting testimony about the 
extent to which Lerner and USSI exercised supervisory author-
ity over their day workers. Allen 
testified that she had oversight 
of 16 employees in various bu
ildings, which she visited spo-
radically on an as-needed basis;
 typically, several times a 
month. However, she maintained constant contact with the 
building by way of a paging device. According to both Allen 
and Reed, USSI employee James Taylor served as the day-shift 
onsite cleaning supervisor at th
e Washington Square building. 
Allen believed he had authority to discipline employees and 

recalled one occasion when he had exercised it. While ac-
knowledging that she determined which tasks particular em-
ployees would perform, she asserted that Taylor trained new 
employees. Adigun once more cont
radicted Allen™s assertion, 
claiming that it was Lerner™s 
maintenance supervisor, Carr, 
who showed him what he was supposed to do.  
It is less than certain that Taylor actually performed supervi-
sory duties. He did not testif
y and Allen was unable to state 
what percentage, if any, of his working day Taylor devoted to 

supervisory tasks. However, 
given Adigun™s testimony that 
Taylor™s job was to clean the 
men™s restrooms on all 12 floors 
of the building, it is fair to infer that his cleaning chores con-
sumed virtually all of his part-t
ime shift. Taylor wore no badge 
or uniform which differed from those worn by his coworkers or 
identified him a supervisor. Although he delivered the five 
employees™ timecards to Allen tw
ice a month, nothing about his 
 14 Adigun was not an educated ma
n and had difficulty expressing 
himself. However, I do not confuse his lack of articulateness with an 
inability to tell the truth. I note that 
he did not take part in the SEIU 
strike and testified under subpoena. Th
ese facts suggest that he was not 
predisposed to the Respondents, causing him to slant his testimony in 

their favor. For these reasons, I do not infer that because Respondent, 
introduced him as their witness, his 
interests were wholly aligned with 
theirs or that he testified falsely. 
15 I credit Adigun on this matter, rather than Reed, for she had no 
reason to use the breakroom and, thus, was not in a position to know 
whether or not Lerner and USSI day workers used it jointly. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658card or his pay singled him out from the rank and file. More-
over, Allen, not Taylor, was re
sponsible for locating a substi-
tute for an absent USSI employee.  
Interestingly, Reed testified that if a cleaning problem arose, 
she contacted USSI Vice Presid
ent Gallagher or Allen, not 
Taylor.
16  Although Reed maintained that Taylor was the day-
time onsite supervisor, it was almo
st as an afterthought; she did 
not suggest that she turned to him for corrective action. In fact, 
Reed stated emphatically that she instructed Lerner personnel 
not to interact with the USSI janitors. Instead, they were to 
bring any questionable matters to
 her and she, in turn, would 
resolve them with USSI manage
ment. Here, too, Adigun™s tes-timony conflicted with Reed™s, for he stated that Carr showed 

him what was required, assigned him extra work, and even had 
him substitute for Lerner maintenance employees when they 

were absent, sometimes as often as twice a week. Carr did not 
appear as a witness so Adigun™s testimony on this score was 
unrebutted.  2. USSI night-shift cleane
rs at Washington Square  
Fifty to sixty USSI janitors were assigned to the night-shift 
squad at Washington Square. Fo
r this number of employees, 
USSI assigned three onsite supervisors. In addition, a project 
manager visited the building on
ce each evening. The night 
cleaners™ major contact with Le
rner personnel came chiefly at 
the beginning and end of their shifts when they received and 

later returned keys to tenant offices from a security guard sta-
tioned in the lobby.  
Initially, in the fall of 1990, working hours for night janitors 
at Washington Square were from 
approximately 6 p.m. to mid-
night. Reed testified that USSI Official Gallagher informed her 
that the night janitors™ hours would change to 10 p.m. to 4 a.m. 
at some unspecified time in November. She added that 2 weeks 
later, Gallagher advi
sed her the hours would be revised again to 
12 to 6 a.m.
17  No other witness offered any first-hand informa-
tion about the hours which night-shift janitors actually worked 
or when, if ever, the revised schedule went into effect. Reed™s 
testimony as to what Gallagher told her was admitted solely for 
the purpose of laying a foundation for what actions Reed sub-
sequently took, and not for the 
truth of the matter asserted.  
3. The relationship between Lenkin and Red Coats  
Red Coats provided cleaning serv
ices for buildings managed 
by Lenkin at 1130 and 1133 Connecticut Avenue, among oth-

ers.
18 The contract for Red Coats™ services at the 1133 address 
provided that payment would 
be based on square footage 
cleaned; could be reopened for re
negotiations in the event, of a 
ﬁchange in union scaleﬂ; and ca
nceled on 30 days™ notice. Red 
Coats was obliged to provide its own equipment and supplies 
which it kept in a storage room in the building.  Lenkin and 
Red Coats did not execute the c
ontract applicable to the 1130 
building because of a dispute not relevant to this proceeding. 

Nevertheless, the part
ies adhered to its terms, which generally 
were similar to those in 
effect at th
e 1133 site.  
                                                          
                                                           
16 Reed also indicated that on rare
 occasions, she dealt with USSI 
President Matthews. 
17 Reed™s testimony as to what
 Gallagher told her was admitted 
solely for the purpose of laying a foundation for what actions Reed 
subsequently took, and not for the truth of the matter asserted. 
18 Red Coats is a major custodial contractor in the area with some-
thing between 130 and 160 accounts. 
The Lenkin family also has an 
ownership interest in the 1133 Connecticut Avenue property. 
Lenkin™s property manager 
at 1133 Connecticut, Sheila Mendel, testified that Red Coats prepared a document titled 
ﬁCleaning Specificationsﬂ which outlined the cleaning services 
to be provided. Neither Mendel nor any of the other Lenkin 
employees including a building 
engineer, assistant engineer, and maintenance porter, had 
working hours which overlapped 
with the 6 to 11 p.m. shift of the Red Coats cleaners. Similarly, 
at the 1133 Connecticut Avenue Building, Red Coats janitors 
worked 5 days a week from 6 to 10 p.m.; and used supplies 
provided by their employer whic
h were stored in a separate 
area on site.  
If the property managers at either building had complaints 
about cleaning services, they 
conveyed them to Red Coats 
managerial personnel. Thus, Le
nkin employees had no overlap-
ping working hours with Red Coat janitors, with one excep-

tionŠa security guard with Admiral Security Services, a firm 
owned by Red Coats President William Peel Jr. was detailed to 
the 1130 address from 8 a.m. to 6 p.m.  
No member of either the Lerner or Lenkin families held 
ownership or other financial inte
rests in USSI or Red Coats. 
However, in 1987, a Red Coats™
 subsidiary, Data Watch, pur-
chased the Morrison Group, a company specializing in security 
services in which the Lenkins had a 50-percent interest. At the 
hearing, Peel announced that he recently had completed pay-
ments for that transaction.  
II. FACTS RELEVANT TO RESPONDENTS
™ AFFIRMATIVE DEFENSES 
 A. The Parties™ Positions  
The facts presented in the following section of this decision 
are relevant to the Respondent™s
 affirmative defenses and the 
General Counsel™s and the Charging Parties opposition thereto. 
The events recited below began in 1987 long before the statu-
tory period of limitations set forth in Section 10(b) of the Act 
began to run. However, the Respondent relies on the Charging 
Parties™ and AOBA™s conduct duri
ng this early period to prove 
that from the outset, even before its organizational activity 
began, building owners and managers made common cause 
with janitorial contractors through AOBA™s agency, to thwart 
the JFJ campaign. Accordingly, the SEIU claims that the 
Charging Parties enmeshed themselves in the labor affairs of 
the primary employers, and thereby forfeited their neutral 
status.  The General Counsel and the Charging Parties deny that 
AOBA™s activities were designe
d to oppose union representa-
tion of the cleaning employees. Instead, they assert that AOBA 

and its members wanted to make sure that Union representation 
would be determined by means of a duly authorized NLRB 
election. They further contend that AOBA formulated a strat-
egy solely to what was percei
ved as the Respondents™ unlawful 
pressure tactics. This strategy
 relied on member education, 
distribution of information, and provision of counsel to owners 
in meetings with the SEIU.  
B. Respondents Launch the JFJ Campaign  
In the summer of 1987, Local 525, with assistance from the 
International, launched the JFJ campaign in the District of Co-
lumbia as part of a nationwide effort to organize janitors who 
cleaned commercial office buildings.
19 As the campaign pro- 19 On or about late 1986, David Chu, SEIU™s director of research, 
and his staff began to collect inform
ation about the real estate holdings 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 659gressed, union leaders sought to 
meet not only with the clean-
ing contractors who employed the janitors, but also with own-
ers and managers of buildings where the janitors performed 
their services. From the outset,
 the SEIU announced that its 
tactics would include persuading real estate owners and manag-
ers to use their influence with cleaning contractors to recognize 
Local 525.  
In the summer of 1987, Jay Hessey and Steven Lerner met 
with officers of a number of contracting companies, among 
them, Richard Thompson of Gene
ral Maintenance. Thompson 
testified that the SEIU representatives told the group that an 
organizing campaign would comme
nce; that ﬁowners were 
going to be approached and pressure was going to be put on 

them to recognize the Union.ﬂ (Tr. 1815.)  
In September of that year, pursuant to the SEIU™s invitation, 
AOBA Executive Director Slatton met with SEIU International 
President Sweeney, Hessey, and Lerner at the Union™s head-
quarters. Slatton recalled that Sweeney discussed the Union™s 
desire to gain fair wages for janitors and the advantage to the 
owners™ and contractors™ of having a stable work force. Sweeney then suggested that the union, contractors, and build-
ing owners had common interests which would be promoted by 
an amicable relationship. Slatton stated that he pointed out to 

Sweeney that neither AOBA nor its members employed jani-
tors. The SEIU president apparent
ly appreciated this point for 
he replied that the Union ﬁwas going to try to get AOBA to tell 

its members to tell their cleaning contractors to recognize the 
union.ﬂ (Tr. at 1208Œ1209.)  
Slatton further testified that as
 he was being escorted out of 
the building at the meeting™s end, Hessey ﬁgot in [his] faceﬂ 
and said ﬁWe intend to organize the janitors. We can either do 
it with your help or without. . . .  If you get in our way, we™re 
going to run over you, and its in your best personal interests 
[sic] to cooperate w
ith us.ﬂ (Tr. 1365Œ1366.)  
C. AOBA Mounts a Countercampaign  
During this same period, that is, in late summer and early fall 
1987, various building owners and managers reported to Slatton 

that the Union had contacted th
em. Cleaning contractors, in-
cluding Thompson of General Ma
intenance, also informed 
Slatton that the SEIU had de
manded voluntary recognition.  
Sometime in September, AOBA convened a meeting of 
building owner members and most 
large cleaning contractors at 
which they discussed the union organizing drive. Minutes of a 
September 15, 1987 AOBA board of directors™ meeting indi-
cate that Slatton advised the gr
oup that the SEIU planned to 
unionize all janitorial employees in
 the District of Columbia by 
early 1988. He also reported th
at several AOBA members met 
with ﬁa leading management labor attorney, Alan Segal [sic],ﬂ 
to formulate an initial strategy to counter the union™s effort. A 
motion ﬁto devote staff time and Board of Directors involve-
ment in the effort to counter 
the attempt to unionize service 
employeesﬂ was approved unanimous
ly with representatives of 
the alleged neutralsŠEdward Le
nkin, Mark Lerner, and James 
Schneider (for Tower), joining in the vote.  
Soon thereafter, AOBA formed a special task force to formu-
late a response to the Unions™ 
anticipated organizing campaign. 
It also established an AOBA-SEIU Committee. On October 1, 
the task force met with Arent, Fox Attorney Siegel to examine 
                                                                                            
 of major commercial property owners
 and developers and in the metro-
politan area.  whether AOBA should retain the law firm to represent it and its 

members vis a vis the SEIU.  
None of the witnesses who attended the initial meeting of the 
SEIU-AOBA task force were able to recall they discussed. 
However, in a letter written at a later point in time, a member of 
the task force refers to the discussion that took place then: 
 [T]here was some disagreement among the taskforce . . . as to 

the pressure which might be directed at AOBA once this mat-
ter is publicized by union or
 other sources. Some members 
feared that AOBA™s involvement might so place it in the 
limelight that AOBA would beco
me a ﬁde factoﬂ bargaining 
unit. Other members of the task force suggested that AOBA 
involvement could be kept at a low profile . . . . (i.e., perhaps 
largely informational). 
 Noting that ﬁthe Board must expect that AOBA will be sub-
jected to very substantial controversy and pressure, the author 
of the above-quoted letter noted that AOBA was well suited to 
deal with the SEIU campaign, pointing out that ‚It is a task 
which if not properly and trou
ghly [sic] undertaken now will 
have severe negative financial effects on all D.C. properties 

both immediately and for years to come.ﬂ™ (R. Exh. 17.)  
Interestingly, Louis Trotter,
 one of the AOBA members who 
initially contacted Siegal about 
the SEIU organizing drive, sent the following message to AOBA™s vice president on October 5, 
1987, disclosing his interest in 
having both building owners and 
contractors oppose unionization: 
 Basically, as I said at the meeting, I think we would be 
wrong to view this effort solely as a legal, rather than a po-

litical problem. If momentum builds behind the effort, ei-
ther due to speeches by a Jesse Jackson/Mayor Barry type, 
or any other reason, it would be
 very difficult for owners 
and contractors to adopt the public position necessary to 

derail the effort.  
Therefore, I think it is impe
rative we plan for some 
type of public ﬁpreemptiveﬂ 
strike. I think we should con-sider investing up front dollars
 now in a public relations 
campaign that will be ready to roll in full force at the first 

sign that the unionization effort is going public. If we first begin to think about how we 
will react to the union™s pub-
licity at the time it occurs, we will never be able to get 
ahead of them . . . . [R. Exh. A.] 
 The AOBA-SEIU task force met again on October 7, 1987, 
to develop a proposal as to what AOBA™s role should be in 
confronting the justice for janitors campaign. Redacted minutes 
indicate that a representative of the Lenkin Company was pre-

sent.  A day later, SEIU International President Sweeney wrote to 
23 property developers in the Dist
rict of Columbia requesting a meeting and reminding them of the de facto control which they 

exercised over the janitors™ working conditions. The letter 
stated: 
 In the months ahead, Washington, D.C. will see an in-
creasingly visible and aggressive campaign to organize 
janitors. That campaign will have a direct impact on D.C. 
building owners and managers. While most janitors are 
employed by cleaning contractors, the building operators 
have the real power to improve the lives and futures of 
janitors at their properties. [G.C. Exhs. 35aŒw.] 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660On October 20, the AOBA executive committee met to con-
sider ﬁ[w]hether AOBA should take a leadership role in an 
campaign to defeat the SEIU™s 
goal of organizing the city of 
Washington.ﬂ The executive committee also had before it a 
recommendation from the steering committee that: 
 AOBA be the organization focal point for both AOBA mem-

bers and building service cont
ractors. AOBA™s role would be 
as clearing house for information, educator on the ﬁdo™s and 

don™tsﬂ of labor law, and principal contact with the news me-
dia. [R. Exh. 29.] 
 In addition, the steering committee recommended retaining 
Siegel and Stephen Boardman of the Arent, Fox firm to repre-
sent AOBA in these matters.  
In accordance with practice, an AOBA board of directors 
meeting followed the executive committee meeting. Minutes of 
the board of directors™ meeting disclose that Slatton reported on 
ﬁthe latest developments . . . to mobilize a campaign against 
theﬂ SEIU. (R. Exh. 30.)  At the 
same time, a ﬁPlan of Actionﬂ was presented to the Board, as well as a request for its approval 

of ﬁAOBA taking a lead role in
 the campaign, using Allen Sie-
gel™s services as a leading mana
gement labor attorney, and the 
$ (redacted) that would be needed 
to continue this effort.ﬂ (R. 
Exh. 30.) A motion was presen
ted and unanimously approved 
ﬁto devote Staff time, use Allen 
Siegel™s services, and $ to 
counter the attempt to unionize serviceable employees in 
Washington.ﬂ In essence,
 as Slatton testified, the board of di-
rectors adopted the steering committee™s proposal set forth (in 
R. Exh. 29) which authorized AOBA to assume a leading role 
in orchestrating activities in 
opposition to the JFJ campaign.  
D. 1987: Respondents™ Ea
rly Campaign 
Activities  Beginning in the fall of 1987, and continuing over the next 
few years, the parties engaged 
in various actions which did 
little more than drive them further apart. Slatton testified that 

beginning in the fall of 1987, bu
ilding owners and managers, 
including, but not limited to, those in the instant proceeding, 
reported to him continuously about
 SEIU demonstrations taking 
place both outside and within 
various office buildings. How-
ever, he could recall no specific reports of such incidents prior 
to December 1987.  
It was in December that the SEIU began to stage demonstra-
tions at 1413 K Street, N.W. 
where AOBA™s administrative offices were located. According to Slatton™s eye witness ac-

count, at one point during the first such demonstration, ap-
proximately 20 to 25 union demons
trators paraded in front of the building and then rushed inside, attempting to gain access to 
the floor on which AOBA™s offices were located. When they 
found that the elevator was blocked at that floor, they stopped 
at other floors in the building chanting slogans such as ﬁWhat 
do we want? Justice. When do 
we want it?ŠNow.ﬂ (Tr. 1387.) 
Slatton also witnessed several de
monstrations at other buildings 
where AOBA was holding meetings, as well as one at 
Washington Square.20 In January 1988, Slatton receiv
ed a report that SEIU demon-
strators had staged a sitin in the lobby of a building owned by 
Cafritz, a prominent building owner who was not an AOBA 
member. In May of the same y
ear, he received another report 
that several SEIU supporters had gained entry in the early 
                                                          
                                                           
20 Witnesses testified about events prior to the 10(b) period only as 
background and to show why and how AOBA responded as it did to the 
Respondents™ actions. 
morning hours to a Cafritz-owned building by persuading the 
manager that the owner had given them permission to conduct a 
survey there. Once inside, they began to slip handbills under 
office doors until the manager ordered them to leave.  
As Slatton described it, one of the Unions™ more intrusive ac-
tions took place in January 1989 in the Marriott Hotel where 
AOBA was holding its annual awar
ds luncheon. When Slatton 
first arrived at the hotel, he f
ound 25 to 30 SEIU demonstrators 
outside, chanting slogans in support of the justice for janitors 
campaign. Just as the luncheon
 was about to begin, Hessey, 
leading the band of shouting dem
onstrators, came to the door of 
the meeting room and told Slat
ton that the group wanted to 
present a petition to the assembled AOBA members. Slatton 
asked Hessey to leave more than once. Hessey refused to com-
ply and rudely told Slatton to get out of his way. Shortly there-
after, security guards arrived and escorted the group out of the 
hotel.21 During the first few months of 1988 and continuing into the 
spring, union representatives met with with various building 
owners. Slatton attended a few of 
these meetings, as did Arent, 
Fox counsel. At each such meeting, AOBA took pains to point 
out that neither it nor building owners employed janitors and, 
therefore, took no position rewarding the Union™s entering into 
collective-bargaining agreements with independent janitorial 
contractors. On one such occasion, Hessey became visibly up-
set and, pounding the table, in
sisted that AOBA actually con-
trolled the situation.  
E. AOBA™s SEIU Legal Defense Fund  
Pursuant to the proposal adopted by AOBA™s board of direc-
tors at its October 20, 1987 meeting, letters issued to both 
building owners and janitorial 
contractors soliciting contribu-
tions to the AOBA-SEIU legal defense fund which were ear-
marked for the services of Arent, Fox counsel. (R. Exhs. 133Œ
134.)  In an early solicitation letter sent in February 1988, Slatton 
wrote to member building owners, managers, and janitorial 
contractors that it was AOBA™s intent to ﬁwithstand a ‚top 
down™ organizing campaignﬂ by
 Local 525, which was engag-
ing in ﬁDemonstrations, threatening letters, demands for meet-
ings and signatures to ‚pledge™ ca
rds.ﬂ (R. Exh. 45.) Noting that 
ﬁexpert counsel has been retain
ed to represent AOBA members 
when they become the Union™s target on any given day,ﬂ Slat-
ton appealed for donations to the legal defense fund to finance 
ﬁthe industry effort to fight the union on all levels.ﬂ Id.  
In October 1988, AOBA again urged office building mem-
bers in the District to donate to the fund, pointing out the 
SEIU™s organizing effort had been
 unsuccessful to date, ﬁdue to 
the cooperation, involvement and 
financial support of building 
owners/managers and building maintenance companiesﬂ which 
enabled AOBA to fend off ﬁthe SEIU™s attempt to use intimida-
tion and illegal tactics to circumvent the National Labor Rela-
tions Board process.ﬂ (R. Exh. 136.) At the end of this year, in 
a letter accompanying its annual dues invoice, AOBA touted as 
the first of its accomplishments th
at it ﬁhas led the office build-
ing industry™s fight to prevent [SEIU] from organizing the jani-
torial workers in the District.ﬂ (R. Exh. 78.)  
 21 The Respondents failed to rebut Sl
atton™s testimony about this in-
cident. However, it was not received for the truth of the matters as-
serted but to provide background evidence to establish why AOBA 
launched a countercampaign against the Unions. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 661In 1989, AOBA was more circumspect in articulating its po-
sition toward SEIU organizing activities. Thus, in a March 29 
solicitation letter, Edward Lenkin, then president of AOBA, 
wrote that since building owners/managers ﬁdo not employ 
janitors . . . [they] take no pos
ition as to whether or not there 
should be a union for any give
n contract cleaning company.
22  It is the philosophy of AOBA™s active members that such a 
decision should be made, as is lawfully prescribed under the 
National Labor Relations Act, 
by the employees of those 
contractors.ﬂ (R. Exh. 82
.)  
                                                          
Red Coats and USSI were 
among those who contributed 
$1000 each to the fund in 1987 and 1988 and $2000 in 1990. 
Lerner Corp. contributed $2000 in 1990, Tower gave $1000 in 
both 1987 and 1988 and $1000 in 1990, while Lenkin donated 
$2000 in the first 2 years and $1666 in 1990.  
F. AOBA Training Se
ssions and Meetings  
1. 1987  
As discussed above, AOBA™s board of directors adopted a 
plan of action on October 20, 1987, which authorized AOBA to 
serve as a clearinghouse for information, retaining labor coun-
sel, and training ﬁon the ‚do™s and don™ts of labor law.ﬂ (R. 
Exh. 29.) In accordance with 
this plan, Slatton invited AOBA 
members to a meeting to be held the next week, on October 27, 
to discuss the SEIU™s new citywide organizational drive.  
Less than a month later, reactin
g to reports by building own-
ers that the Union just that week had commenced ﬁintensive 
picketing and handbilling at seve
ral properties,ﬂ Slatton sent 
mailgrams inviting ﬁkey representatives of all owners and 
cleaning contractorsﬂ to a speci
al meeting on November 19 at the offices of Arent, Fox. Sla
tton stressed the meeting™s impor-
tance, stating that it would focu
s on ﬁpractical strategies about 
how to deal with the Union™s tactics . . . [and] the immediate 
concrete steps that should be taken when such activities occur 
at your location.ﬂ (R. Exh. 32.
) Counsel were present at the 
meeting as were representativ
es of USSI, Lenkin, and Red 
Coats.  Counsel also attended a November 17, 1989 AOBA board 
meeting and as the minutes refl
ect, spoke about the SEIU and 
ﬁtheir attempt to make Washin
gton, D.C. a ‚union city.ﬂ™ (R. 
Exh. 33.) That same month, AO
BA™s monthly newsletter con-
tained a two-page article by Ar
ent, Fox counsel Siegel titled, 
ﬁWhen the Union Knocksﬂ which 
offered advice on ﬁmeeting a direct union effort to organize 
your employees.ﬂ (R. Exh. 35.) 
First, Siegel urged the employers that if they became ﬁaware of 
any overt union activity among your
 janitorial personnel,ﬂ they 
should ﬁcontact the AOBA office at once.ﬂ Id. Then, after out-
lining workers™ rights and employers™ obligations under the 
Act, and the Board™s guideline
s governing solicitation and dis-
tribution of union literature, the article concluded with advice 
regarding what should and should not be done when the union 
demanded recognition. The author
 emphasized that employers 
should not take any action which might appear to justify the 

union™s claim of majority support.
 Instead, Siegel cautioned:  
 The proper response when a union organizer seeks 
recognition . . . is to refer him to your superiors who will 

notify the organizer that: ﬁWe must decline to extend rec-
ognition to your labor organization unless and until it is 
                                                           
22 In fact, Lenkin™s statement was somewhat inaccurate for WSLP 
did employ a few daytime janitors. 
certified by the National Labor Relations Board in a man-

ner appropriate for collect
ive bargaining.ﬂ SAY NO 
MORE. Refuse to accept any documents from the union, 

such as authorization cards. 
 On December 10, AOBA conducted a training session at-
tended by property owners, mana
gers, and contractors, includ-
ing representatives of the Charging Parties and the primary 
employers in this case. The session™s advertised purpose was to 
prepare supervisors ﬁto handle union activity when it occurs at 
your buildings.ﬂ (R. Exh. 34.)  
2. 1988  
In early January 1988, Hessey wr
ote to Slatton requesting a 
meeting with AOBA™s executive board. Hessey noted in the 
letter that various building owne
rs and managers were referring 
him to AOBA rather than discussing the issues with him di-
rectly, leading him to believe that AOBA ﬁhas responsibility 
and authority to resolve matters.ﬂ
 (R. Exh. 37.) However, only 
Slatton and Siegel agreed to meet with the local leader in early 
February. Siegel also accompanied Lenkin to a meeting with 
Hessey the following month.  
AOBA continued to hold training sessions and serve as a 
clearinghouse for information ab
out SEIU activities throughout 1988. For example, on February 11, AOBA briefed owners and 
managers about Local 525™s recent activities and discussed 
appropriate responses to future
 union tactics. (R. Exh. 43.) 
Counsel were present, as were 
Lenkin and Red Coats™ represen-
tatives, but no one appeared on behalf of Lerner, Tower, or 
USSI. On May 2, 1988, another 
meeting was held to update 
AOBA members about meetings between various building 
owners and Local 525, and ﬁrecent allegations and demands 
made by the Union in the course of their Justice for Janitors 
Campaign.ﬂ (R. Exh. 48.) Offici
als representing the Charging 
Parties and the primary employers in this case attended. A 

memo prepared by Arent, Fox counsel dated May 2, offered 
advice as to steps AOBA members should take in the event 
they were subjected to ﬁdemons
trations, handbilling and similar 
activity by the SEIU.ﬂ (R. Exh.
 51.) The memo closed with a 
request that members contact AOB
A or counsel if they experi-
enced any such union activity. Id.
23 3. The barring notices  
Slatton testified that as the SEIU demonstrations continued, 
he received reports from buildi
ng owners that the police were not responding to their calls for intervention. Accordingly, a 
meeting with a captain Mangily of the Metropolitan Police 
Department was scheduled fo
r May 24, 1988. As arranged, 
AOBA staff members and counsel met with the captain and 

discussed procedures to be employed when building owners or 

managers were faced with SEIU demonstrations. Based on 
advice offered by the captain, counsel prepared an ﬁAction 
Alertﬂ memo dated June 1 which recommended steps that 
building owners and/or managers should take in the event of 
ﬁany activity by individuals conn
ected with the Justice for Jani-
tors campaign.ﬂ Specifically, th
e memo first advised that ﬁIn the event of any activity whatsoever, including a simple side-
walk demonstration, call 911. . . . [I]f the demonstrators enter 
the building at any time after you have made the initial call, you 

should immediately dial 911 again 
and inform the operator that 
 23 I concluded that this memo was privileged. Consequently, it was 
produced in response to Respondent
s™ subpoenas with its text almost 
totally redacted.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662there are ﬁintruders who have penetrated the building and re-
fused to leave.ﬂ (R. Exh. 53.)  
Second, the action alert memo urged the building owners and 
managers to write to the SEIU Local and International forth-
with advising them that ﬁindividuals connected with their or-
ganizations are not permitted on your company™s property in 
connection with the Justice for Janitors campaign.ﬂ Id. A model ﬁbarringﬂ letter was attached to the memo. Third, members 

were advised to keep detailed records and to notify AOBA of 
any incidents involving the SEIU occurring at their buildings. 
Slatton testified that the reco
mmendation regarding the barring 
notice was based on police advice.  
On June 28, 1988, AOBA issu
ed a second ﬁAction Alertﬂ again urging members to issue barring notices to Respondents. 

Another sample of the recommended language was attached. 
Subsequently, a memo was sent to AOBA members inviting 
them to a July 18 meeting at
 which Captain Mangily and coun-
sel would discuss anticipated SE
IU demonstrations.  An at-tachment repeated and expanded on the advice offered in the 
June 1 memo regarding steps 
building owners and managers 
should take when confronted with
 SEIU activity. A third model 
barring letter was enclosed.  
On various dates in June and July 1988, Tower, Lerner, and 
Lenkin were among the 26 companie
s that sent letters modeled 
on the AOBA sample to Hessey, 
barring activity by Local 525, 
or anyone connected with the Union from entering any of the 
premises which they owned or managed on penalty of prosecu-
tion for trespass. Hessey replied to
 each such letter on July 27, 
warning that the bans were unlawful, and urging their recision. 
A week later, Slatton replied on 
behalf of those who had issued 
the notices, denying that they 
were unlawful. Hessey sent an-
other letter to AOBA members 
on August 5 which warned that 
by adopting the banning policy and contributing to the anti-

SEIU legal defense fund, they we
re jeopardizing ﬁany claim of 
owner ‚neutrality.ﬂ™ (R. Exh. 63.)  
Reacting to increased picketi
ng and handbilling activity by 
justice for janitors advocates, an
d anticipating that
 such activity 
would continue in the coming months, AOBA issued a Sep-
tember 2, 1988 memo to its memb
ers which described in broad 
strokes the distinction between lawful and unlawful picketing 
and handbilling. The memo advised that: 
 individuals may engage in peace
ful picketing, handbilling and 
demonstrations in public areas . . . (including) the sidewalks in 
front of and adjacent to office buildings . . . the public area 
would not normally include an office building lobby. [R. Exh. 
67.] 
 On September 30, 1988, the SEIU
 filed unfair labor practices 
against all those who were involved in issuing the barring let-ters, including the Charging Parties, AOBA, the Arent, Fox firm, and the lawyers who repres
ented AOBA. In substance, the 
charges alleged that the barring notice constituted an overly 
broad, discriminatory no-solic
itation rule which banned indi-
viduals from certain premises so
lely on the basis of their union 
status or affiliation and for engaging in protected concerted 
activities. AOBA and counsel were accused of recommending, 
directing, and instructing build
ing owners and managers to 
issue the banning notice.  
In an effort to limit the scope of the barring notices, the 
charged employers advised the Re
spondents that they were not 
intended to apply to persons en
gaged in any activity protected 
by the Act. Then, in late November, in order to comply with 
newly issued Board law, the charged parties and other building 

owners sent memos, tracking a
nother model text prepared by 
AOBA, to SEIU™s general counsel
 further explaining that the 
barring notices were not meant to 
apply to janitors engaged in 
organizing activity during their nonworking hours. On receiv-

ing these assurances, the Unions withdrew the charges.  
However, while the Unions™ charges still were pending, the 
justice for janitors campaign filed a complaint in Superior 
Court for the District of Columbia alleging that the barring 
letters violated various provisi
ons of the District™s Human Rights Act. The AOBA legal defense fund was used to pay for 
AOBA™s and Slatton™s defense. On December 5, the Honorable 
Henry Kennedy granted one count of the JFJ Partial Motion for 
Summary Judgment, ruling, in effect, that the barring letters 
were overly broad.
24  Pursuant to this ruling, the AOBA build-
ing owners sent identically worded
 letters to the Unions entirely 
rescinding their barring letters.  
In the interim, on November 16, AOBA issued a special 
ﬁAlertﬂ to its cleaning contractor members which was prepared 
by counsel on behalf of the Capitol Area Building Service Con-
tractors, a trade association for janitorial employers in the Dis-
trict of Columbia. The memo indicated that union representa-tives were claiming that Local 52
5 represented a majority of the 
contractors™ employees and were
 demanding that other contrac-
tors recognize and bargain with 
it. The memo then stressed that 
 it is very important that yo
u decline recognition you should 
tell the SEIU that they are free to file a petition with the Na-

tional Labor Relations Board. . . .  
It is also very important that you do not accept any of-
fer, to review ﬁauthorization cards,ﬂ petitions, or the like. 
If the SEIU tries to hand you a package, you should refuse 
to accept it; and if it is left w
ith you . . . it should be sent 
back to the SEIU unopened. (R. Exh. 70.) 
 At the year™s end, AOBA sent
 its annual message to mem-bers and again proclaimed its su
ccess in the ﬁfight to prevent 
the [SEIU] from organizing the janitorial workers in the Dis-

trict.ﬂ (R. Exh. 78.)  
4. 1989  
As mentioned above, the SEIU continued the JFJ campaign 
throughout 1989 by demonstrati
ng and handbilling outside and within various building sites in the District. AOBA, too, con-
tinued to offer advice and training to building owners and jani-
torial contractors who were inte
nt on resisting the SEIU™s or-ganizational activity. Minutes introduced into evidence were 

heavily redacted to omit privileged material; nevertheless, the 
records reveal that the SEIU was a topic of discussion at each 
of AOBA™s monthly board of directors™ meetings. Lenkin, then 
president of the organization, attended each such meeting; but 
few of the officials of the other secondary and primary employ-
ers appeared on a regular basis.
 AOBA also continued to offer 
training sessions and special me
etings which addressed various 
SEIU-related topics.
25  In summarizing its major accomplish-
                                                          
 24 Judge Kennedy ruled that the barring letters not only proscribed 
persons connected with the JFJ campaign from entering buildings of 
AOBA members to engage in solicitati
on; they also ﬁcategorically deny 
entry onto AOBA members™ properties to persons who are connected 
with the campaign. This undoubtedly has the effect or consequence of 
discriminating on the basis of source of income or place of business.ﬂ 
R. Exh. 145 at 14. 
25 Based on documents and averments 
indicating that counsel offered 
legal advice throughout meetings such as those on March 23 and April 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 663ments for the year, AOBA again claimed that it led ﬁthe office 
building industry™s campaign to prevent union membership 
being forced upon janitorial wo
rkers without a federally super-
vised election.ﬂ (R. Exh. 88; see also R. Exhs. 98 and 102.)  
III. THE ALLEGED UNFAIR LABOR PRACTICES 
 A. Findings of Fact  
Events which occurred in October and November 1990, al-
leged as violations of Section 8(
b)(1)(A), (4)(i), and (ii)(B), are 
described in chronological order below.
26 1. October 19  
According to the uncontroverted testimony of the administra-
tive assistant/receptionist, Sue 
Schneider, on October 19, at 
12:30 p.m., a group of six men and women approached her 

desk in the reception area of the Lerner Corp.™s offices in the 
Washington Square building and asked for Property Manager 
Sandra Reed. When Schneider in
formed the group that Reed 
was not in, a spokesman asked to leave a letter for her. Schnei-
der told them she would have to check with Reed™s assistant, 
Kari Cooke, and asked the group to
 wait in the reception area.  
When the spokesman tried to hand Schneider the letter, she 
recognized the JFJ logo in the corner of the envelope. As 
Schneider headed for Cooke™s 
office, she became aware that 
the delegation was following her. She asked them to return to 
the reception area. Before reaching Cooke™s office, she asked 
the group to return to the re
ception area a few more times. 
However, when Schneider entered Cooke™s office, the six indi-
viduals still were behind her. Cooke also instructed them to 
return to the reception area, but they entered her office anyway 
and asked to leave the letter for Reed. Cooke declined to accept 
it whereupon the spokesman placed
 the letter on her desk and 
departed. The entire episode last
ed less than 5 minutes. Schnei-
der, who routinely accepted de
liveries from courier services, 
conceded that the group behaved in a civil manner throughout 
the visit and that their conduct did not differ from that of other 
delivery persons.  
The letter left on Cooke™s desk was from Hessey to Reed, on 
stationary bearing the letterh
ead, ﬁJFJ Organizing Campaignﬂ and dated October 19. It stated th
at janitors in buildings on the 
Connecticut Avenue corridor had voted to strike ﬁagainst our 
employer, the janitorial contract
orsﬂ and appealed to ﬁthe man-agement firm of this building . . . for your assistance in finding 

a fair solution to this dispute.ﬂ (GC Exh. 11.)  
In similar letters dated October 23, Hessey wrote to Charg-
ing Party Lenkin and the Lern
er Corporation announcing the janitorial employees™ decision to 
strike. In addition, the letter 
stated that the Union would hold a street meeting on October 25 
at 10 p.m. outside Washington Squa
re and advised that ﬁAs part 
of our preparation for the strike, we will be trained in non-
violent, civil disobedienceﬂ (whi
ch is used) ﬁ[i]n many of our 
strikes.ﬂ (G.C. Exh. 74.)  
2. October 25 to 30  
As Hessey had forecast, the Union held the first of a number 
of afterwork street gatherings 
in the vicinity of Washington 
Square on October 25. SEIU Or
ganizer Brown testified that 
during these rallies, the participants discussed issues and 
chanted slogans such as ﬁJustice for Janitors,ﬂ and ﬁsi se puedeﬂ 
                                                                                            
 11, 1989, I did not permit Responde
nts to question witnesses about 
them. 
26 All dates refer to 1990 unless otherwise specified. 
(yes we can). They also carried signs reading ﬁJustice for Jani-

tors,ﬂ ﬁYes We Can,ﬂ and ﬁMore Money.ﬂ While this activity 
continued on October 26 and 29, th
e signs that were carried did 
not identify any company with w
hom the SEIU had a dispute.  
Washington Square Security Chie
f Remick testified that on 
October 25, a JFJ demonstrator gave him a handbill outside 

Washington Square. It announced 
that a civil disobedience training session would be given at
 the intersection of Connecti-
cut Avenue and L Streets N.W. and invited the public to attend 
to assure themselves that ﬁthe
re will be no violence.ﬂ (G.C. 
Exh. 13.)  
Remick stayed on to observe the training, and close to 5:30 
p.m., saw some 20 to 25 persons gather outside WSLP chanting 

slogans and bearing signs that said ﬁJustice For Janitors.ﬂ Other 
signs were in Spanish and some
, he thought, identified ﬁUSSI.ﬂ 
As the demonstration progressed, Brown approached Remick 
and another security officer and said ﬁIt™s a shame what Sonny 
Abramson and Ted Lerner are doing to these people. They are 
going to be sorry . . .ﬂ or words to that effect. (Tr. 104.)  
Later that same evening, at 
approximately 8 p.m., WSLP se-
curity guard Kenneth Melvin 
witnessed approximately 70 per-
sons parade in a circle outside the building while carrying 
noisemakers and signs. He could not clearly recall what the 
signs said other than ﬁJustice For Janitors.ﬂ  
Melvin related that at 9:30 p.
m., as the crowd was beginning 
to disburse, and while he was taking to Remick, Brown started walking backward in his direction. Fearing that Brown would 
trip over him, Melvin put his hand against Brown™s back as he 
approached. At that, Brown accused Melvin of assaulting him. 
Melvin testified that when he explained that was not his intent, 
Brown accused him of assault and suggested, ﬁWe could take it 
up in the alley,ﬂ or ﬁtake it up in a different manner . . . . [T]hen 
he . . . said that I was ignorant 
and that he would educate me.ﬂ (Tr. 460Œ461.) Instructed to refrain from provoking fights or 
responding to provocation unless physically attacked, Melvin 
said he simply turned away.  
On cross-examination, Melvin acknowledged that he did not 
mention Brown™s alleged challenge 
to ﬁtake it up in the alleyﬂ 
in his Board affidavit or in contemporaneous reports he was 
required to file daily with his employer. Instead, Melvin™s Oc-
tober 25 incident report shows that he wrote that when he put 
his hand on Brown™s back, he said: ﬁYou think your a big shit 
with your night stick, badge and radio. I bet you just want to 
lock me up. Come on do it. Lock me up I dare you.ﬂ (R. Exh. 
22.) Melvin was not asked to explain this inconsistency, nor did 
Brown or Remick, who witnesse
d the incident, comment about 
it.  
3. October 30  
Brown further testified that the Respondent began a strike on 
October 30 and engaged in picke
ting over the next 2 weeks at 
the Washington Square building. During this timeframe, it is 

undisputed that the picketers ca
rried signs which identified 
various cleaning contractors, 
including USSI and Red Coats, 
but not building owners or managers.  
Anthony Grigsby, a Lerner special security guard, testified 
that by 6:30 p.m., a group of 25 to 30 people had congregated 
outside Washington Square. 
They began marching on Con-
necticut Avenue carrying signs, one of which read, ﬁHow could 

you live off of $4.75 an hour.ﬂ
 Grigsby was summoned else-
where in the building but on returning to the lobby, found 10 

people there who chanted: ﬁFired up. I can™t take it no moreﬂ 
before they exited.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 664A Local 525 handbill, dated and apparently distributed the 
next day, October 31, describes 
the previous evening™s strike activity: 
 Last night nearly 100 janitors cleaning 12 buildings . . . along 
the Connecticut Corridor struck to protest unfair labor prac-
tices by their employers.  Jani
tors from all the buildings con-
verged on the corner of Connecticut and L Street forming a 
massive picket line. During the next hour, the picketers took 
over building lobbies and tied up 
traffic . . . during rush hour. 
[G.C. Exh. 14.] 
 The handbill requested the reader
 to ﬁcall your building man-
ager to assist in finding a fair resolution to this matter.ﬂ Id.  
4. October 31Špicketing at the PMI garage  
The Washington Square park
ing garage, which fronts 18th 
Street and is managed by PMI,
 an independent company, was 
the site of further SEIU activity on October 31. The garage, 
which offers direct access to the 
office building, is used both by 
tenants and the public at large. While USSI day-shift employ-
ees also may park at the facility and enter the building that way, 
as a practical matter, it is quite
 expensive and they have not 
chosen to do so.  
Security Chief Remick testified that between 7:30 and 8:30 
a.m., a particularly busy time of
 day, he and officer Melvin 
observed five to six JFJ advocates, including Brown, at the 
garage entrance. A few of them
 were standing by holding signs, 
while several others who also ca
rried signs labelled ﬁJustice For 
Janitors,ﬂ took turns parading back and forth across the en-trance.  
Melvin estimated that 15 to 20 persons took part in the pick-
eting. As cars approached the garage, the pickets halted in the 
entrance, preventing some from entering. When a few cars 
managed to pass by, Melvin saw Brown hit some of their roof-
tops with his fists. However, he
 failed to mention this conduct 
in his daily incident report.  
After more than half an hour of this activity, Remick ob-
served a white Chevrolet halt at a diagonal in the garage en-
trance, partially blocking both lanes. The driver, Richard 
Bensinger, director of the 
AFLŒCIO™s Organizing Institute, 
slammed the car door behind hi
m, announcing that he had 
locked his keys in the car.
27 One apparently irate driver, a Se-
cret Service agent, tried to ease
 past Bensinger™s blockade, but 
in the attempt, damaged his ca
r™s fender. PMI employees were 
unable to remove Bensinge
r™s vehicle until 9 a.m.  
During the course of the morning™s picketing, Brown ap-
proached Melvin and, with PM
I employees and demonstrators 
nearby, told the guard that he was ﬁlosing it,ﬂ that he was ﬁig-
norantﬂ and ﬁa crazy muscle ma
n.ﬂ (Tr. 468.) Later that day, 
JFJ pickets returned in force. Remick testified that at 5 p.m., a 
group carrying JFJ signs began to
 assemble. Eventually the 
crowd numbered close to 80. For almost an hour, the pickets 
paraded in a 60-foot oval on the 
Connecticut Avenue side of 
Washington Square. They then shifted to the L Street entrance 
for 10 to 15 minutes, accompanied by the cacophonic sounds of 
a bullhorn, siren, drum, and ta
mbourine. Remick stated on di-
rect examination that the picketing ﬁeffectively blockedﬂ the 

Connecticut Avenue entrances, but on cross-examination, con-
                                                          
                                                           
27 The parties stipulated that Bensinger was acting as Respondents™ 
agent on October 31 when he parked 
and locked a car at the entrance to 
the WSLP garage during the course 
of the above-described picket line 
activity, thereby impeding access to and fr
om that facility.  (Jt. Exh. 1.) 
ceded that ingress and egress was 
ﬁ[j]ust difficult.ﬂ (Tr. at 127.) 
He further acknowledged having
 no personal knowledge that 
the L Street entrance was blocked. On redirect examination, 
after reviewing an affidavit he
 gave to Arent, Fox counsel, 
Remick renewed his claim that the picketing ﬁeffectively 
blocked the entrance . . . to the building.ﬂ (Tr. at 286.)  
In identical letters dated October 31, Hessey wrote to inves-
tors and partners of the Lenkins informing them that janitors 
who worked in Lenkin-owned and other downtown buildings 
had walked off their jobs to protest their working conditions. 
The letters pointed out that 
although building owners did not 
employ the janitors, ﬁthey can 
and often do exercise control 
over their conditions of employme
nt.ﬂ (E.g., GC Exhs. 22 and 
70.) Hessey then appealed to the coinvestors to persuade Ed-
ward Lenkin to secure living wages for the janitors. Id.  
5. The events of November 1  
(a) The trashing incidents and alleged assaults  
Beginning on November 1, th
e Respondents accelerated the 
JFJ campaign and initiated a number of highly visible, publicity 

generating actions. The record clearly shows that one of these 
events resulted in assaults on 
supervisors and a retail customer 
at Washington Square.  
The incident began at noon with 50 to 60 individuals picket-
ing in front of Washington Square
. As the picketing progressed, 
Security Chief Remick observed one of the pickets grab bulky 
black plastic trash bags from a truck parked close to the Con-
necticut Avenue entrance, and 
hand them to other protesters. This group then entered the retail lobby and headed toward a 

bank of glass doors leading to the tenants™ elevator lobby. In 
hot pursuit, Remick attempted to prevent three women demon-
strators from entering the inner lobby. As he reached out to 
block the door, or perhaps seize a sack, one of them punched 
him in the face. Property Manager Reed, who was on the inte-
rior side of this same bank of doors was struck in the face by a 
bag which a demonstrator was pushing through the door. Reed 
was jarred by the impact and sustained a lump on her fore-
head.28 At much the same time, other pickets entered the lobby. 
Some were carrying signs and ch
anting slogans; others also had 
trash bags which they flung about. Many of the bags split open 
when they hit the ground and shredded newspaper scraps 
spilled out, cluttering the lobby. Although Remick did not see 
anyone actually throwing the bags
 over a railing, some did fall 
to the lower lobby. Many of these sacks also tore apart, and 

their contents were scattered about, with some of the material 
drifting into an artificial pond. One of the falling bags grazed a 
woman™s head as she was entering a shop on the lower level.  
Shortly after Washington Square
 was trashed, SEIU demon-strators engaged in similar activities at 1130 and 1133 Con-
necticut Avenue buildings which were cleaned by Red Coats 
janitors. According to eyewitne
sses, 20 to 30 demonstrators, 1 
of whom wore a JFJ T-shirt, entered the building at the 1130 
address; another 10 to 15 persons
 wearing business clothes and carrying signs, rushed into the lobby at 1133 Connecticut Ave-

nue. Both sets of demonstrators 
tore open plastic garbage bags, 
dumped the contentsŠnewspaper st
ripsŠin the lobbies and left 
after 5 minutes. Jill Bussey, concierge at the 1133 address, 
 28 Minor and quite natural discrepancies exist between Remick™s and 
Reed™s accounts of this fracas, but I do not find that this undermines 
their credibility. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 665testified that following the dem
onstration, ﬁJFJﬂ stickers were 
found affixed to the lobby walls.
29  The property managers for the 1130 and 1133 buildings testi-
fied that in the fall of 1990, Red Coats janitors worked from 6 
to 10 p.m. However, they ha
d no personal knowledge as to 
whether this schedule actually was followed. They also ac-
knowledged that Red Coats maintained offices in each of the 
buildings. While Red Coats had unrestricted access to their 
office at the 1130 building, the property manager at 1133 in-
structed the Red Coats firm in a November 8 letter, ﬁthat clean-
ing services are to be provided between the hours of 6:00 p.m. 
and 11:00 p.m.ﬂ and that ﬁRed Coats employees are not to be in 
the building prior to or after the above hours.ﬂ (R. Exh. 19.)  
Some time after these trashing incidents occurred, Stephen 
Lerner, SEIU International build
ing trades director and a par-ticipant in the planning meeting leading to those demonstra-

tions, was interviewed for Natio
nal Public Radio. Among other 
comments he said, ﬁEverybody wa
nts to pretend janitors don™t 
exist, they come at night, little mysterious people and every-
thing is clean in the morning. What we do is put it right back in 
people™s face. They can™t ignore that these folks are treated this 
way. . . . [W]hat we find again and again is that the tenants are 
upset by it. Many are sympathetic and they say to their building 
owner, we want this settled.ﬂ (Tr. 1017Œ1019.)  
At the hearing, Lerner testified that the foregoing quote was 
part of a generic discussion not specifically addressed to the 
trashing episodes. Instead he maintained that the trashings were 

designed as symbolic protests ag
ainst the contractors, not the 
building owners, to ﬁbuild public support and . . . awareness 
about our activity.ﬂ (Tr. 1022.)  
When asked if the part of the SEIU™s plan was to spread the 
trash around the lobby, Lerner answered, ﬁNo . . . the plan was 
we purposely took clean newspaper 
and put it in  garbage bags . 
. . was not involved in any discussion about spreading it 
around. The idea was to place the bags.ﬂ (Tr. at 1022Œ1023.)  
Although the SEIU may not ha
ve formed a premeditated 
plan to scatter the contents of the trashbags, the fact is that the 
bags opened either inadvertently 
or purposely. It is illogical to 
assume that the Charging Parties at three separate locations 
suddenly and simultaneously conceived of a plot to rip open the 
bags in order to blame the resulting damage on the Respon-
dents. Moreover, Lerner was not in any of the buildings when 
these events occurred and thus could not contradict the testi-
mony of a number of eyewitnesses or the concrete evidence of 
the trashings provided by photographs.  
(b) Evening demonstration at Abramson™s home  
The Respondents brought the JFJ campaign to Albert 
Abramson™s doorstep on the evening of November 1. Abram-
son, one of Washington Square™s
 owners, testified that at 
around 7 p.m., while he, his son Gary, and another guest were 
at his home in Bethesda, Mary
land, he heard a commotion at the door. On looking outside, he saw a crowd of approximately 

50 people milling in his circular driveway and on the street 
chanting slogans. Another group of
 six were at his front door. 
Abramson did not open his door to the callers. Instead, he 
                                                          
                                                           
29 Bussey failed to mention the sticke
rs in a report to the building™s 
property manager. However, videotapes
 of the lobby taken just after the 
incident show JFJ stickers mounted 
on the walls. It is improbable that 
anyone but JFJ supporters put them 
there. I further conclude that 
Bussey™s failure to recall whether she was given instructions regarding 
the JFJ campaign was due to a simple lapse of memory.  
called the police who responded promptly and herded all of the 
demonstrators to the street. When Abramson left his home 30 to 
45 minutes later to attend a concert, his driveway was not 
blocked.  
The demonstrators left a letter for Abramson which repeated 
a familiar theme; that is, althoug
h janitors were striking against 
the unfair labor practices of their contractor employers, they 

wanted to meet with him because ﬁEven though you are not our 
employer, we know that you can assist in resolving these prob-
lems. . . . Like (other named 
building owners), you control the 
amount of money available for ja
nitorial services. They chose 
to make changes by announcing their neutrality to our organiz-
ing efforts and making more m
oney available for janitorial 
services.ﬂ (GC Exh. 80.)  
A handbill, apparently intended for distribution to Abram-
son™s neighbors, also was left at his home. It stated that janitors 
who were striking over low wages 
paid by cleaning contractors, 
worked at buildings such as Washington Square ﬁwhich Sonny 
Abramson, your neighbor owns.ﬂ
 (GC Exh. 20.) The leaflet asked, ﬁWhy would Sonny Abrams
on employ a contractor that 
the Federal Government alleges vi
olates workers basic rights to 
organizeﬂ and urged the reader to ask Abramson why he did not 
support justice for janitors. Id.  
6. November 2  
Tower Construction, an Abramson-owned limited partner-
ship, contracted with USSI for jan
itorial services at a building it 
managed at 1707 L Street N.W.
 The building™s garage was 
separately managed by Monumen
t Parking and cleaned by its 
own parking attendants. At 7:30 a.m. on November 2, a group 
of five or six people with signs which the garage supervisor 
thought said, ﬁJustice for jobs,ﬂ 
ﬁWe can™t live off of $4.70 an 
hour,ﬂ began walking back and forth across the garage en-
trance. Their walk slowed to a virtual halt whenever a car ap-
proached and although most cars were able to enter the garage, 
a few chose to drive on. Once, when a motorist shouted some-
thing to the pickets, one of them yelled back, ﬁcall manage-
ment.ﬂ The garage supervisor summoned the police but the 
pickets had departed by 
the time they arrived.
30 On the evening of November 2, a group of 40 to 50 demon-
strators targeted a building at 2301 M Street N.W. in which the 
Lenkin family had an ownership interest. SEIU Organizer 
Brown acknowledged that he knew 
janitors working at this 
building were not involved in a strike. At the start of the dem-
onstration around 7:30 p.m., Brown 
tried to leave leaflets con-
cerning the JFJ campaign inside the front door of the building 

which was part residential, part commercial, but found it closed. He maintained that th
e demonstrators, who marched 
single file, 2 to 3 feet apart at the building, were not engaged in 
picketing.  A security guard at the 2301 M Street building testified that 
the demonstration was a noisy affair, lasting 20 to 30 minutes. 
He saw demonstrators carrying JFJ placards, pounding on cans, 
shouting chants, and calling ou
t ﬁDown with Eddie Lenkin.ﬂ  
 30 Respondents suggest in their brie
f that no evidence connected the 
SEIU to this demonstration. Respondents apparently demand a more 
exacting standard of proof than is required in administrative litigation. 
In the circumstances present here, it is
 fair to infer that the garage su-
pervisor, who had no prior exposure to the JFJ campaign, mistook or 
misread justice for janitors signs for ones which he thought said ﬁJus-
tice for jobs.ﬂ From this, I further infer that the demonstrators were 
involved in Respondents™
 organizational drive. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6667. November 6  
JFJ demonstrators appeared unannounced at Lenkin head-
quarters in Bethesda, Maryland,
 in midafternoon on November 
6. Property Manager Lorraine Flenne
r testified that she was in a 
second floor office on that date when an unknown woman 
walked in unexpectedly and thrust handbills at her and a col-
league. Flenner told the woman she did not belong there; that 
she was in a private office. Others also told the woman to leave, 
but she ignored their remarks and continued to deposit flyers in 
other offices. After Flenner telephoned the police, she learned 
that another woman had placed 
handbills in a first floor rest-
room. The incident lasted no more than 10 to 15 minutes.  
The handbill left at the Lenkin facility on that occasion con-
trasted the poverty level wages and employment conditions of 
janitors with the wealth of office building landlords and con-
cluded with a plea to hold devel
opers ﬁaccountable for the fi-
nancial impact they have on ci
ty residentsŠincluding the way 
they treat janitors.ﬂ (GC Exh. 25.)  
On the same day, Respondents 
distributed leaflets outside 
Washington Square announcing that
 the strike would continue 
and that strikers and supporters
 would ﬁstage another march and rally with non-violent ci
vil disobedienceﬂ at noon on 
March 8 at Connecticut Avenue and L Street. The leaflet did 

not identify an employer, but asked tenants to ﬁcall your build-
ing manager and . . . clean out 
injustice.ﬂ (GC Exh. 16.)  
In an effort to limit the scope of the Respondents™ JFJ cam-
paign, WSLP counsel wrote to 
the SEIU™s general counsel on 
November 7 that USSI employee
s would not be scheduled to 
work at Washington Square between the hours of 4 and 10 p.m. 
The letter also stated that the entrances to Washington Square, 
reached through an alley at Connecticut and K Street, would be 
reserved for USSI employees, suppliers, and agents so that 
picketing at other times or at other entrances would be regarded 
as evidence of the SEIU™s unlawful secondary objective.  
In addition to the November 7 notice, Washington Square 
Property Manager Reed testified that a USSI official advised 

her that the janitors™ hours would change from the current 6 
p.m. to midnight schedule to 10
 p.m. to 4 a.m. sometime in 
November. Two weeks later, Reed was advised that the hours 

again would be altered to exte
nd from midnight to 6 a.m. Al-
though Reed did not personally observe janitors working during 
these hours, she explained that she relied on the information 
given her to advise tenants and 
security guards, who were re-
sponsible for giving the janitors 
keys to the various offices, of 
the revised schedule.
31  One such guard, Kenneth Melvin, 
whose night shift began at 6 p.m.
 during the period in question, 
indicated that in October, the janitors completed their shifts at 
11 p.m. but some time thereafter, their hours were changed so 
that they left the building at 6 a.m.  
Notwithstanding the notice of new shift hours, Local 525 and 
USSI employees engaged in pi
cketing at Washington Square 
from November 7 to 15, beginning at around 6 p.m.
32  Thus, security officer Melvin, who worked a 3 to 11:30 p.m. shift, 
testified that on November 12, 
13 to 18 people, some of whom 
                                                          
 31 Reed™s testimony regarding the altered working times for the jani-
tors was admitted not for the truth of the matter, but to show the actions 
she took in reliance thereon. 
32 Responding rather quickly to a question on cross-examination, 
Hessey appeared to suggest that he
 participated in picketing every 
evening from November 8 and 15 at 
approximately 6 p.m. On closer 
examination, he may have meant th
at on each occasion that picketing took place between November 8 and 15, he was present. 
carried JFJ placards, gathered at 
6 p.m. in front of the building, 
and circled for a half hour. They departed, but reappeared in 
short order; chanting slogans as they snaked through the lobby 
from the L Street door to the Connecticut Avenue exit. Another 
security officer, Grigsby, recalled this event somewhat differ-
ently. He thought that 25 to 30 people were involved in the 
November 12 picketing; that they left for half an hour and on 
returning, remained in the lobby for 5 to 10 minutes. These few 
inconsistencies do not alter the fact that there were at least 13 
individuals picketing outside Wa
shington Square at 6 p.m. in 
the evening; that they left for some uncertain period of time, 
and on their return, marched through the lobby for a period of 
time that could have been as brie
f as 3 minutes or as long as 10 
minutes. The same officer observed close to 100 people, some 
with JFJ signs, picketing outside 
the building at 5 p.m. the fol-
lowing day.  
8. November 8  
(a) The handcuffing incident  
Respondents engaged in two new publicity-garnering activi-
ties on November 8.  The first began shortly before noon when 
a group of 60 or more persons wearing business suits or JFJ 
jackets began chanting and parading in an oval on both the 
Connecticut Avenue and L Street
 sides of Washington Square. Because of the large number of persons taking part in the dem-
onstration, some pedestrians walked in the street, a somewhat 
hazardous undertaking given the amount of traffic in the area at 
the noon hour.  
As the picketing continued, a
pproximately 10 demonstrators 
sat down in 2 separate entrances 
to the facility and handcuffed 
themselves to each other while
 the 2 end persons also hand-
cuffed themselves to the doors,
 thereby effectively blocking 
access to the building through those portals. However, two 
other entrances, one at the corner of Connecticut Avenue and L 
Street, and the other on L Str
eet were unimpeded. The police 
eventually removed the demonstrators and arrested them after 

severing their handcuffs with boltcutters.  
Union leaders testified that Wa
shington Square was selected 
as the site for the handcuffing because such activity at a promi-
nent location was certain to a
ttract public attention. Stephen 
Lerner denied that the act of civil disobedience was directed at 
the building owner. However, the following day, Respondents 
distributed a flyer which announced
 the arrests followed by the 
comment that ﬁ[t]he cleaning co
ntractors and the building man-ager appear to be unwilling to insu
re that the janitors are treated 
fairly.ﬂ (G.C. Exh. 17.)  
(b) The Aspen Hill Athletic Club episode  
The Aspen Hill Racquet Club and Fitness Center, located in 
Silver Spring, Maryland, is owned in part by the Lenkin family. 
The club™s fitness director, Kevin Sweeney, testified that on the 
evening of November 8, when he went to the fitness center located on the lower level of the two-story building, he saw six 
people standing on the oval track 
passing out leaflets to patrons. 
Perhaps a half-dozen club members were trying to use the 4- to 
5-foot wide track at the time. Sweeney stated that several of the 
joggers felt compelled to leave the track to avoid the handbill-
ers and by so doing, were forced toward an area where some 
construction was underway. Afte
r identifying Lenkin as ﬁa 
major owner of this club,ﬂ the handbill explained that: 
 Janitors cleaning his buildings work for cleaning companies 

who pay minimum wage with few if any benefits. In fact, 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 667some of janitors [sic] cleaning his building are strike [sic] 
against the cleaning companies they work for. While Lenkin 
is not the janitors [sic] employer, he has the power to hire 
cleaning companies who will respect the janitors™ rights and 
pay decent wages with benefits. 
 Sweeney asked the group to leave. Although they left the 
track promptly they only agreed
 to move upstairs. On moving 
up to the floor, Sweeney found another 30 to 40 people distrib-

uting flyers.
33  He again asked them to leave. Identifying him-
self as the group™s leader, Kevin Brown told Sweeney that if he 
had any concerns he should speak with ﬁEddie Lenkin,ﬂ a name 
that meant nothing to Sweeney at the time. Brown also asked 

Sweeney for information about club membership. After hearing 
Brown warn a staff member that he would take legal action if 
he failed to provide his correct name, Sweeney instructed an 
employee to telephone the poli
ce. While Sweeney and Brown 
were talking, the JFJ supporters 
continued to distribute leaflets. 
After about a half hour, and a third request by Sweeney that 
they leave, the JFJ protesters left the building and headed for a 
waiting van and bus. Some of the demonstrators shouted taunts 
at a few employees who had 
accompanied Sweeney outside, 
and then began to run toward the Club™s front entrance. Fearing 
that a fight might break out, Sweeney asked Brown to intercede 
but he declined to do so. The group left shortly after the police 
arrived.  
9. November 14Ša second protes
t at  Albert Abramson™s home  
On November 13, WSLP filed the charges giving rise to the 
instant litigation, and on the same date, moved for a temporary 
restraining order in D.C. Superi
or Court to enjoin Respondents™ 
activities at the Washington Square building. On November 14, 
JFJ advocates staged a second demonstration at Albert Abram-
son™s home.  That evening, at 7:30 p.m. on hearing noise outside his 
home, Abramson saw a group of approximately 50 persons in 
the street parading 3 to 4 feet apart while holding lighted can-
dles and chanting slogans, at th
e direction of someone with a 
bullhorn. They carried no signs and did not set foot on his 

property. Stephen Lerner had 
given the police advance notice of the vigil and they were at the scene until the vigil ended 
some 15 or 20 minutes later.  
A handbill was left at Abramson™s home which accused him 
of ﬁreaping tremendous profits at 
the expense of janitors clean-
ing office buildings he owns.ﬂ 
(GC Exh. 21.) While the state-
ment noted that USSI, not Abramson, was the janitors™ em-
ployer, it nevertheless pointed out that ﬁhe has the power to hire 
cleaning companies who pay decent wages with benefits.ﬂ Id.  
10. November 15ŠThe invasion of Arent, Fox  
Pursuant to Respondent™s request, International President 
Sweeney, Research Director Chu, and Service Division Orga-

nizing Director Lerner met with Edward Lenkin and Arent, Fox 
                                                          
                                                           
33 The handbill, titled, ﬁLenkin Squashes
 Janitors Rights,ﬂ stated that 
Melvin Lenkin, ﬁa major owner of 
this club,ﬂ was using ﬁhigh-priced 
lawyers to deny janitors cleaning many of his downtown office build-
ings their basic rights.ﬂ (C. Exh. 31.) While making it clear that Lenkin 

was not the janitors™ employer, the 
leaflet asserted that ﬁhe has the 
power to hire cleaning companies who will respect the janitors™ rights 

and pay decent wages with benefits.ﬂ 
Id. Lastly, the reader was urged to 
telephone Lenkin if he or she ﬁwas concerned that the fees you pay to 

this club could be increased to pa
y for Lenkin™s attempts to deprive 
janitors of their basic human rights.ﬂ Id. 
counsel at 9 a.m. in a downtow
n Washington, D.C. club. After 
an unproductive discussion in wh
ich Lenkin was urged to sup-
port the JFJ campaign to no avail, Sweeney stated that he did 
not believe the parties were 
making progress, and the SEIU 
delegation departed.  
Several hours later, Chu joined
 some 50 other persons in a 
picket line at Washington Square.  After patrolling for a half 
hour, he and others on the line entered the lobby and took the 
stairs to the fourth floor, the first of three floors which housed 
the Arent, Fox law firm. Harriet Dunbar, the firm™s fourth floor 
receptionist, testified that a woman approached her desk and 

asked to distribute leaflets. Dunkar denied her request. Mo-
ments later, Chu and approximately 15 to 20 others, reached the 
receptionist™s desk, and, on asking if they could distribute 
handbills, met with the same res
ponse. Chu then asked to see Alan Siegel and Joanne Ochsman, the attorneys with whom he 
had met earlier that day, and was told they worked on the sixth 
floor.  The demonstrators proceeded to the fifth floor and wandered 
around. They then mounted an internal staircase to the sixth 
floor where they asked an attorney where Siegel™s office was 
located. The firm™s office manager, Robert Thatcher, ap-
proached the group and asked them to wait at the sixth floor 
reception area. After this request was repeated three or four 
times, the group slowly made their way back to the reception 
area, but on their way, continued 
to seek Siegel, calling out his 
name in a sing-song manner.
34  As the group passed a conference
 room, one of them opened 
the door and asked for Siegel. A demonstrator again opened the 
door to another, larger conference room in which six people 
were seated, and asked for Siegel. An attorney in the room 
ordered the intruders to leave. 
They obeyed just as the special 
police arrived.  
On the same date, Sweeney sent a letter to the Lerners and 
Abramsons, and urged them, as owners of the building which 
contracted with USSI, to use th
eir good offices ﬁto facilitate a 
resolution of our dispute.ﬂ (GC Exh. 36.)  
11. November 16ŠThe trip to Ronald Abramson™s home  
At 8 p.m. on November 
16, Ronald Abramson™s house-
keeper, Norma Espena, answered the doorbell to find Kevin 

Brown there with three other individuals and another 40 to 60 
demonstrators nearby in the street. When Brown asked to speak 
with Abramson, Espena said he was not home and called to 
Ronald™s 9-year-old son, Jord
an, who joined her. Brown ex-
plained to the youngster that the people with him worked at 
buildings in which his father ha
d an interest and explained he 
wanted to speak with him. Jordan suggested that Brown talk to 
his father at the office. Brown then handed a leaflet to Espena 
which bore the following bold headline: ﬁResponsible Neighbor 
or Greedy Exploiter.ﬂ Like some 
of the other JFJ literature, the 
sheet stated that while Abramson is not the janitors™ employer, 

he has the power to hire cleaning companies who will pay de-
cent wages and obey the law.ﬂ (GC Exh. 34.)  
Jordan insisted that Brown should talk to his father at the of-
fice and grabbed the leaflet from Espena. He read it, and ac-
cording to the housekeeper, bega
n to tremble. Other demonstra-tors joined Brown at the doorstep, but at Jordan™s insistence, 
Espena shut the door and turned on a burglar alarm. Before 
departing the area, JFJ supporters 
distributed copies of the leaf-
 34 Siegel and Ochsman were in superior court that day on WSLP™s 
motion for a temporary restraining order. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 668let which Jordan had read to the Abramson™s neighbors. Espena 
testified that Jordan was upset 
for several hours following this 
encounter.  IV. THE MOTIONS FOR PARTIAL SUMMARY JUDGMENT 
 ARE GRANTED 
 A. The Respondents™ Affirmative Defenses  
In answering the complaint, 
Respondents raised affirmative 
defenses based on their contention that the Charging Parties 
were not neutrals under Section 8(b)(4) because of actions they 

took as members of AOBA.
35 Prior to the start of the hearing, 
the General Counsel and the Charging Parties moved to dismiss 
the defenses, asserting that they were deficient as a matter of 
law and, therefore, could not protect the Respondents from 
liability for violating the Act.
36 I denied the motions with leave 
to renew at the close of Respondents™ case-in-chief. Pursuant to 
that ruling, the Charging Parties and the General Counsel 
moved for summary judgment as 
to the following affirmative 
defenses which turned on the Charging Parties™ membership in 
AOBA.37  3. WSLP, separately, and through all of some of its 
principals, and its principals, have engaged in a joint ven-
ture or alliance with U
SSI, both through the Apartment 
and Building Owners Associat
ion (ﬁAOBAﬂ), and other-wise, to oppose the unionization of janitors by Respon-

dents, or either of them, in the metropolitan Washington 
D.C. area and have thereby forfeited any claim to neutral 
status.  4. Lenkin, separately and through its principals, have 
engaged in a joint venture or alliance with Red Coats, both 
through AOBA and otherwise, to oppose the unionization 
of janitors by Respondents, or
 either of them, in the met-
ropolitan Washington, D.C. area and have thereby for-
feited any claim to neutral status.  
. . . .                                                           
                                                           
35 Sec. 8(b)(4)(B) reads:  
(b) It shall be an unfair labor
 practice for a labor organization 
or its agentsŠ  . . . . 
(4)(i) to engage in, or to induce or encourage an individual 
employed by any person engaged in commerce or in an industry 
affecting commerce to engage in, a 
strike or refusal in the course 
of his employment to use, manufacture, process, transport, or oth-
erwise handle or work on any goods, articles materials, or com-
modities or to perform any services; 
or (ii) to threaten, coerce, or 
restrain any person engaged in commerce or in an industry affect-
ing commerce, where in either case an object thereof isŠ  
. . . . 
(B) forcing or requiring any person to cease using, selling 
handling, transporting, or otherwise dealing the in the products of 

any other producer, processor, or manufacturer, or to cease doing 
business with any other person, or
 forcing or requiring any other 
employer to recognize or bargain with a labor organization as the 
representative of his employees unless such labor organization 
has been certified as the repres
entative of such employees. 
36 The Charging Parties initially m
oved to dismiss affirmative de-
fenses two through six whereas, the General Counsel™s motion was 
confined solely to affirmative de
fenses three, four, and six.  
37 In fact, Charging Party WSLP
 was not an AOBA member. How-
ever, for the purposes of this argument, WSLP partners, Lerner and 

Abramson (through Tower), were members, and, therefore, will be 
treated as synonymous with WSLP.  
6. Lenkin, WSLP and/or their principals, acting sepa-
rately and through AOBA, have enmeshed themselves in 
the dispute that Respondents, or
 either of them, have with 
janitorial contractors, including Red Coats and USSI in the 
metropolitan Washington, D.C. area and thereby forfeited 
any claim to neutral status.
38  In substance, Respondents contend in affirmative defenses 
three, four, and six, that the Ch
arging Parties are not entitled to 
neutral status because under AOBA™s auspices, WSLP and 
Lenkin engaged in a collaborativ
e effort with the primary con-
tractors, USSI and Red Coats, 
to oppose union representation of 
their janitorial employees. By
 so doing, WSLP and Lenkin 
enmeshed themselves in the primaries™ disputes and thereby 
forfeited their claim to neutrali
ty as secondary employers pro-
tected by Section 8(b)(4)(B) of the Act.
39 In short, Respondent 
defends its allegedly unlawfu
l conduct on the grounds that it 
picketed or demonstrated against no one except primary em-

ployers.  
B. Procedural Posture of the Motions to Dismiss  
In presenting the ﬁAOBAﬂ defens
es as framed by paragraphs 
3, 4, and 6, Respondents specifi
cally disavowed reliance on 
either branch of the well-established ally doctrine.
40 Neverthe-
less, in their original motions 
to dismiss, Charging Parties and the General Counsel argued that an asserted neutral employer 
may lose its neutrality only if it is an ally; that is, an employer 
ﬁWhose neutrality is alleged to be compromised by the per-
formance of ‚struck work™; [or] . . . who is claimed to be so 
closely related to the primary em
ployer that the two constitute a 
single employer or single enterprise.ﬂ 
Mine Workers (Boich 
Mining),
 301 NLRB 872 (1991), enf. denied 955 F.2d 431 (6th 
Cir. 1992) (accord: 
Teamsters Local 560 (Curtin Matheson 

Scientific),
 248 NLRB 1212, 1213 (1980)).  
I denied these motions to dismiss without prejudice, finding 
no precedents which supported the proposition that the ally 
 38 Respondents™ second and fifth af
firmative defenses, set forth be-
low, turn on the well-established theo
ry that the Charging Parties were 
joint employers with the USSI and 
Red Coats and, thus, were not im-
mune from primary picketing. This defense is examined in sec. II of 
this part.  2. WSLP, or its principals, exercise sufficient control over, 
and are sufficiently involved in, th
e performance of janitorial du-
ties at 1050 Connecticut Avenue, N.W., Washington, D.C. by 
employees being paid by USSI to forfeit any claim to neutral 
status.  . . . . 
5. Lenkin, or its principals, exercised sufficient control over, 
and are sufficiently involved in, th
e performance of janitorial du-
ties by some employees being paid by Red Coats to forfeit any 
claim to neutral status.  
39 Sec. 8(b)(4) does not use the term ﬁneutral,ﬂ Rather, it has been 
defined by case law as a word of art 
applicable to the employer ﬁwho is 
not involved in a labor dispute with
 his immediate employees over . . . 
issues directly affecting the terms 
and conditions of employment of his 
own employees . . . [and] is not in a position 
legally to grant the union™s 
organization or economic demands.ﬂ (Emphasis in original.) 
A.C.E. 
Transportation Co.,
 120 NLRB 1103, 1108Œ1109 (1958).  
40 The ally doctrine, pursuant to which employers may be found un-
entitled to neutral status, has devel
oped into two branches: ﬁone involv-
ing cases where an employer™s neutrality was alleged to be compro-
mised by his performance of ‚struck work,™ and another involving cases 

where neutrality was contested on the ground that the boycotted em-
ployer and the primary employer were 
a single employer or enterprise.ﬂ 
Curtin Matheson Scientific, supra at 1213.  
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 669doctrine was the exclusive means by which a respondent could 
attack the asserted neutrality of a secondary employer. Indeed, 
language in several cases sugge
sts that under certain circum-
stances, a secondary employer can be stripped of the protection 
afforded to a neutral under Section 8(b)(4) even in the absence of an ally relationship with the primary. See, e.g
., Curtin 
Matheson Scientific,
 supra at 1214, where the Board observed 
that ﬁthe question of neutrality ‚cannot be answered by the 
application of a set of verbal formulae. Rather the issue can be 
resolved only by considering on 
a case-by-case basis the factual 
relationship which the secondary 
employer bears to the primary 
employer.ﬂ™
41 Acme Concrete & Supply Corp.,
 137 NLRB at 
1324 ﬁWe need not here determine 
whether the relationship . . . 
is one of ‚single employer™ or ‚a
lly.™ It is sufficient that Acme 
and Twin County have such identify and community of inter-

ests as negative the claim that Acme is a neutral employer.ﬂ 
Although the facts in these cases and their holdings are not 
analogous to the unique circumstances presented in the instant 
case, dicta indicates that the Board is more concerned with 
examining the real relationships among the parties in light of 
the statute™s underlying purposes than
 it is with clinging to rigid 
rules of analysis.  
If the ally doctrine is not the only basis for losing neutral 
status, as the foregoing cases 
suggest, the question which fol-
lows is, then, what evidence will suffice to warrant forfeiture of 
an asserted neutral™s neutrality? As the Charging Parties con-
tended in their post-trial Mo
tion for Summary Judgment, a 
review of the applicable case law compels the conclusion, that 

even short of proof that an ally
 relationship exists, a respondent 
still must demonstrate that the secondary employer exercises 
substantial, actual, and active
 control over the working condi-
tions of the primary™s employees. In accordance with the Gen-
eral Counsel™s and Charging Parties™ arguments in their Mo-
tions for Summary Judgment, I am 
constrained to conclude that 
there is insufficient evidence here to prove that the Charging 
Parties exercised the requisite 
degree of control over the em-
ployment conditions of the pr
imary™s employees, through 
AOBA, or otherwise.  
C. The Applicable Case Law  
The extensive control a secondary employer must exercise 
over a primary before the Board and the courts will find a loss 
of neutrality is clearly revealed in the history of the 
Sears, Roe-buck case. 
Carpet Layers Local 419 v. NLRB,
 429 F.2d 747 
(D.C. Cir. 1770), remanding 176 NLRB 876 (1976), on remand 
190 NLRB 143 (1971), affd. 467 F.2d 392 (D.C. Cir. 1972). 
Sears sold carpeting at a price which included installation costs, 
arranging for installation with small businesses at Sears™ ex-
pense. Sears prepared cost estimates and installation plans 
which it assigned to designated in
stallers who operated out of separate locations under their ow
n names. The installers were wholly responsible to customers for defective work, set their 
employees™ wage rates and work 
schedules, negotiated installa-
tion prices with Sears at arms™ 
length and worked for other than 
Sears™ customers. Neither they nor their workers were subject 
to Sears™ personnel regulations or benefit programs. Conclud-
ing that the union, which had picketed Sears as part of its effort 

to organize one of the installers, had engaged in secondary 
conduct, the Board found that the 
installers were independent 
                                                          
 41 Quoting 
Vulcan Material Co. v. Steelworkers, 430 F.2d 446, 451 
(5th Cir. 1970), cert. denied 401 U.S. 963 (1971).  
contractors and that Sears was not ﬁsufficiently related to 

[them] to destroy its neutrality.ﬂ  
On review, the court of appeals first noted that Sears™ lack of 
control over the installers™ labor
 policies; including fundamen-
tal employment factors such as
 wages and working conditions 
and whether the union was to be recognized, was not conclu-
sive of its alleged neutral status. The court then observed that 
Sears had a direct economic intere
st in the installers™ unioniza-
tion because it profited from the in
stallations as well as its car-
pet sales and remanded the case to the Board to reexamine 
whether the independent installe
r contractors ﬁstand in such a 
business relationship with Sears as to requireﬂ a finding that a 
labor dispute with the installers
 could justifiably include Sears 
as a primary employer. 
Carpet Layers Local 419 v. NLRB (Sears, Roebuck),
 429 F.2d 747, 754 (D.C. Cir. 1970).  
On remand, the Board reaffirmed its original decision and 
this time, the court of appeal
s granted enforcement. 467 F.2d 
396 (D.C. Cir. 1972). Adopting the Board™s statement of rele-vant facts as summarized above, the court in 
Sears II, agreed that the installers were independent contractors, a factor, which 
while not dispositive, was viewed to have  
 great importance in determining the issue of ﬁsecon-
dary/primaryﬂ status under section 8(B)(4)(B), if for no other 
reason than the fact that the factors on which the independent 
contractor finding rests demonstrate that one party does not 
exercise control over the other in significant respects. 
 Id. at 399. The Board and the court relied on other indicia of the 
installers™ independent contractor 
status, including the fact that 
they could and did turn down work for Sears and performed 
work for that company™s competitors, as evidence that Sears™ 
ﬁcontrol over the independent operations of the installers are 
not so pervasive, nor is the economic interdependence such that 
Sears should be regarded as a ‚primary™.ﬂ Significantly, the 
court pointed out that other independent contractor relation-
ships, ﬁe.g. maintenance or jani
torial workŠmight be closely 
analogous to the Sears-installers relationshipﬂ and that ﬁsuch 
relationships were ordinarily in
tended to be considered ‚secon-
dary™ for section 8(b)(4)(B) purposes.ﬂ Id. at 405 fn. 38. If this 

was not the general rule, then 
all subcontractor relationships 
might result in the loss of neutral status.  
In Sears, as in the instant case, the union stressed the secon-
dary employer™s real power ove
r the wages and working condi-
tions of the primary employees, rooted in its controlling the 
fees paid to the installers. However, the Board and the court 
rejected the notion that these economic realities negatived 
Sears™ neutrality, as that term has been construed under the statute. While acknowledging that
 Sears would be ﬁconcerned 
with whether those installers jo
in a labor organization, insofar 
as such circumstances might affect the feesﬂ they charged for 
their services, the court observed that a union would not at-
tempt to pressure another employer which was ﬁwholly uncon-
cerned and unconnected with the 
party with whom it had its 
disputeﬂ Id. at 401 fn. 19. Consequently, the court reasoned that 
ﬁsomething more than mere 
economic interdependence be-tween two parties is required be
fore one loses its secondary 
status with respect to the labor disputes of the other.ﬂ Id. at 401. 
Accordingly, notwithstanding S
ears™ interest and involvement 
in the installers™ economic affairs, the court concluded that 

Sears™ control and economic involv
ement was such that it could 
ﬁmeaningfully accede to all of the Union™s demands only by 
ceasing to do business with the installers.ﬂ Id. at 406. In reach-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 670ing this conclusion, the court evidently rejected a literal con-
struction of the words ﬁwholly
 unconcerned,ﬂ which Senator 
Taft used to describe the neutra
l employer during the legislative 
debate on Section 8(B)(4).42 Sears obviously was not wholly 
unconcerned; yet, within the legal context, it was deemed a 
neutral.  In fact, even before the 
Sears
 cases, the Board and the courts 
agreed that strong economic in
terdependence between secon-
dary and primary employers, wit
hout proof of other substantial connections between the two, would not defeat the protection 
that Section 8(b)(4)(ii)(B) a
ffords a neutral. See, e.g
., J. G. Roy 
& Sons Co. v. NLRB,
 251 F.2d 771 (1st Cir. 1958); 
Los Angeles Newspaper Guild Local 69 (San Francisco Examiner),
 185 
NLRB 303 (1970), enfd. 443 F.2d 1173 (9th Cir. 1971), cert. 
denied 404 U.S. 1018 (1972). For example, in 
Retail Clerks 
Local 1001 v. NLRB, 627 F.2d 1133, 1138 (1979),43 the court 
affirmed the Board™s decision that the Safeco title insurance 
companies were neutrals in a labor dispute between a title in-
surance underwriter and the union, even though the underwriter 
supplied virtually all Safeco™s business, owned stock in that 
firm, and had common officers. The court found that notwith-
standing these significant economic ties, the evidence did not 
show ﬁactual or active common c
ontrol . . . as to denote an 
appreciable integration of operations and management poli-
cies.ﬂ
44 See also 
NLRB v. International Board of Electrical 
Workers,
 542 F.2d 860, 865Œ866 (2d Cir. 1976).
45 While ﬁall strands of mutual interestﬂ between a secondary 
and primary employer are considered in evaluating neutrality,
46 the Board often accords principal (albeit, not dispositive) 
weight to one factorŠthat is, the extent to which the secondary 
exercises active and actual control over the daily labor relations 
of the primary. Thus, in 
Electrical Workers Local 2208 IBEW (Simplex Wire)
, 285 NLRB 834, 838 (1987), the Board ruled that the parent, company of a wholly owned subsidiary did not 
forfeit its neutral status although it served as the subsidiary™s 
banker, made benefit packages av
ailable to its employees, ap-
proved its final budgets, was a
dvised about its collective-
bargaining proposals, and approved a prior labor agreement, 
where, inter alia, the subsidiary was controlled by a president 
who had final authority for its af
fairs, including labor relations, 
on a day-to-day basis. 
Carpenters
, supra, 301 NLRB 410, ex-emplifies the same principle. There, the Board held that a union 
which struck a wholly owned corporate subsidiary did not vio-
                                                          
                                                           
42 93 Cong.Rec. 4198, II Legislative History of Labor-Management 
Relations Act, 1106 (1947).  
43 Reversed on other grounds 447 U.S. 607 (1980).  
44 Quoting 
Television Artists AFTRA v. NLRB,
 462 F.2d 887, 892 
(1972), and 
Teamsters Local 639, 158 NLRB 1281, 1286 (1966).  
45 The Board™s actual control test ha
s been applied as a predicate to 
finding loss of neutrality in cases 
involving common ownership of two 
employers. 
Teamsters Local 639 (Poole™s Warehousing),
 158 NLRB 
1281, 1286 (1966), 
Los Angeles Newspaper Guild Local 69 (San Fran-
cisco Examiner), 
185 NLRB 303 (1970), enfd. 443 F.2d 1173 (9th Cir. 
1971), cert. denied 404 U.S. 1018 (1972). As explained 
in Teamsters 
Local 560 (Curtin Matheson Scientific),
 248 NLRB 1212, 1213 fn. 8 
(1980), the actual control doctrine stemmed from the Board™s recogni-
tion that potential control is inhere
nt in every situation involving com-
mon ownership. Consequently, unl
ess common ownership is coupled 
with other attributes of integration, 
that factor alone might be the basis 
for finding a loss of neutrality, a c
onsequence the Board is unwilling to 
endorse. Accord: 
Carpenters (Missoula White Pine Sash),
 301 NLRB 
410, 426 fn. 8 (1991).  
46 Curtin Matheson, supra at 1214. 
late Section 8(b)(4)(i) and (ii)(B) in picketing a sister subsidi-
ary, where the parent, company™s vice president of operations 
actively controlled the labor rela
tions of both subsidiaries, was deeply involved in collective bargaining, and approved the 
decision to transfer replacements to the struck facility from 
another corporate entity unaffected
 by the strike. (Id. at 426). 
See also 
Mine Workers (Boich Mining)
, 301 NLRB 872, 873 fn. 
11 (1991) (ﬁnature of the day-to-day operations and of the labor 
policies of the two entities are of paramount consideration. . In 
fact . . . the most important factor may be centralized control of 
labor relations.). Ultimately, this ﬁissue can be resolved only by 
considering on a case-by-case 
basis the factual relationship 
which the secondary employer bears to the primary employer. 
Curtin-Matheson
, supra at 1214.  D. Application of Preceden
ts to Facts Bearing on  
Motion to Dismiss  
Unlike the factual circumstances involved in the foregoing 
precedents, the Charging Parties and janitorial contractors in 
the case at bar were not linked by ties of common ownership. 
However, the Respondents subm
it that the parties had an 
equally compelling alliance: the asserted neutrals, WSLP and 
Lenkin, and the primary employers, USSI and Red Coats, were 
united by virtue of their acti
ve participation in an AOBA-
coordinated campaign designed to thwart SElU™s organizational 
goals. In other words, Respondent contends that AOBA acted 
as the Charging Parties™ and primary employers™ authorized 
agent, thereby binding them in a common effort to oppose the 
union™s efforts to win voluntary recognition. To put it still an-
other way, through AOBA, the 
Charging Parties were ﬁin ca-hootsﬂ with the primary employers,
 and not ﬁhelpless victims of 
quarrels that do not concern them at all.ﬂ 
Production Workers Union of Chicago v. NLRB
, 793 F.2d 323, (D.C. Cir. 1986) 
(citations omitted).  
As proof that AOBA acted in an agency capacity for the 
Charging Parties, Respondent no
tes that Lemkin, Lerner, and 
Schneider (representing Tower) specifically adopted the resolu-

tion which initiated the countercampaign. As president of 
AOBA, Lenkin solicited contribu
tions to the SEIU Legal De-fense Fund and authored other letters to AOBA members re-

garding the Association™s counte
rcampaign. The asserted neu-
trals and the primary employers,
 among others, contributed to 
the SEIU legal defense fund, relied on Arent, Fox as their legal 
representative in SEIU-related matters, and implemented 
AOBA-recommended actions, incl
uding the issuance and re-
traction of letters barring the Unions™ access to their various 

buildings.  Respondents further submit that th
e neutrals were aware that 
the janitorial companies with whom they did business were 
involved in the countercampaign since representatives of the 
Charging Parties and the secondary employers attended the 
same training meetings which addressed Union-related issues and relied on the same lawyers fo
r advice in dealing with the 
SEIU. Consequently, by authorizing AOBA to act on their be-
half in SEIU-related matters, an
d by taking similar actions pur-
suant to AOBA™s recommendations, they were acting in concert 

to pursue a common objective.  
Under well-established Board law, and in accordance with 
Section 2(13) of the Act,
47   47 Sec. 2(13) states:  
In determining whether any pers
on is acting as an ﬁagentﬂ of another person so as to make such other person responsible 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 671 [a] principal may be responsible for the act of his agent within 
the scope of the agent™s general authority or the scope of his 
employment even though the prin
cipal has not specifically au-
thorized . . . the act. It is sufficient if the principal empowered 
the agent to represent him in the general area in which the 
agent acted.  
 Holiday Inn-Glendale, 277 NLRB 1254, 1261 (1985).
48 Al-though agency questions typicall
y arise in cases where the 
Board is assessing employer liability for the acts of others, 
there is no reason not to apply that doctrine here in determining 
whether the Charging Parties su
rrendered their neutrality by 
endorsing and participating in the AOBA-directed countercam-
paign. While it is true that
 AOBA was a voluntary trade asso-
ciation whose members were not obliged to accept its policies 

and practices, the Charging Parties affirmatively chose to em-
brace and consistently implemented AOBA™s recommended 
strategies vis-a-vis the SEIU. Thus, they voluntarily ﬁwere 
acting in concert in pursuit of a common objective.ﬂ 
Hodcarri-ers Local 300 (Fiesta Pools)
, 145 NLRB 911, 917 (1964). Con-sequently, they may be held 
responsible for AOBA™s conduct 
in so far as the JFJ campaign was concerned, as long as the 
Association™s representatives were acting within the zone of 
their apparent, authority. See 
NLRB v. Teamsters Local 815 
(Montauk Iron)
, 290 F.2d 99, 103 (2d Cir. 1961).  
The question which follows is whether the actions taken by 
the Charging Parties as participants in the AOBA-led campaign 
were such as to lead to a loss of neutrality. In answering this 
question, Respondents might have come within the ambit of 
established 8(b)(4)(B) case law had they adduced convincing 
proof that WSLP and Lenkin, through AOBA™s agency, or 
otherwise, were so involved in, or exercised such actual and 
active control over the manageme
nt policies and/or labor rela-
tions of the primary employers as
 to become enmeshed in the 
janitorial contractors™ labor dispute with the SEIU.
49 This, the 
Respondents failed to do.  
Although Respondents introduced hundreds of documents 
and examined many witnesses during weeks of trial, they were 
unable to adduce sufficient evidence to meet their burden of 
proof that the Charging Parties™ actions overstepped the expan-
sive borders of neutrality.
50 Rather than showing that WSLP 
and Lenkin were directly invol
ved in the primary employers™ 
labor disputes in ways which 
were legally reproachable, the 
evidence points in the other direction: it indicates that AOBA™s 

strategy was to take steps wh
ich would distance the Charging 
Parties from the labor dispute and remove them from direct 
involvement in the primaries™ labor relations.  
                                                                                            
 for his acts, the question of whether the specific acts per-
formed were actually authorized or subsequently ratified 
shall not be controlling. 
48 Citing Longshoremen ILGWU (Sunset Line)
, 79 NLRB 1487, 
1509 (1948). 
49 Respondents™ theory may seem less novel if AOBA is analogized 
to the parent, company of a corporation, and the Charging Parties and 
janitorial contractors to its subsidiaries. 
50 Respondents were frustrated in their search for probative evidence. 
Many of the subpoenaed documents we
re received in severely redacted 
form because in camera inspection c
onvinced me that the contents were 
privileged. Moreover, witnesses associated with both the Charging 
Parties and the Respondents suffered from faulty memories. This 
should be neither surprising nor suspect since most were asked to tes-
tify in 1991 about specific events, meetings, and conversations held 3 
or 4 years earlier. 
In contending that AOBA, on th
e advice of legal counsel, 
fomented a deliberate, antiunion campaign and thereby en-
meshed themselves and the Charging Parties in the primary 
employers™ labor dispute, the Respondents rely on the follow-
ing factors: (1) AOBA created a special litigation fund used to 
oppose SEIU™s organizing efforts 
to which the Charging Parties 
and the primaries in this matter contributed; (2) AOBA retained 
Arent, Fox to represent its members in matters relating to the 
JFJ campaign; (3) AOBA offered 
special training and counsel-
ing on techniques to avoid uni
onization, and (4) coordinated 
direct activities by owners/managers and contractors against the 
Respondents™ organizing activities. For the following reasons, I 
do not find that these factors establish that the the Charging 
Parties lost their neutrality.  
E. The Elements of the AOBA Countercampaign  
1. Creation of a special litigation fund and retention of counsel 
As detailed in the fact statement, Respondents began an or-
ganizing drive in the summer 
of 1987 among janitorial employ-
ees in the District of Columbia. Respondents allege that before commencing any overt activity, they attempted to meet with 

building owners, property managers, and AOBA representa-
tives to explain their goals and overcome any latent hostility to 
union representation. In Respondents™ view, the Charging Par-
ties, and their cleaning subcont
ractors among others, overre-
acted and, without any provoca
tion, immediately began to 
mount an active campaign of opposition.  
The Charging Parties cast the 
Respondents™ party activities 
in an altogether different light. They assert that the SEIU made 
it clear from the outset that they were bent on winning volun-
tary recognition in part by exerting pressure against building 
owners and managers. They fu
rther suggest that AOBA Execu-
tive Vice President Slatton became particularly alarmed when 
Local 525™s president, Hessey, threatened that the Union would 
run over him if he got in their way and, therefore, it would be in 
his best interests to cooperate. Shortly after this episode, SEIU 
President Sweeney wrote to num
erous owners and managers announcing the Unions™ intent to 
run an ﬁincreasingly visible 
and aggressive campaign (which) w
ill have a direct impact on 
D.C. building owners and ma
nagers.ﬂ Given such pronounce-
ments, AOBA and its owner-members could harbor no illusions 
about the Respondents™ intent to
 implicate them in their organ-
izational efforts.  
From the Respondent™s perspective, the Charging Parties 
should have remained silent in the face of their organizing 
campaign or better yet, capitula
ted. This, the Charging Parties 
were neither willing nor required to
 do. While it is true that the 
SElU had not begun to take concrete actions, it had been issu-
ing storm warnings. The Chargi
ng Parties and other members of AOBA took these warnings seriously. They became alarmed 
by Respondents™ early warning signals that they meant to en-
compass building owners within
 their campaign. Thus, they 
insisted that the proposal authorizing AOBA to take a leader-
ship role in a countercampaign developed as a response to 
SEIU™s threats of pressure against them. As the court recog-
nized in Sears II, supra at 400, secondary employers, by defini-
tion, are bound to be very much concerned about the unioniza-
tion of the primary™s employees because of the economic im-
pact this might have on their cleaning contracts.
 Consequently, 
it is not surprising nor does it necessarily evidence a loss of 

neutrality that the Charging Pa
rties and other AOBA members 
authorized the trade associati
on to mount a countercampaign.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 672The proposal which the Charging Parties and others en-
dorsed, contained the follow
ing components: AOBA would 
serve as a clearinghouse for information, educate members on 
the do™s and don™ts of labor law, and serve as the principal con-
tact with the media. Further, th
e Arent, Fox law firm would be 
retained as AOBA™s advisor and w
ould be financed by a special 
fund. The fact that the Charging Parties were early supporters 
of the AOBA plan does not in itse
lf jeopardize their neutrality, 
for it would be naive to assume that building owners and man-

agers would do nothing at all in the face of the SEIU™s uncon-
cealed interest in involving them in their campaign. Thus, it 
serves no useful purpose to ask whether the Charging Parties 
were instrumental in initiating 
the countercampaign. Rather, the 
relevant inquiry here requires close evaluation of the counter-
campaign™s components and careful
 consideration of whether 
by implementing AOBA™s strategies, the Charging Parties im-

properly impeded the Respondents™ right to organize the jani-
torial employees, thereby compromising their asserted neutral-
ity.  
The Respondents submit that one 
of the principal ingredients 
of the AOBA countercampaign was the establishment of a legal 
defense fund which financed Aren
t, Fox™s efforts to formulate and implement an owner/contract
or strategy to oppose SEIU™s 
organizational drive. Specifical
ly, Respondents contend that the 
Charging Parties enmeshed themselves in the labor dispute by 
contributing to and benefitting fr
om this special fund to which 
the primary employers (among othe
rs) also donated. It is undis-
puted that the Charging Parties and the primary employers were 
among those who responded to 
AOBA solicitations, granting 
substantial sums to the fund in 1987 through 1990. It also is 
uncontroverted that this fund was us
ed to pay for the services of 
Arent, Fox legal counsel. The bare fact that the Charging Par-

ties and the cleaning contractors 
contributed to a common fund 
and received the same legal ad
vice concerning their responses 
to the JFJ campaign, means lit
tle without examining the con-tents of that advice. The record is incomplete on this score be-
cause witnesses™ memories ha
d failed and most documents 
either were redacted or withhe
ld altogether on grounds of attor-
ney-client privilege. Ho
wever, available evidence indicates that 
counsels™ advice was well within the bounds of what the law 

permits. In fact, documents in th
e record support the inference 
that counsels™ efforts were focused in large part on offering 
advice to insure, not forfeit, th
e Charging Parties™ neutrality.  
Counsels™ activities on AOBA™s behalf generally fell into the 
following categories: They (1
) attended AOBA meetings and 
offered advice to AOBA staff 
and members on how to cope with the JFJ campaign; (2) conducted training sessions; (3) 
accompanied owners to meetings requested by the SEIU; (4) 
and represented AOBA and the Charging Parties in various 
legal actions against the Respondents.
51 Each of these activities 
is discussed further below.  The record shows that couns
el frequently attended AOBA 
meetings, many of which were held in Arent, Fox™s offices, 
where their role was to provide 
legal information and advice to 
members and officers regardi
ng the SEIU™s organizational 
drive. Although the precise natu
re of this advice was not dis-
closed on grounds of privilege, some documentary evidence 
suggests that under counsels™ tu
telage, AOBA perceived its role 
                                                          
 51 The word ﬁtheyﬂ refers primarily
 to Arent, Fox attorneys, Alan 
Siegel and Joanne Ochsmann. Although they often both appeared at 
AOBA-sponsored events, occasionally, 
one or the other attended alone. 
to be primarily reactive to even
ts initiated by the Respondents. 
For example, several notices sent to members announcing 
forthcoming meetings indicated that they 
would be informed about how to deal with SEIU pr
essure tactics. (See, e.g., R. Exhs. 32, 43.) Another notice stated that the purpose of the 
meeting would be to advise me
mbers about meetings ﬁsched-uled with Local 525, incidents surrounding various Local 525 
demonstrations and recent allegations and demands made by 
the Union in the course of their Justice for Janitors campaign.ﬂ 
(R. Exh. 129.)  
An October 5, 1989 notice invited AOBA members to a 
meeting in the Arent, Fox offi
ces to discuss the ﬁjoint em-ployerﬂ issue. (R. Exh. 87.) It stands to reason that counsel™s 
purpose was to instruct the participants about the characteristics 
and consequences of a joint employer relationship so that they 
might avoid it. In other words, 
Arent, Fox presumably warned 
AOBA members, including the Charging Parties and their re-
spective cleaning contractors, to avoid sharing control over 
labor policies or employment cond
itions affecting the janitorial 
workers.  
Nothing in the statute or in pr
ecedent suggests that neutrality 
is abandoned if owners, managers, and cleaning contractors 

participate in the same meetings at which their lawyer instructs 
them on legally correct ways to
 avoid joint employer relation-
ships. As the Charging Parties aptly note in their brief, the 
Board affirmatively sanctions co
ordinated activity by a neutral 
and primary employer when it results in shielding the neutral 
from picketing at a common worksite. See, e.g
., Sailors Union (Moore Dry Dock)
, 92 NLRB 547 (1950) (Board approved the 
maintenance of a reserved ga
te through which employees unin-
volved in the labor dispute could enter without being subject to 
picketing). By a parity of reas
oning, neutral status should not 
be forfeited when secondary and primary employers come to-
gether to obtain advice about the criteria which defines a joint 
employer relationship, if their pu
rpose is to avoid that relation-ship in order to insulate the neutral from the effects of the 
strike. To rule otherwise would 
put neutrals in the position of 
being deprived of information regarding legal means to protect 

themselves from secondary activity. To suggest, as the Respon-
dents appear to do, that a secondary employer may not obtain 
or act on legal advice, and must do nothing at all if it wishes to 
retain its neutral status demands an exercise of restraint not 
required by the cases constr
uing Section 8(b)(4).  
Although Respondents attempted to extract concrete infor-
mation from numerous witnesses about the meetings at which 
the SEIU was a frequent topic of 
discussion, no one was able to 
recollect anything specific. Such failures of memory cannot be 
the basis for inferences either that the witnesses were purposely 
concealing harmful information or
 that counsel used the meet-
ings as a platform to disseminate antiunion advice. As stated 
earlier in this decision, it is understandable that witnesses were 
unable to remember specific discussions at meetings which 

occurred some 2 or 3 years before. Given the witnesses inabil-
ity to provide detailed accounts 
of these meetings, the record 
remains barren of evidence indicating that they provided a fora 

where the Charging Parties and primary employers, with assis-
tance from counsel, plotted to interfere with Respondents™ ef-
forts to organize janitors throughout the city.  
The SEIU Legal Defense Fund al
so may have paid counsel 
for a November 1987 article in AOBA™s newsletter, entitled, 
ﬁWhen the Union Knocks.ﬂ As th
e title implies, the purpose of 
the article was to inform AOBA readers about what they should 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 673and should not do if they beco
me involved in the SEIU cam-
paign. Initially, the author t
ook a balanced approach, advising 
the reader about the rights a
nd limitations on employee, em-
ployer, and union organizationa
l activity under the Act. How-
ever, it is not difficult to discern that the author™s basic premise 
was that AOBA members wanted 
to avoid union representation 
of their employees. Thus, in 
explaining how to respond ﬁWhen 
the Union Knocks,ﬂ and demands recognition based on an as-
serted card majority, Siegel exhorted the reader to avoid certain 
steps which could be construed as conferring voluntary 
recognition. Similar advice was offered in a November 16 
memo sent to AOBA clean
ing contractor members.52 Such 
advice can hardly be characterize
d as wholly neutral for neither 
the article nor the memo mentioned that an employer also has 

the right to grant voluntary recognition should he cho
se to do 
so.                                                          
  Respondents argue that if AOBA, its labor counsel and its 
members, particularly the Char
ging Parties, were genuinely 
uninvolved in the SEIU labor dispute, they would not have 
been concerned if the cleaning contractors granted voluntary 
recognition nor insisted on Board-conducted elections. The 
flaw in Respondents™ argumen
t stems from their assumption 
that ﬁwholly unconcernedﬂ means 
that neutrals must be totally 
disengaged from a labor dispute if they are to retain their neu-
trality.
53 As the court made clear in 
Sears II, supra at 401 fn. 
19, the phrase ﬁwholly unconcerne
dﬂ cannot be taken literally. 
Here, Siegel proposed that 
employers withhold voluntary rec-
ognition and ﬁinstead, demand that the Union prove its claim of 

majority status in an approp
riate bargaining unit through a La-
bor Board electionﬂ; advice base
d on the Supreme Court™s deci-
sion in Linden-Lumber Division v. NLRB
, 419 U.S. 301 
(1974).54 In other words, the Siegel article and a subsequent 
AOBA memo which contained much
 the same advice, simply 
encouraged employers to do what the law permitted. Even if the 
Charging Parties can be held responsible for the Siegel article under an agency theory, it would be anomalous to penalize 
them for endorsing a legally valid position.  
No evidence was presented in this case that either USSI or 
Red Coats acted on Siegel™s advice, but even if there was such 

proof, it would have no bearing on the Charging Parties™ neu-
trality. Much closer ties must exist between secondary and 
primary employers than were present here before the Board and 
the courts will declare a forfeiture of neutral status. See e.g., 
Simplex Wire Co
., supra; Teamsters Local 391 (Vulcan Materi-als), 208 NLRB 540 (1974), enfd. 543 F.2d 1373 (D.C. Cir. 
1976), cert. denied 430 U.S. 967 (1977).  
 52 Although Slatton™s name appears as the author of the memo, it 
evidently drew on the contents of th
e Siegel article, and may have been 
drafted by him. 
53 Whether it is appropriate to concl
ude that the Charging Parties en-
dorsed the point of view espoused in the Siegel article depends on 
whether he was acting within the aut
hority conferred as their agent in 
this matter. Given the Charging Parties™ support of the proposal estab-
lishing the countercampaign, their a
pproval of Siegel™s retention to 
represent AOBA in the JFJ campaign, 
their contributions to the SEIU 
legal defense fund, and their failure to
 refute the contents of the article, it is fair to conclude that the Char
ging Parties may be held responsible 
for the views expressed therein. See 
Star Kist Samoa Inc
., 237 NLRB 
238, 246 (1978). 
54 In 
Linden-Lumber
, supra, the court held that an employer pre-
sented with authorization cards purporting to demonstrate the union™s 
claim of majority status, has no obligation to recognize the union. 
2. The barring letters  
Lastly, as further proof that the owners, AOBA and Arent, 
Fox were engaged in a conspiracy to oppose the JFJ campaign, 
Respondents point to barring letters which the Charging Parties 
issued at AOBA™s direction, 
prohibiting SEIU members and 
their supporters from entering their buildings. To properly 
evaluate Respondents™ claim, it is necessary to consider the 
events which preceded the issuance of the barring letters.  
As Slatton™s unrefuted testimony makes clear, property own-
ers began notifying him that the police were failing to respond 
promptly to reports of disruptive demonstrations taking place 
outside and within their buildin
gs. Consequently, Slatton and 
counsel met with a police official to establish appropriate pro-
cedures which owners or mana
gers might invoke in seeking police assistance should such intrusions recur. Based on a po-
lice recommendation, AOBA prepared a model barring letter 
which it urged its members to issue. Thereafter, the Charging 
Parties, and 26 other companies, sent such letters to Hessey. In 
addition to Slatton™s testimony, documents were introduced 
into evidence establishing a clear connection between the SEIU 
demonstrations and the owners™ interest in putting an end to 
intrusions within their buildings
. The barring letters themselves 
say nothing about demonstrations outside the buildings; they 
proscribe only activity which was set to take place within the 
premises. Given the circumstances leading up to the issuance of 
the barring letters, I am persua
ded that they were designed to 
discourage further disruptive conduct, not to impede lawful 
union activity.  
In certain respects, the letters went beyond what was neces-
sary to accomplish the Charging Parties™ stated objective of 
excluding disruptive demonstrators from their premises. They 
prohibited entry even if only one person associated with the JFJ 
campaign was involved, whether 
or not that individual was a janitorial employee working at the building or a union staff 

member, without regard for the purpose of the entry. For exam-
ple, under the terms of the barring letter, a SEIU supporter who 
entered the WSLP lobby to patronize one of the retail shops 
located there could be charged with criminal trespass. For this 
reason, the Honorable Henry Kenn
edy of the Superior Court for 
the District of Columbia granted partial summary judgment on 

Respondents™ motion to overturn the ban, finding that it consti-
tuted unlawful discrimination on the basis of source of income 
under the D.C. Human Rights Act in
 that it precluded entry by 
anyone associated with the JFJ campaign even if for a business 
purpose unrelated to union activity. The letters also drew no 
distinctions between demonstrators who were union personnel and those who were employed by
 the cleaning contractors ser-
vicing the respective buildings.  
In issuing the barring letters, the Charging Parties partici-
pated in a coordinated effort; ye
t, it does not follow that they 
were enmeshed thereby in a concerted movement to oppose 
union organization. In light of Re
spondents™ forays within vari-
ous buildings in the downtown ar
ea, I am persuaded that the 
Charging Parties™ motives were primarily defensive; in other 
words, they sent the letters to prevent intrusive demonstrations 
inside their facilities. Supporting 
this conclusion are the barring 
letters themselves. In clear terms they prohibit SEIU activists 

from entering the targeted buildings; they did not purport to 
proscribe organizing activities wh
ich occurred in public places 
on adjacent sidewalks.  
In Service Employees Local 32BŒ32J (Dalton Schools)
, 248 
NLRB 1067 (1980), the union contended that the secondary 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 674employer had surrendered its neut
rality by promising the local 
that any contract reached with the primary contractor would be 
applied retroactively if the unlawf
ul picketing ceased. In reject-
ing the union™s contention, the 
administrative law judge, with Board approval stated: ﬁNo precedent is advanced to support 
the view that a neutral™s efforts, however fruitless, to seek relief 
from a union and get out from under unlawful picketing some-
how aligns the neutral with the pr
imary so as to justify picket-
ing the former.ﬂ Id. at 1069. This statement is equally applica-
ble to the instant case.  
3. Conclusion  If this case had been tried in the court of public opinion, 
there might be some who would conclude that in reality, the 
Charging Parties possessed ultimate control over the janitors™ 
wages. They also might agree with the Respondents that build-
ing owners and managers were not disinterested neutrals as that 
term is defined in laymen™s te
rms, having no interest in Re-
spondents™ labor dispute with the 
primaries, and that to assume 
otherwise elevates form over su
bstance. Thus, they would con-
clude that WSLP and Lenkin were legitimate targets in the JFJ 
campaign.  Of course, this case was tried in an administrative forum 
governed by a statute and prece
dents which strictly circum-
scribe a labor union™s secondary 
activity. Existing law rests on 
the premise that no secondary em
ployer is wholly unconcerned 
in a labor dispute since the primary employer™s increased labor 

costs can be passed on to it. Given this premise, a demanding 
burden of proof confronts respondent unions which hope to 
prove a loss of neutrality.  
Here, the Respondents were requi
red to establish that the 
Charging Parties, through AOBA or otherwise, actively exer-
cised significant control over 
USSI™s and Red Coats™ labor relations. 
Sears II, 467 F.2d at 399Œ400. Respondents did not 
meet this exacting standard. The evidence presented did not 
establish that WSLP or Lenkin had significant bonds with USSI 
or Red Coats, respectively, wh
ich allowed the Charging Parties 

to dictate or determine their labor policies. While the primary 
and secondary employers in this
 case contributed to the same 
legal fund, received advice from the same legal counsel, and 
attended training sessions and m
eetings together, they engaged 
in these activities independently
 and voluntarily in defense of 
their individual interests. It is quite likely that the Charging 
Parties and the secondary empl
oyers had identical and hostile 
views toward the SEIU organizati
onal drive, for they each ac-
tively participated in AOBA™s countercampaign by contributing 
to a common fund which paid re
tained counsel for services 
which included advising them of their legal rights and respon-
sibilities, keeping them informed about Respondents™ tactics, 
and offering representation during meetings with Union offi-
cials. Affirmatively, the Chargi
ng Parties, among others, issued 
and then retracted barring notices, which by their terms, were 
designed to protect their prope
rties from invasive demonstra-
tions. However, under present precedent, none of the foregoing 

actions are sufficient to establ
ish that WSLP and Lenkin had 
the sort of relationship with the secondary employers which 

would warrant their loss of neut
ral status pursuant to Section 
8(b)(4)(B). Thus, it follows that
 the Respondents have failed to 
produce sufficient evidence to sustain their contentions that the 

Charging Parties forfeited their ne
utral status. Accordingly, the 
General Counsel™s and the Charging Parties™ Motions for Par-tial Summary Judgment are granted.  
V. CONCLUDING FINDINGS REGAR
DING THE JOINT EMPLOYER 
ALLEGATIONS 
 In its second affirmative defe
nse, Respondents submit that 
Lerner, as managing agent for the Washington Square building, 
was a joint employer of the USSI daytime cleaning crew, and, 
therefore, secondary allegations relating to SEIU activity at that 
site should be dismissed.
55 In support of this defense, Respon-
dent relies wholly on the testim
ony of one day-shift janitor, 
Francis Adigun. He testified that Cynthia Carr, Washington 
Square maintenance supervis
or, assigned hi
m his duties, checked on his performance, provided him with supplies and 
frequently asked him to substitute 
for absent WSLP cleaners at 
which time he would use WSLP equipment.  
I have no doubt that Adigun testified truthfully.
56 However, while I credit his testimony, it does not follow that Carr exer-
cised such significant control over his or any other janitor™s 
terms and conditions of employment
 as to convert WSLP into a 
joint employer with USSI. A review of the record reveals that 
Lerner™s involvement in supe
rvising USSI employees was 
minimal. No one associated with
 WSLP hired, disciplined, or 
terminated USSI employees. U
SSI alone handled such matters and USSI alone made the decision to transfer Adigun to Wash-
ington Square from another location. While Carr directed 
Adigun to his workstation and pointed out the nature of his 
duties when he first reported to work at the Washington Square 
building, she did not exercise much discretion in doing so, for it 
may be inferred that he was filling a vacancy. By Adigun™s own 
testimony, when problems arose, Carr contacted his supervisor, 
Allen, who would visit the building as often as necessary to 
resolve them.
57 Similarly, in 
Charlotte Union Bus Station
, 135 
NLRB 228 (1962), no joint employer relationship was found 

where, inter alia, bus station 
personnel reported complaints to 
contractor™s management, not to its employees. Moreover, the 
fact that Carr checked the areas which Adigun cleaned did not 
necessarily make her his supe
rvisor. Few building managers who must satisfy their lessees, would do less to insure that a 
cleaning service with which it had contracted was fulfilling its 
obligations in a satisfactory manner. See 
Teamsters Local 732
, 229 NLRB 392, 403 (1977).  
In providing some supplies to the USSI day-shift cleaners, 
and in asking Adigun to substitute for absent WSLP workers, 

Carr did exercise some authority which bears the earmarks of a 
joint employer relationship. Ho
wever, it appears from Adigun™s 
                                                          
 55 Respondents™ second affirmative defense is that ﬁWSLP, or its 
principals, exercise sufficient cont
rol over, and are sufficiently involved 
in, the performance of janitorial duties at 1050 Connecticut Avenue, 
N.W., Washington, D.C. by employees being paid by USSI to forfeit 

any claim to neutral status.  
Respondents also alleged in their fi
fth affirmative defense that Len-
kin and Red Coats were joint employers. Since Respondents introduced 
no evidence to prove this contention, the Charging Parties™ motion to 
dismiss this defense is granted. 
56 Any difficulty that Adigun had in answering questions was due to 
the fact that he was foreign born,
 and perhaps uneducated. It was ap-
parent, from his entire aspect, that he
 answered questions to the best of his ability. 57 The General Counsel and Charging Parties struggled to prove that 
another USSI janitor at the 1050 location, James Taylor, was a supervi-
sor. Yet, although he was on site
, no one in WSLP™s management 
turned to him when problems aros
e. Although he alone possessed a key 
to USSI™s suboffice in the building,
 and delivered timecards each week 
to the central office, these functions 
reveal little more than that he was a 
trusted employee. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 675testimony, that he was the 
only USSI employee whom Carr 
occasionally asked to fill in for absentees. More than this is 
needed to prove that WSLP and USSI were joint employers. 
Adigun was only one of five USSI janitors who worked on the 
day shift at the same time that three WSLP maintenance work-
ers also were on the job. In contrast, 50 to 60 USSI janitors 
worked on the night shift at Washington Square with no other WSLP cleaning employees or supervisors on the scene.
58 Surely, the tail would be wagging the dog if the experience of 
one employee sufficed to prove the presence of a joint em-
ployer relationship here. A lo
ss of neutrality cannot hang on 
such a slender reed. In fact, the 
relationship of USSI janitors to 
WSLP employees and supervisor
s was not unlike that found at 
many common worksites. In su
ch circumstance, one independ-
ent contractor may exercise some supervision over another 
contractor™s work with out eliminating the independent status 
of each, or making the employees of one contractor the em-

ployees of the other. See 
NLRB v. Denver Building & 
Construction Trades Council, 341 U.S. 675, 689Œ90 (1951).  
VI. CONCLUDING FINDINGS AS TO THE 
8(B)(4) VIOLATIONS 
 A. Applicable Legal
 Principles  
Having decided that WSLP and Le
nkin are entitled to neutral 
status, the next question to be resolved is whether the Respon-
dents engaged in prohibited conduct, for a proscribed objective 
within the meaning of Section 8(b)(4)(B)(i) and (ii).
59 Broadly speaking, 8(b)(4)(i) addresses 
union appeals which are calcu-
lated to induce or encourage employees to withhold their ser-
vices from their employer, while (ii) turns on whether the un-
ion™s conduct threatened, coerced, 
or restrained and normally is 
thought to apply to the secondary employer.  
If read literally, the phrase ﬁany individual employed by any 
personﬂ in subsection (i) could 
apply to any employee, includ-
ing the highest officials of a 
business. However, the Supreme 
Court clarified the scope of th
e provision by ruling that ﬁthe 
applicability of s
ubsection (i) turns upon whether the union™s 
appeal is to cease performing employment services or is an 
appeal for the exercise of mana
gerial discretionﬂ which would 
fall within the ambit of subsection (ii). 
NLRB v. Servette, Inc
., 
377 U.S. 46, 50 fn. 4 (1964).  
The Court also considered the meaning of the words ﬁinduce 
or encourage,ﬂ and determined that they ﬁare broad enough to 
                                                          
 58 WSLP security guards were on duty at night and distributed keys 
to the USSI workers. However, this
 does not evidence integrated opera-
tions as much as it indicates the sort
 of coordination which is necessary 
when different groups of employees work at a common situs. 
59 The relevant language in Sec. 
8(b)(4)(i) and (ii) provides:  
Section 8(b) It shall be an unfair labor practice for a labor organiza-
tion or its agentsŠ  (4)(i) to engage in, or to induce or encourage any individual 
employed by any person engaged in commerce or in an industry 
affecting commerce to engage in, a strike or a refusal in the 
course of his employment to use, manufacture, process, transport, 
or otherwise handle or work on any goods . . . or to perform any 
services; or (ii) to threaten, coerce or restrain any person engaged 
in commerce or in an industry 
affecting commerce, where in ei-
ther case an object thereof is:  
(B) forcing or requiring any person to cease doing business 
with any other person, or forci
ng or requiring any other employer 
to recognize or bargain with a labor organization as the represen-
tative of his employees. 
Some of the activities also are alleged to have violated Sec. 8(b)(1)(A). 
The text of this provision is quoted in this decision. 
include in them every form of influence and persuasion.ﬂ 
Elec-
trical Workers IBEW v. NLRB
, 341 U.S. 694, 701Œ702 (1951). 
Presumptive evidence of inducement or encouragement will be 
found where a union pickets at entrances used by neutral em-
ployees without complying with the 
Moore Dry Dock
 stan-
dards. See, e.g., Teamsters Local 139 (Re
ady Mixed Concrete), 200 NLRB 253, 254 (1972), Los Angeles Building & Construc-
tion Trades Council (Silver View)
, 216 NLRB 307, 308 (1975). 
Cf. William Burns Detective Agency
, supra at 437 (Board re-
fused to find 8(b)(4)(i) viola
tion where union neutralized im-
pact of picketing at trade show
 by notifying other unions that 
their members were free to continue working at exhibit hall and 

by failing to seek strike sanctions).  
Under certain circumstances, words alone (either written or 
oral) may induce or encourage secondary boycotts. For exam-
ple, in NLRB v. Electrical Workers IBEW Local 3
, 477 F.2d 
260, 265 (2d Cir. 1973), a union agent told members that in his opinion, working with strike replacement workers would be a 
violation of trade union principl
es. Subsequently, a number of those members refused to handle
 goods distributed by the re-
placements. The court held that 
the agent™s request for coopera-
tion was an inducement or encouragement. See also 
Hoffman Construction Co., supra, 292 NLRB at 562 (union violated 
8(b)(4)(i) by distributing leaflets
 to neutral employees and tell-
ing them their unions supported picketing); 
Painters Local 48 
(Hamilton Materials)
, 144 NLRB 1523 (1963), enfd. 340 F.2d 
107 (9th Cir. 1965), cert. denied 381 U.S. 914 (1965) (state-
ment to secondary supervisor that primary was unfair was un-
lawful inducement).  
With respect to both subsections, the General Counsel must prove that at least one of the union™s objectives was to force or 
require any person, ﬁto cease doing business with any other 
person.ﬂ The phrase, ﬁcease doi
ng businessﬂ is not literally 
construed to require a total termination of a business relation-
ship between the secondary and 
primary employers. It also 
includes conduct which is intended 
or likely to disrupt or alter 
the business dealings between the two. See 
NLRB v. Operating 
Engineers Local 825, 400 U.S. 297, 304Œ305 (1971); 
C.D.G. 
Inc., supra; Rollins Communications, 
supra; New Beckley Min-
ing Co., supra.  This proposition holds true even where a neu-
tral may have no direct relationship with the primary but is 
being pressured to intercede in the union™s dispute. See 
Team-sters Local 732 (Servair Maintenance)
, 229 NLRB 392, 400 (1977); Iron Workers Local 272 (Miller & Solomon Construc-
tion), 195 NLRB 1063 (1972), enfd. 479 F.2d 920 (D.C. Cir. 
1973).  Provisos to Section 8(b)(4) ex
empt from primary picketing 
and ﬁpublicity, other than picketing,ﬂ if the publicity is for the 
purpose of truthfully advising 
the public, includ
ing consumers 
and members of a labor organization, that the picketed person 
distributes products obtained from an employer with whom the 
labor organization has a pr
imary labor dispute.  
Determining whether a union™s 
activities had a lawful objec-
tive is particularly problematic where, as here, the primary 
employees work at a secondary 
employer™s premises. In con-
fronting the recurring problems associated with picketing at a 
common situs, the Supreme Court pointed out in
 Denver Build-
ing Trades Council v. NLRB, 340 U.S. 675, 692 (1951), that the 
Board must take into account the  
 dual Congressional objectives of
 preserving the right of labor 
organizations to bring pressure 
to bear on offending employ-
ers in primary labor disputes and of shielding unoffending 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 676employers and others from pressu
res in controversies not their 
own.  
 In light of these sometimes conflicting objectives, the Board 
has long relied on the following oft-quoted 
Moore Dry Dock
 guidelines to determine whether the union™s intent in engaging 
in picketing at the secondary situs is primary and lawful or 
unlawful because it has a proscribed secondary object:
60   (a) The picketing is strictly limited to times when the situs 
of dispute is located on the seco
ndary employer™s premises; (b) 
at the time of the picketing the primary employer is engaged in 

its normal business at the situs; (c) the picketing is limited to 
places reasonably close to the location of the situs; and (d) the 
picketing discloses clearly that the dispute is with the primary 
employer.  
The controlling factor underlying these criteria is the re-
quirement that the picketing ﬁb
e conducted so as to minimize its impact on neutral employers insofar as this can be done 

without substantial impairment of
 the effectiveness of the pick-
eting in reaching the employees of the primary employer.ﬂ 
Nashville Building & Construction Trades Council (H. E. 
Collins Contracting)
, 172 NLRB 1138, 1140 (1968), enfd. 415 
F.2d 385 (6th Cir. 1970). In short, neither party™s rights are 

absolute and unqualified.  
It is the General Counsel™s burden to prove that a union has 
not complied with the 
Moore Dry Dock
 standards. 
Electrical 
Workers IBEW Local 970 (Interox America),
 306 NLRB 54 
(1992). However, if a union™s activities meet these guidelines, 
its conduct is presumed to be primary and lawful. Id. Because 
the standards are not to be applied in a rigid, mechanistic man-
ner, failure to comply will not be regarded as proof of illegality 
per se. Rather, the Board and the courts look to the ﬁtotality of 
the circumstancesﬂ to ascertain whether the union™s purpose 
was to enmesh the neutral in 
its labor dispute. Whether the union acted with unlawful intent ﬁis measured as much by the 
necessary and foreseeable consequences of its conduct as by its 
stated objective.ﬂ 
Mine Workers (New Beckley Mining)
, 304 NLRB 71 (1991). In considering th
e ﬁtotality of the circum-
stances, the Board takes into account any evidence which sheds 
light on the union™s objectives, including statements and con-
duct prior to the unlawful picketing. See 
NLRB v. National 
Assn. of Broadcast Employees (ABC), 631 F.2d 944, 950Œ51 (D.C. Cir. 1980); 
Laborers Local 332 (C.D.G. Inc.)
, 305 NLRB 
298 (1991); Electrical Workers 441 IBEW (Rollins Communi-
cations), 222 NLRB 99 (1976), enfd. 569 F.2d 160 (D.C. Cir. 
1977).  B. Application of Legal Principl
es to Facts of this Case  
An analysis of the evidence in this case begins with the rec-
ognition that the Respondents were well aware of the distinc-
tions which the law draws be
tween primary and secondary 
employers. They understood full well that their primary labor 
dispute was with USSI and Red Coats, among others. At the same time, the record suggests that the SEIU was convinced 

that the law was out of sync with reality; that power over the 
janitors™ terms and conditions of employment was concentrated 
in the hands of a relatively small band of property owners, in-
cluding the Charging Parties. Purs
uant to their perspective, the 
Respondents decided early on to bring pressure to bear on 
building owners through a variety of tactics.  
                                                          
                                                           
60 Sailors Union (Moore Dry Dock)
, 92 NLRB 547, 549 (1950). 
Of course, not all conduct direct
ed at secondary employers is 
outlawed by Section 8(b)(4). Distinctions must be drawn ﬁmore 

nice than obviousﬂ between lawful and unlawful secondary 
acts. 
Electrical Workers v. NLRB, 
supra at 674. In drawing such 
distinctions, two questions must
 be answered: (1) did the Re-
spondents use proscribed means; 
that is, did their conduct in-duce or encourage any person to strike or refuse to perform any 

services, or did it threaten, coerce, or restrain any person; and if 
so, (2) was the Unions™ purpose to force or require any person 
to cease doing business with a prim
ary employer or require that 
the primary recognize and bargain 
with it. In resolving these 
questions, I find sufficient evidence which shows that the Re-

spondents often aimed their activities directly at the Charging 
Parties and other neutral persons 
to coerce them into ceasing to 
do business with the primaries or
 require that USSI and Red Coats grant recognition to Local 525.  
1. The October 19 visit was not unlawful 
As detailed in the fact stat
ement above, six of Respondent™s 
emissaries visited Washington Square™s offices with a letter for Building Manager Reed. Ignoring the receptionist™s request to 
wait in the reception area, they trailed her into another em-
ployee™s office. Although six people are not needed to bear the 
weight of one letter, and althoug
h they went where they were 
not invited, the delegation was neither disorderly nor impolite. 
Their visit was brief and they departed as soon as they left the 
letter for Reed.  
None of the delegation members asked anything of the two 
women in the Washington Square office other than to transmit 
the unopened letter to their supervisor. Thus, it cannot be said 
that they urged the two women to withhold their services either 
by oral or written communication. Further, the letter contained 
no threat or promise of penalty in the event the building man-
ager failed to acquiesce to Hessey™s written request that she 
help resolve the SEIU™s labor di
spute with the janitorial con-
tractors; she was free to ignore the letter if she chose. Under 

these circumstances, I find no evidence that Section 8(b)(4)(i) 
or (ii) was violated.
61  2. Respondents were not engaged in picketing prior to  
October 30  
Paragraph 13 of the amended co
nsolidated complaint alleges 
that Respondents engaged in un
lawful picketing from October 
25 until on or about November 14 at the Washington Square 
building. The General Counsel 
submits that the Respondent™s 
activities from October 25 to 29
 were presumptively unlawful 
because the pickets failed to carry placards identifying USSI as 
the primary employer with whom 
it had a labor dispute, as the 
fourth Moore Dry Dock
 standard requires. The General Counsel 
and the Charging Parties furthe
r assert that because Respon-dents™ signs were deficient prior to October 30, thereafter, they 
were required to identify the primaries on every sign, a duty 
they failed to observe and thus, continued to violate the fourth 
Moore Dry Dock guideline.  
SEIU Organizer Brown admitted that none of the signs car-
ried prior to October 30 identified USSI.
62 However, he 
 61 Even if I were to find the presen
ce of six people in the office coer-
cive, neither of the two Lerner employees had the authority to terminate 
the Charging Party™s business relationship with USSI. 
62 Remick believed some signs read 
USSI but he had difficulty sepa-
rating out one day™s picketing from another. Therefore, I find Brown™s 

recollection more reliable. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 677claimed that October 25, 26, a
nd 29 early evening assemblies in 
the vicinity of the Washington 
Square building were after-work 
gatherings or meetings, not pi
cketing, as he understood that 
term.  
The evidence is scant as to exactly what occurred on these 
dates. Brown indicated that the group discussed issues and 
shouted slogans. WSLP Security 
Police Chief Remick stated 
that some 20 to 25 individuals ge
nerally were involved in what 
he termed picketing. 
Yet, he also said they were grouped at the 
intersection of Connecticut Ave
nue and L Streets. He did not 
say that the patrolling, parading, or marching took place. In 
fact, he did not explain precisely what he meant when using the 
word ﬁpicketing.ﬂ A handbill distributed earlier that day merely 

advertised the 5 p.m. meeting as
 prestrike civil disobedience training, but no specific inform
ation was presented regarding 
the substance of other gatherings on October 26 and 29.  
The threshold question is wh
ether the prestrike, late-
afternoon events, constituted pick
eting as the General Counsel 
contends, or meeting/rallies as Respondents allege. If they are 

the former, and the pickets failed to carry signs identifying 
USSI, then, under 
Moore Dry Dock
, the activity presumptively 
ran afoul of Section 8(b)(4)(B)(i) and (ii).   
No bright line exists which conveniently and invariably dis-
tinguishes picketing at a common site from other forms of 
group activity such as rallies or demonstrations. As the Su-
preme Court lamented in Thornhill v. State of Alabama,
 310 U.S. 88 (1940), ﬁthe vague contours of the term ‚picket™ are nowhere delineatedﬂ in the stat
ute.ﬂ However, some guidance 
may be found in an early case, 
Service Employees Local 399 
(William Burns Detective Agency)
, 136 NLRB 431 (1962). In 
that case, the Board found that although union members were 

not carrying signs or wearing identifying union insignia, and 
did not speak to passersby, they, 
nevertheless, were engaged in 
picketing to protest the employment of nonunion security 

guards when groups of 20 to 70 persons patrolled in an ellipti-
cal path at the only entrance to an arena in which a trade show 
was being staged. In reaching this conclusion, the Board relied 
on the fact that the patrolling was in tight formation, which 
gave the appearance of conventional picketing and impeded 
access to trade show patrons. Further, the Board found the number of pickets who engaged in
 the patrolling much greater 
than required for handbilling 
or publicity purposes, thereby 
posing an additional restraint on t
hose who might wish to enter. 
Id. at 436Œ437. Similarly, in 
Omaha Building Trades Council 
(Melvin Simon & Associates)
, 284 NLRB 328, 335 (1987),63 the Board adopted the judge™s conclusion that patrolling con-
verted a rally into routine picketing at a common situs. More 
recently, in 
Laborers Local 332 (C.D.G., Inc.)
, supra, 305 NLRB 298, the Board was not pers
uaded that a parade permit 
legitimized a union™s conduct where 300 to 400 union members 
completely surrounded a common situs building, blocked all 
entrances for about one-half hour and then held a rally at which 
members held signs calling for better employment conditions 
and distributed handbills. On these facts, the Board found that 

ﬁthe conduct amounted to restraint and coercionﬂ against the 
neutral building owner and manage
r to pressure them into per-
suading a subcontractor to employ Local 332 members. Id.  
However, patrolling is not an irrevocable element of picket-
ing as shown by the Board™s ruling in 
Mine Workers (New 
Beckley Mining), 304 NLRB 71 (1991). In that case, the pri-
                                                          
 63 Enfd. 856 F.2d 47 (8th Cir. 1988). 
mary employer, a coal mining company, hired replacement 

workers during the course of a strike and lodged then in a 
nearby motel. One day at 4 a.m., between 50 and 140 people, 
including agents of the union, gathered in the motel™s parking 
lot for a noisy rally during which a union spokesperson, told the 
motel manager they were offended
 that replacements had taken their jobs and that he should refuse to house them. Declaring 
that the ﬁmass activityﬂ constitut
ed picketing in violation of 
Section 8(b)(4)(ii), despite the 
absence of picket signs and pa-trolling, the Board reasoned that  
 [T]he activity in question was related to and in furtherance of 

the labor dispute. . . . the crowd™s large size and its partici-

pants milling about in the inn™s parking lot while shouting, 
ﬁHow you doing scabsﬂ and ﬁwhy don™t you go home,ﬂ had 
all the attributes of mass picketing, attributes that . . . were ac-
centuated by the timing of the crowd™s arrival at the inn in the 
predawn. 
 Id. at 72. In addition, the Board noted that the demonstrators 

object was not, as they claimed, simply to talk to the strike 
replacements. Rather, ﬁthe pi
ckets sought their removal from 
the establishmentﬂ demanding that the motel manager oust 
them. Id. at 72. The Board concluded that the crowd™s conduct 
was nothing short of picketing in violation of Section 8(b)(4) 
since their object was ﬁto exert improper influence on a neutral 
partyﬂ. Id. at 72.  
The conduct of the JFJ supporters at the early evening gath-
erings prior to October 30 bears little resemblance to that of the 
picketers described in any of the cases cited above. Aside from 
Remick™s laymanesque use of the word ﬁpicketing,ﬂ there is no 
evidence that the 20 to 25 particip
ants in these gatherings were 
patrolling, marching, or parading. Further, 
there were far fewer 
persons present than were involved in any of the cited cases. 
No one testified that the assemb
led individuals were confronta-tional, that handbills were distributed, or that blocking occurred 
which impeded pedestrians. No 
evidence was presented that 
any demonstrator entreated othe
r individuals to withhold their 
services. In short, while the 
Respondents may have staged the 
rallies in part to give the Charging Parties a hint of things to 
come, they did not engage in conventional picketing on these 
few occasions prior to October 30. See 
Typographical Union 
No. 16 (Alden Press)
, 151 NLRB 1666, 1669 (1965) (The 
Board found no picketing in violation of Sec. 8(b)(4)(i) and 
(ii)(B) although individuals carried
 placards and patrolled while 
handbilling where general parading at ﬁshopping centers and 
public buildings was not designed to dissuade customers or 
others from patronizing the estab
lishments  . . . nor was it in-
tended to halt deliveries or to cause employees to refuse to 
perform services, and it did not in
 fact produce such results.ﬂ)  
While I do not find that the Respondents™ 5 p.m. gatherings 
or rallies qualify as picketing, 
the Unions™ conduct later in the 
evening on October 25 tells a different tale. Approximately 70 
JFJ supporters converged on the 
Washington Square site at 8 p.m. and walked in a circle for 1-1/2 hours while carrying 
picket signs and noisemakers. Given Brown™s unqualified 
statement that the Unions™ placar
ds prior to October 30 did not 
identify any primary employer, it follows that at least on one 
occasion prior to the advent of the strike, the Respondents 
failed to comply with the fourth 
Moore Dry Dock
 criterion 
thereby presumptively violating Section 8(b)(4)(B)(i) and (ii).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6783. Brown™s comments were not threatening  
The complaint also accuses Brown of making two separate 
coercive statements on October 25. Specifically, paragraphs 12 
and 14 allege that during the early 
evening rally, he warned that 
two owners of WSLP would be 
sorry for their treatment of 
janitors, and later that night, at
tempted to provoke a fight with a security guard.  
I find Brown™s comment to the effect that Abramson and 
Lerner would regret their shabby treatment of janitors too am-
biguous to warrant an inference that a threat was intended. If, 
for example, Brown had indicated that the pickets would en-
gage in picketing to be specifical
ly directed again WSLP or its 
individual owners, such a threat against a secondary clearly 
would be unlawful. An unadorned comment that the owners 
would be sorry is simply too vague to support a finding that 
Brown meant the Respondents would engage in unlawful sec-
ondary tactics proscribed by Section 8(b)(4). See 
Ozark Interi-ors v. Local
, 136 LRRM 2251, 2253Œ2255 (W.D. Mo. 1990); 
Plumbers Local 32 v. NLRB, 912 F.2d 1108, 1110 (9th Cir. 
1990).  As for the accusation that Brown attempted to provoke a 
fight, it is uncontroverted that on
 the night of October 25, as the 
picketing was ending, Brown backed into Melvin and then 
accused him of assault, when all that the guard did was avert a 
minor collision. Doubt exists as to what else Brown said to the 
guard because of internal inco
nsistencies between Melvin™s 
pretrial affidavit and his trial te
stimony. On direct examination, 
Melvin asserted that Brown 
(who was an estimated 60 pounds 
lighter than the guard) challenged him to a fight, while the chief 
of security was standing by. But in
 his affidavit, given closer in 
time to the incident, Melvin simply stated that Brown dared 
him to lock him up. Given this inconsistency, and in the ab-
sence of any clarification from Chief Remick, I find it improb-
able that Brown challenged Melvin to a fight and more likely 
that he challenged him to lock him up.  
Brown may have backed into the security guard accidently, 
but calling a simple touching an assault was not inadvertent. 
Rather, it was an overstatement so out of proportion to the of-

fense as to suggest an ulterior motive.
64 In accusing Melvin of 
assaulting him and then daring the guard to lock him up, Brown 
appArent,ly was attempting to provoke a confrontation in 
which he could play the victim 
of Lerner™s heavy-handed secu-
rity force. Brown™s conduct was not
 particularly laudable, but I 
do not find that it was designed to encourage or induce Melvin 
to withhold his services. Quite the reverseŠBrown was at-
tempting to bait the guard so that
 he would carry out his duties. 
Since Brown™s remark was delivered to a fairly low-level em-
ployee and no evidence was presented that it was communi-
cated to officials with authorit
y to disrupt Washington Square™s 
business relationship with USSI, it cannot be regarded as an 

appeal to management discretion. Thus, I do not find that 
Brown™s conduct in either instance discussed above offended 
Section (b)(4)(B)(i) and (ii).
65  Apart from Respondents™ violation of the duty to identify the 
primary employer with whom 
it had a labor dispute during 
night time picketing on October 25, I do not find that the Un-
                                                          
                                                           
64 A simple touching may constitute an
 assault in the law of torts, but 
Brown was not a lawyer. 
65 It follows that Brown™s remark was not, as alleged in the com-
plaint, a threat of violence which re
strained or coerced the security 
guard within the meaning of Sec. 8(b)(1)(A). 
ions™ conduct prior to October 30 was unlawful. Moreover, I do 
not find that Respondents™ failure to comply with the fourth 
Moore Dry Dock
 guideline on one occasion justifies invoking a 
presumption that thereafter, every sign carried by Respondents 
had to identify the primary employers involved in the labor 
dispute. To hold Respondents to 
a different standard when the 
General Counsel stipulated on the 
record that the picket signs 
were not in issue after October 30 flies in the face of the 
Board™s repeated admonition that the 
Moore Dry Dock
 guide-
lines are not to be applied in a rigid manner.  
4. Picketing from November 7 to 14 did not comply with 
Moore Dry Dock  
The General Counsel and the Charging Party contend that 
from November 7 to 14, Respondents also defied the first 
Moore Dry Dock
 criterion by picketing at Washington Square 
at times when they had reason to know that USSI employees 
were not scheduled to work; ther
efore, they must have had a 
cease-doing-business objective.  
To prove this contention, 
the General Counsel and the 
Charging Parties rely on a letter
 sent by WSLP counsel advis-

ing Respondent that USSI empl
oyees were no longer working 
at the building during the hours of 6 to 10 p.m. They also point 

to WSLP Property Manager Reed™s testimony that she in-
formed tenants and security guards that the janitors™ starting 
time would be shifted from 6 to 10 p.m., and then to midnight, 
based on USSI™s notice to her.  
Respondents contend that the proof adduced by the General 
Counsel and the Charging Parties is defective for several rea-
sons. First, Respondents note that both the Charging Parties 

letter and Reed™s testimony were admitted as hearsay and not 
for the truth of the matter asserted; hence, no competent evi-
dence was introduced to prove that USSI employees were not 
working when the picketing took place.  
Respondents correctly assert th
at the letter regarding the 
USSI employees™ hours was admitted solely to establish that 
such notice was sent to them. Thus, neither the Government nor 
the Charging Parties affirmatively proved that the revised 
schedules actually were implem
ented. This issue might have 
remained in evidential limbo were it not for the testimony of 

one eyewitnessŠsecurity guard Kenneth Melvin, who, on 
cross-examination, recalled that the janitors™ schedule was al-
tered sometime after October, so that their shift started at a 
much later hour. Moreover, the lett
er of November 7, while not 
constituting definitive proof that the scheduling change oc-
curred, at least put Respondents 
on notice that such a change 
was planned, thereby shifting to them the duty to determine 

whether the night-shift janitors actually were present during the 
picketing. Compare Plumbers Local 5 (H.L. Robertson & Asso-
ciates)
, 171 NLRB 251, 256 (1968), with 
Electrical Workers 
IBEW Local 302 (ICR Electric)
, 272 NLRB 920, 924 (1984). 
The Respondents presented no evidence that at that time they 

attempted to confirm whether or not the workers were on site.
66 Consequently, the Charging Parties™ notification letter, together 
with Reed™s and Melvin™s testimony and Respondent™s failure 
to present any contradictory proo
f, gives rise to an inference 
that a scheduling change was implemented close to the date the 
 66 At the hearing, Respondents introduced a few timecards which 
appeared to show that several USSI
 employees may have been working 
at the facility in the latter part of
 the afternoon after November 7. How-
ever, Respondents failed to show that
 they had any information about 
the presence of employees at the time the picketing actually took place. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 679Unions received notice. It follows that by continuing to picket 
from November 7 to 14, after being informed that no USSI 
employees would be working at 
the site, Respondent™s chose to 
ignore the first and second 
Moore Dry Dock
 dictates.  
Respondents also argue that even if picketing ensued at times 
that the janitors were not on 
the premises, it does not necessar-
ily follow that the first 
Moore Dry Dock
 standard was breached. 
Rather, Respondents argue that it was sufficient that USSI 
maintained an office and e
quipment at Washington Square, 
with access available at all times to its managers and supervi-

sors, in anticipation of the employees™ return.  
The cases Respondents cite to support this proposition are 
factually distinguishable from the circumstances present here. 
Consider, for example, 
Carpenters Local 345
, 183 NLRB 1109 
(1970), where the Board held that the union was engaged in lawful picketing of a primary™s office on a Saturday when none 
of its employees was present, since the evidence showed that 
the office normally was opened on that day and the union was 
not advised to the contrary. Similarly, in each of the other cases 
which Respondents cite, the unions
 were given no notice that 
the primaries™ employees would 
be absent from a common situs 
during the period of time the pi
cketing took place. See, e.g., 
Electrical Workers IBEW Local 640 (Timber Building)
, 176 
NLRB 150, 151 (1960), Electrical Workers IBEW Local 861
, 145 NLRB 1163, 1165 (1964). In the latter cases, it was in 

conjunction with the primary empl
oyees™ anticipated return to 
work following intermittent or sporadic absences of short dura-
tion, that their employers continued to store equipment at the 
common site. Cf. 
Electrical Workers IBEW Local 595 (Hay-
ward Electric)
, 261 NLRB 707, 709 (1982) (leaving material at 
common jobsite does not establish primary employer™s pres-
ence where union was specifically advised that employees 

would not be working until further notice).  
In contrast, the Respondents in 
this case received formal no-
tice that the primary employees would not be present during the 
hours that picketing continued. Moreover, the USSI employees 
were not intermittently or sporadically absent; rather, their 
scheduling change was fixed and regular. Given these distinc-
tions, I find that Respondents reliance on the above-cited 
precedents is misplaced.  
Finally, Respondents submit that they should be permitted to 
picket during the normal, prestrike hours whether or not the 
USSI employees were at work, for to comply with the first 
Moore Dry Dock
 principle and picket late at night would de-
prive them of the opportunity to appeal to the public. In making 
this argument, the Respondents dr
aw a parallel to Board prece-
dent which holds that a union need not be confined to picketing 
at a reserved gate when it is located at so remote a site as to 
effectively eliminate the union™s ability to bring its labor dis-
pute to the public™s attention. By analogy, Respondents argue 
that the principle which proscribes locating a reserved gate at a 
remote or inaccessible site also should apply where an em-
ployer purposely alters its employ
ees™ shift schedules to defeat 
the union™s ability to convey 
its message to the public. Com-
pare H. L. Robertson & Associates, Inc
., 171 NLRB 251 (1968) 
with Electrical Workers IBEW 
Local 453 (Southern Sun Elec-
tric), 237 NLRB 829, 830 (1978), enfd. 620 F.2d 170 (8th Cir. 
1980). (Board held reserved gate
s were improperly established, 
unjustly impairing effe
ctiveness of Respondent™s lawful picket-
ing to convey message to Sout
hern Sun personnel, suppliers, 
visitors, and general public.) See 
also Electrical Workers IBEW 
Local 50 v. NLRB
, 756 F.2d 888, 891 (D.C. Cir. 1985) (case remanded to Board to reconsider whether union was obliged to 

confine picketing to a reserved
 gate effectively hidden from 
public view).
67 Respondents™ point is well taken and I find no 
way to reconcile it with the two lines of cases referred to above. 
However, as a judge of first instance, I am bound by Board law 
which compels continued adherence to 
Moore Dry Dock.
 Re-spondent™s argument must 
be taken elsewhere.  
It is not difficult to percei
ve why Respondents continued to 
picket at Washington Square during the evening rush hour 
without verifying whether the USSI employees were on the 
scene. Simply stated, Respondent
s chose to picket at times 
which would maximize their ability to reach not only the pub-
lic, but also Washington Square™s owners and tenants, and by 
so doing, persuade them to intervene in the primary dispute. 
See 
Service Employees Local 254 (United Building Mainte-
nance), 173 NLRB 280 (1968); H. E. Collins Contracting Co., 
supra, 172 NLRB 1140. It follows that by picketing at the 
Washington Square building between the evening hours of 6 to 
10 p.m. after November 7, Respondents failed to comply with 
the Moore Dry Dock
 guideline that such activity should take 
place when the primary employ
er is engaged in its normal 
business at the situs and thereby violated Section 8(b)(4)(B)(i) 
and (ii).  5. Picketing and blocking at Washington Square  
was unlawful  Respondents officially commenced
 a strike against USSI and 
Red Coats, among other janitorial contracting firms, on October 
30. Throughout the next several weeks, as alleged in the amended consolidated complaint, 
and as described in the fore-
going statement of facts, union agents and JFJ advocates en-
gaged in a range of activities which were designed to enmesh 
the Charging Parties and other neutrals in a labor dispute 
which, legally speaking, was not their own.  
Respondents began the second day 
of the strike, October 31, 
by patrolling at the entrance to the parking garage of the Wash-
ington Square building in a manner which impeded access to a number of cars. Although some drivers managed to gain entry, 
they were the exception rather than the rule. The pickets evi-
dently intended to block the entrance for they timed their pa-
trols to coincide with the approach of each car. Further, when a 
car chanced to get by, Brown pounded on the roof of the next 
car. His gestures must be regard
ed as harassment, if not intimi-
dation, of the facility™s patrons. Then, when AFLŒCIO Orga-

nizing Director Bensinger left hi
s locked car at the garage en-
trance in a curious, slantwise position, access became totally 
restricted. Respondents failed to 
call Bensinger as a witness and 
produced no other evidence which might suggest that his act 

was inadvertent. These gaps in the evidence lead me to infer 
that Bensinger deliberately bl
ocked access to the garage.  
Respondents™ actions on this occasion are not justified sim-
ply because the possibility existed that a few USSI janitors who 
worked the daytime shift at Washington Square could enter the 
building through the parking garage. In light of unrefuted tes-
timony that the janitors were ne
ver known to use the garage, it 
strains credulity to believe that location was selected because it 
                                                          
 67 But see Electrical Workers IBEW Local 970 (Interox America)
, 306 NLRB 54 (1992), Board held that under unusual circumstances 
involved, union had to confine its pi
cketing to a reserved gate which 
admittedly limited its access to the public, where the gate was not es-
tablished in bad faith and the only 
other available site would enmesh 
neutrals. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 680was the situs of Respondents™ labor dispute with USSI. Where 
picketing takes place at a comm
on situs, a union is obliged to picket or conduct other activit
ies in a manner which is least 
likely to produce secondary effects. 
Interox America
, supra. Here, rather than trying to minimize the impact of its picketing 
on neutral persons, Respondents act
ions were designed to have 
the opposite effect. Tenants and other neutrals clearly were 
Respondents™ targets. Accordingl
y, I find that the purpose and 
intended impact of the conduct
 described above was to induce 
employees such as the garage attendants to withhold their ser-
vice in violation of Se
ction 8(b)(4)(i). See (
Iron Workers Pa-cific Northwest Council Hoffman Construction), supra, 292 
NLRB 562 at fn. 2. In addition, the blocking clearly was in-
tended to have a coercive effect
 on motorists, parking employ-
ees, and indirectly the Charging Party to pressure them into 
ceasing to do business with USSI. Thus, Section 8(b)(4)(ii) also 
was violated.  
6. The trashing incidents were unlawful  
A day later, Respondents™ actions became more flagrant. At 
high noon on November l, while 
a sizable number of picketers 
were marching outside Washin
gton Square, demonstrators en-
tered the building and hurled trash bags filled with shredded 
paper in the Washington Square lobby. The melee got com-
pletely out of hand. As Security Chief Remick attempted to 
waylay the demonstrators, one of them punched him in the 
face. Another demonstrator struck the property manager with a 
sack while still another trash bag fell or was hurled over a rail-
ing and grazed the head of a customer entering a retail shop on 
the lower level. While these assaults probably were inadvertent, 
this does not excuse Respondents which must be held liable for 
the foreseeable consequences of their acts. 
New Beckley Mining 
Corp., 
supra.  No one was injured during similar picketing and trashing in-
cidents at the Lenkin properti
es at 1130 and 1133 Connecticut 
Avenue. There, as at Washingt
on Square, pickets amassed out-
side the buildings, then entered with and spilled the shredded 
paper contents throughout the lobbies.  
The Respondents submit that thei
r actions at these locations 
were presumptively primary in
 nature because the General Counsel failed to prove that Red Coats employees were not on 

duty at the times in question. Ho
wever, Lenkin™s contract with 
Red Coats was admitted into evidence and showed that the 
janitors™ normal hours of duty were from 5:30 to 11 p.m. week-
days. In addition, the property managers at the Lenkin buildings 
confirmed that to their knowledge, these were the Red Coats™ 
hours. With the production of this uncontroverted evidence, the 
burden shifted to the Respondent to prove otherwise. They 
attempted to meet this burden by showing that the property 
managers lacked personal knowle
dge of the janitors™ hours. That showing could lessen the weight attached to their testi-

mony, but falls short of affirmat
ively proving that Red Coats™ 
employees actually were present at times other than those 
specified in the contract. Cons
equently, Respondents failed to 
prove that they complied with the fourth 
Moore Dry Dock
 commandment during their picketing-cum-trashing forays at 
the Lenkin buildings on Connecticut Avenue, supporting the 
conclusion that they had a secondary objective.  
SEIU Organizer Lerner certainly was referring to the trash-
ing incidents when he comment
ed during a subsequent radio 
broadcast interview that ﬁwe find again and again . . . that the 
tenants are upset by it (the trashing). Many are sympathetic and 
. . . say to their building owner, we want this settled.ﬂ (Tr. 
1017Œ1019.) There could be no plai
ner acknowledgement of a 
secondary intent than this. In 
short, Respondents staged these 
happenings with the certain knowl
edge that they would incon-
venience tenants and others entitled to the peaceable use of the 
buildings.  7. The assaults were unprovoked  
Respondents were careful to 
schedule the trashing episodes 
for the noon hour when they surely knew that a substantial 
number of pedestrians and buildi
ng occupants would be in the 
vicinity. They also could have anticipated that security guards 
would try to prevent such activ
ity. To suggest, as Respondents 
do, that Chief Remick provoked his own assault during the 

trashing incident, when he merely was attempting to do his job, 
is a classic example of transferred blame. Clearly, the injuries 
which befell Remick, Reed, and a tenant™s customer were fore-
seeable consequences of Respondents invasion of Washington 
Square.  8. The handcuffing protest was unlawful  
A week later, noon-hour picketing accompanied another 
publicity gimmick: JFJ demonstrators handcuffed themselves 
across the main entrances to the Washington Square building, 
making ingress or egress exce
edingly difficult. Respondents 
dispelled any doubt about their objectives on this occasion 
when the crowd of 80-odd picketers chanted, ﬁshut ‚em down.ﬂ 
G.C. Exhs. 50 and 51. There can be no doubt that Respondents demonstrated their willingness 
to pursue secondary objectives, 
even at the risk of having some supporters arrested.  
No doubt, Respondents planned the trashing and handcuffing 
incidents to focus public attention on the JFJ campaign. How-
ever, in staging these dramatic
 scenes, Respondents clearly had 
a more limited audience in mi
ndŠthe employees, tenants, and 
patrons of the targeted buildings. They were the ones to bear 
the brunt of Respondents™ interf
erence, intimidation, and coer-
cion. The adverse impact on neutra
ls of Respondents™ actions at the three Connecticut Avenue buildings could have been fore-
seen as the likely consequences 
of a strategy that went beyond 
the pale of symbolic protest. As 
such, the trashing incidents, the 
assaults, and the handcuffing de
monstration violate both Sec-tion 8(b)(4)(i) and (ii).  
9. Blocking the L Street garage was unlawful  
On the day after the trashing, picketing at another Abram-
son-owned building again bore witness to Respondents™ secon-
dary intent. On November 2,
 a half dozen demonstrators 
marched slowly across the entrance to a garage which was part 
of a building owned by Tower Construction at 1707 L Street.
68 Although some cars were able to enter, others drove away. 
USSI employees cleaned the building but were not responsible 
for the garage which was operated and maintained by Monu-
ment employees. Therefore, by concentrating their picketing at 
                                                          
 68 Respondent contends that there 
was insufficient evidence to con-
nect the Unions to the activity at the 1707 building since the only wit-
ness to the incident, a Monument supe
rvisor, testified that the picket 
signs read ﬁJustice for jobs, we can™t live off of $4.70 an hour.ﬂ Re-
spondents seem to seek an evidentiary standard strict enough to convict 
a felon. However, burdens of proof in administrative hearings are less 
stringent. Here, allowing for the fact
 that memories fade over time, I 
find that the language which the supervisor recalled was close enough 

to the text which admittedly appear
ed on JFJ placards to conclude that 
Respondents were responsible for 
the picketing at 1707 L Street. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 681the garage entrance, impeding motorists™ access to the parking 
facility, and urging an 
irate patron to complain to management, 
the pickets indicated that they were far less concerned with 

USSI than they were with neutral garage patrons and Monu-
ment management, who, if sufficiently provoked, might act as 
Respondents™ surrogates in bringing pressure to bear on the 

Charging Party. Here, too, Respondents™ conduct is proscribed 
by Section 8(b)(4)(i) and (ii).  
C. The Impact of De Bartolo on Respondents™ Activities  
As detailed above, Respondents carried the JFJ campaign to 
suburban Maryland, specifically 
to the homes of Albert and 
Ronald Abramson, to White Flint Shopping Mall, Lenkin head-
quarters, and the Indian Springs Athletic Club. Since the pri-
mary employers had no connection to these properties, the Re-
spondents™ actions clearly were di
rected to the owner, and thus, 
were secondary in nature.  
Respondents vigorously deny that their conduct on these oc-
casions served purposes condemn
ed by Section 8(b)(4). In-
stead, they maintain that in e
ach instance, JFJ supporters were 
engaged in peaceful vigils and 
handbilling. Hence, they argue 
that these activities were protected by the Supreme Court™s 
ruling in Florida Coast Building & Construction Trades Coun-
cil v. De Bartolo, 485 U.S. 568 (1988).   
In De Bartolo, a union distributed handbills at the entrances 
to a shopping mall, urging a consumer boycott of neutral busi-
nesses as long as a nonunion contractor was permitted to con-
struct a building there while paying substandard wages. The 
Supreme Court held that Section 
8(b)(4) did not proscribe such 
peaceful handbilling where there were no other nonspeech ele-

ments such as ﬁviolence, pick
eting or patrolling and only an 
attempt to persuade customers not to shop in the mall.ﬂ In 

reaching this conclusion, the Court distinguished peaceful 
handbilling which merely attempts
 to persuade, from picketing 
whose very purpose is to exert influence and produce conse-
quences different from other modes of communication. Id.  
Following De Bartolo, the Board has approved union hand-
billing in a variety of situations. See, e.g., 
Laborers Local 332 
(CDG, Inc.)
, 305 NLRB 298 (1991); 
Plumbers Local 32 (Ra-
mada Inc.), 302 NLRB 919 (1991); and 
Service Employees 
Local 399 (Delta Air Lines)
, 293 NLRB 602 (1989). These 
cases, together with several advice memoranda issued by the 
General Counsel, offer some guidance as to the circumstances 
under which handbilling may be conducted without offending 

the Statute.  
First, the Board has posited that handbilling is not to be re-
garded as coercive simply because picketing either precedes or 
follows it, even where no hiatus 
occurs between the two. Thus, in CDG some 100 members of a local union engaged in hand-
billing over 3 days at the entrances to an office building, with 
the secondary object of pressuring the landlord to cease doing 
business with C.D.G., a contract
or which had a labor agreement 
with another union. On the fourth day, 300 to 400 persons, 
many of whom carried signs, participated in the Laborers™ 
march and rally around the building. When the rally ended, 20 
members remained to distribute handbills. The Board held that 
only the march and rally constituted unlawful restraint and 
coercion under Section 8(b)(4).  
Second, the Board™s Division of
 Advice has concluded that 
picketing and other activities such
 as rallies and parades do not 
offend the Act if they are incidental to handbilling, designed to 
convey a message, and conducted 
in a nonconfrontational man-
ner. Carpenters Local 745 (Sheraton Corp.)
, GCM Advice 
Memo (Jan. 23, 1991); Service Employees Local 77 (Empire 
Industrial Maintenance), and Service Employees Local 77 (JMB Property Management)
 (May 27, 1988). This conclusion 
rests on the Board™s long held view that it is the element of 

confrontation between union me
mbers and employees, custom-
ers, or suppliers trying to ente
r an employer™s 
premises that converts lawful into proscribed picketing. See 
Alden Press, 151 NLRB 1666 (1965). As discussed below, Respondents™ reliance 
on De Bartolo and its progeny to legitimize their conduct is 
misplaced in all but two of the following incidents.  
1. The demonstrations at the Abramson homes were coercive  
On the evening of November l, some 50 demonstrators as-
sembled on the street and circular driveway chanting slogans 
outside the senior Abramson™s ho
me while a six-person delega-tion knocked on his door to deliver a letter. The police re-
sponded to Abramson™s call and escorted the group off the 
property so that he was able to leave unimpeded. The demon-
strators had other handbills, apparently intended for Abram-
son™s neighbors, which questioned his dealing with a janitorial 
firm that violated workers™ rights.  
Two weeks later, on the evening of November 14, approxi-
mately the same number of dem
onstrators paraded and chanted 
slogans on the street outside 
Abramson™s home while holding 
candles, with a police 
escort nearby. A handbill was left at the 
house which stated, inter alia, th
at Abramson could hire clean-
ing contractors who paid better wages.  
The foregoing incidents do 
not warrant protection under 
De Bartolo. Unlike the handbilling which took place in that case, 
the demonstrations at the Abramson residence involved har-
assment, the threat of con
frontation, and coercion. In 
De Bar-tolo and subsequent cases, the ha
ndbilling and other activities 
took place on public property in commercial areas, during day-

light hours, with a relatively sma
ll number of people circulating 
the leaflets to anonymous passersby. Here, by way of contrast, 

a large number of people, far more than necessary to deliver a 
letter, descended on a quiet residential neighborhood at night to 

target a specific individual. 
Although only six individuals actu-
ally approached Abramson™s door 
on the first visit to his home, 
the noisy crowd close by made
 their presence known. That 
Abramson refused to open the door to the delegation does not 

dispel the potential for confront
ation created by their uninvited 
visit. It would be naive to be
lieve that the Respondents were 
oblivious to the embarrassing, even humiliating, impact of their 
demonstration.  The second demonstration at Abramson™s home was not 
converted into a lawful asse
mbly because the Respondents 
secured the presence of the poli
ce and conducted their vigil on 
the street with lighted candles. Compare 
C.D.G., Inc
., supra, where the Board found that obtaining a parade permit did not 
conceal the fact that the union ac
tually was engaged in picket-
ing. The threat of confrontation may arise even in the absence 

of a personal encounter. On this occasion, the fact that none of 
the demonstrators approached Abramson™s door does not neu-
tralize other intimidating aspect
s of the demonstration. The 
appearance at night of a large 
crowd in a residential neighbor-
hood is, in itself, intimidating.
 Although no picket signs were 
displayed, the crowd was engaged in activity which had the 
earmarks of secondary picketing,
 as demonstrated by their 
numbers, their choice of location, their parading, and their 
chanting slogans related to their primary labor dispute. These 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 682circumstances bear some simila
rity to those described in 
New Beckley Mining Corp
., supra, where the Board found that  
 [T]he crowd™s large size and its participants milling about in 
the inn™s parking lot while shouting, ﬁHow you doing scabsﬂ 
and ﬁwhy don™t you go home,ﬂ had all the attributes of mass 
picketing, attributes that in this case were accentuated by the 
timing of the crowd™s arrival 
at the inn in the predawn. 
 It is well settled that picketing (or other coercive conduct) 
violates Section 8(b)(4) if its object is to exert improper influ-
ence on a neutral party. Id. Respondents did not venture into the 
suburbs at night to communicate w
ith the public at large. Their 
central purpose was to reach Ab
ramson who, Respondents were convinced, had the power to insist that USSI recognize and 
bargain with them under threat of canceling their contract. 
Handbilling and demonstrating at night in front of a private 
residence in a quiet suburban neighborhood is qualitatively 
different from engaging in those 
same activities during daylight 
business hours at the entrance to a shopping mall as in 
De Bar-tolo, or at a downtown commercial building as in 
C.D.G
. Re-
spondents reasonably could foresee 
that their visit would harass 

and embarrass Abramson in front 
of his neighbors and, thus, 
would have a coercive effect.  
Moreover, the handbills which may have been intended for 
distribution to Abramson™s ne
ighbors on November 1, were 
critical of his contracting with a janitorial firm that paid low 

wages; the leaflet which came to
 his attention on November 14 
suggested he could hire other 
contractors who offered a higher 
payscale.
69 When evaluated in light of Respondents™ entire 
campaign strategy and conduct, 
the handbills offer telling evi-
dence of secondary intent. In the final analysis, it is the method 
the Respondents chose to deliver their message to the owner of 
Washington Square which depriv
es them of first amendment 
protections. Respondents were seeking to exert undue pressure 

on the Charging Party so that 
it would cease doing business 
with USSI, an objective forbidden by Section 8(b)(4)(ii)(B). 
However, it cannot be said that
 Respondents were attempting to 
induce or encourage Abramson to withhold his services from 

the Charging Party and thus, I dec
line to find that subsection (i) 
was violated.  
Respondents™ conduct at Ronald Abramson™s home on No-
vember 16, did not differ materi
ally from the demonstration at 
the residence of the senior Abramson. Here, too, 40 to 60 per-
sons congregated at night outside a private home. Only a few 
demonstrators approached the door to deliver a handbill sug-
gesting that Abramson was a greedy exploiter. From the per-
spective of Ronald Abramson™s 9-year-old son, the situation 
was frightening. The Respondents are in a poor position to deny 
any responsibility for the boy™s 
reaction when it was reasonably 
foreseeable that a child might be in the younger Abramson™s 

home, and, with a child™s curios
ity, come to the door to see 
what was going on. As a parent
, Abramson had every right to 
feel even more coerced by conduct which intimidated his child 
than if he had borne the brunt of the encounter himself. For the 
reasons set forth above with respec
t to the demonstrations at the 
elder Abramson™s home, I find th
at the Respondents™ actions at 
Ronald Abramson™s home violated Section 8(b)(4)(ii)(B). 
Given the presence of the Abramson™s housekeeper, a finding 
that subsection (i) was violated also is appropriate here.  
                                                          
 69 No evidence was introduced to prove that these handbills actually were distributed to Abramson™s neighbors or others. 
2. De Bartolo does not exempt Aspen Hill
 or Arent, Fox      
intrusions  Respondents expedition to the Aspen Hill Racquet Club and 
Fitness Center two nights later wa
s an exercise in rowdy behav-
ior. It will be recalled that 
after taking part in the noontime 
handcuffing event at Washington
 Square, Brown led 40 to 60 
demonstrators by bus and van to the Club, which was owned in 
part by the Lenkins. Six members of the group passed out 
handbills to patrons, interrupting and interfering with them as 
they attempted to exercise. At the same time, Brown, with the 
other demonstrators in tow, rema
ined at the reception desk and 
facetiously inquired about Club
 memberships. Brown refused to leave when asked to do so and threatened legal action if staff 

members did not provide their proper names. Outside the Club, 
Brown refused to intervene when it appeared a fight might 
occur between some of the demonstrators and Club personnel.  
By no stretch of the imagination can the demonstrators™ in-
vasion of the athletic facility 
be viewed as ﬁpeaceful handbill-
ing not involving nonspeech elements.ﬂ 
De Bartolo, supra, 128 
LRRM at 2004. It is highly un
likely that Respondents™ real 
purpose had much to do with distributing handbills, for such a 
straightforward task could have been accomplished with far 
fewer people and the leaflets could have been left at the recep-
tion desk. A more plausible expl
anation exists for Respondents™ 
conduct: the demonstrators chose to travel some distance to purposely disrupt the operations of the Lenkin-owned Club in 

order to coerce Club personnel and patrons and thereby put 
pressure on Lenkin. Respondents also are liable for inducing 
the Athletic Club™s employees 
to withhold their service from 
their employer.  
On the morning of November 15, Respondent™s president, 
Sweeney, and several other union o
fficials, met with the Arent, 
Fox attorneys who represented the Charging Parties. Two hours 
later, picketing began anew 
outside the Washington Square 
building which houses the Arent,
 Fox firm. During the course 
of the picketing, SEIU demonstrators entered the firm™s offices 
for what proved to be a far more disruptive and intrusive inci-
dent that the one which t
ook place at Aspen Hill.  
A law firm may invite the public 
to its quarters, but this does 
not grant visitors license to occupy the premises for mischief 
unrelated to a legitimate business purpose. Here, as many as 20 
to 30 SEIU demonstrators left th
e picket line to swarm noisily 
through the halls of the law firm, opening doors to offices and 
meeting rooms without regard to 
requests that they remain in 
the reception area and with no respect for notions of privacy or 
decorum. The Respondents™ purpose evidently was to send a 
message to the Charging Parties™ attorneys who they regarded 

as the masterminds of the anti-
JFJ campaign and principals in their labor dispute. Based on all the circumstances in this case, 
it is fair to infer that the unspoken message the Respondents 
meant to convey was that attorneys who thwarted the Respon-
dents™ goals were not immune from harassment. Such a mes-
sage is not entitled to Constitutional protection. If Respondents™ 

purpose was to communicate with the Charging Parties™ attor-
neys as claimed, union official
s had ample opportunity to do so 
that very morning when Sweeney met with counsel. In reality, 
the demonstration had little to do with persuasive speech; rather 
it was a purposeful attempt to disrupt the lawyers, administra-
tive staff, and clients so as to enmesh the firm in the primary 

labor dispute. Thus, this esca
pade also violated Section 
8(b)(4)(i) and (ii)(B).  
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 6833. Handbilling at 2301 M Street and Lenkin headquarters     
was not coercive  
The facts pertaining to Responde
nts™ handbilling at an Abram-
son owned building on M Street N.W. and at Lenkin™s corporate 
headquarters in Bethesda, Maryland, are quite different from 
those relating to the above-described demonstrations, and lead to 
different legal conclusions.  
On November 2, 40 to 50 demonstrators wearing Justice for 
Janitors uniforms marched to a corner near the entrance of the 
building at 2301 M Street N.W., a complex partially owned by 
Lenkin. Brown arrived ahead of the others and left a stack of 
handbills just inside the door of the apartment vestibule. During 
the course of the rally, Jay Hesse
y delivered a brief speech which 
the crowd punctuated with noisem
akers and cries of ﬁDown With 
Eddie Lenkin.ﬂ After 20 or 30 minutes the group left. Although 
the group walked in single file to their rallying point, no evidence 
was offered that once there, they continued to march, picket, or 
patrol in any fashion. Nor was there any evidence that they car-
ried picket signs. Moreover, the General Counsel™s sole witness 
to this event admitted that the de
monstrators did not block access 
to the building. They did wear clothing which linked them to the 
JFJ campaign. However, this identification was no more notice-
able than the large yellow hands imprinted with the union™s name 
discussed in 
CJA Local 745 (Sheraton Corp.)
, 18 AMR 28023 
(NLRB Advice Memorandum, Jan. 23, 1991) or the red T-shirts 
bearing the JFJ logo referred to in 
Service Employees Local 77 
(Empire Industrial Maintenance)
, 15 AMR 25114 (NLRB Ad-
vice Memorandum, May 27, 1988). In the latter matter, 30 SEIU 
demonstrators yelled and rang cow bells as they marched in an 
area close to a building managed by the Charging Party. Yet, the 
Advice Memo concluded that without proof of confrontation and 
in the absence of evidence that 
the demonstrators induced anyone 
to engage in a work stoppage, their activity was not unlawful. 

Here, as in that matter, ﬁone of the necessary conditions of pick-
eting, a confrontation in some
 form between union members and 
employees, customers or suppliers who are trying to enter the 

employer™s premisesﬂ is absent. 
Alden Press
, supra at 1669.
70 Indeed, it is unclear that the demonstrators even saw the guard 
who testified about their demonstr
ation. Consequently, I find that 
Respondents™ conduct on this occasion was protected activity 
within the meaning of 
De Bartolo
.  On November 6, a Lenkin employee personally observed 
only two individuals distributing handbills during regular work-
ing hours in Lenkin™s Bethesda, Maryland headquarters. The 
evidence does not show that the two were noisy or confronta-
tional. Their only misdeed appears 
to be that they did not leave the building as promptly as they 
might have at the request of a 
Lenkin employee.  
That same employee later saw 
seven persons leave the build-
ing, but there is no evidence that the other five ventured past 
the entrance and roamed the building, for no one reported see-
ing them at any time prior to their departure. There was no 
picketing, patrolling, parading,
 or chanting. Apparently, the 
entire episode lasted 10 to 15 mi
nutes. To be sure, the handbill-
ing did not take place in a completely open public space, as in 
De Bartolo. At the same time, the commercial office building 
was not a private dwelling nor 
posted against solicitations. 
These facts do not justify a fi
nding that Respondents™ engaged 
                                                          
 70 I recognize that opinions from the Board™s Division of Advice do 
not constitute controlling precedent. 
However, I find the analysis sound 
and, therefore, rely on it as persuasive, if not binding. 
in coercive or restraining conduct within the meaning of Sec-

tion 8(b)(4).  
D. An Object of Respondents™ Co
ercive Activity was Proscribed 
by Section 8(b)(4)(B)  
The General Counsel must prove not only that the Respon-
dents threatened, coerced, or restrained neutral employers, but 
also that the purpose of such conduct was to ﬁ(B) forc[e] or 
requir[e] any person . . . to cease doing business with any other 
person.ﬂ  It is well settled that the ﬁcease doing businessﬂ phrase in 
Section (b)(4)(B) is liberally construed and may be applied to 
situations other than those in 
which a secondary employer has 
severed all business ties with the primary. Thus, in 
Burns & 
Roe, supra at 304Œ305, the Supreme Court found that conduct 
designed to pressure the neutral to change its work assignment 
policies ﬁwas unmistakably and 
flagrantly secondary.ﬂ The 
statute also prohibits secondar
y conduct intended to disrupt or 
interfere with the business of a neutral person, even where no 
direct relationship exists with 
the primary if the purpose is to 
pressure the neutral to intercede in the union™s dispute. 
Long-shoremen ILA v. Allied International Inc., 456 U.S. 212 (1982); 
Teamsters Local 732 (Servair Maintenance)
, 229 NLRB 392 (1977).  In the absence of direct evidence as to a union™s objective, 
the Moore Dry Dock
 standards provide a convenient way to 
determine whether picketing at a common situs actually is 
aimed at the secondary employer. As I found above, the Re-
spondents violated the fourth 
Moore Dry Dock
 precept on one 
occasion prior to the commencement of the strikeŠthat is, on 

the evening of October 25, when a large group of demonstrators 
picketed at the Washington Square building carrying signs that 
failed to identify USSI as the focus of the labor dispute. Subse-
quently, after November 7, when
 the Respondents were notified 
that the work schedule for the USSI janitors at Washington 
Square was altered, they continue
d to picket at that site through 
November 14, thereby failing to comply with the first and sec-

ond Moore Dry Dock
 requirements that picketing take place at 
times when the primary employer is engaged in its normal 
business at the common situs. Consequently, a presumption 
arose that the picketing on thes
e dates had an unlawful secon-dary purpose. Having failed to rebut the presumption, it follows 
that Respondents™ activity on thes
e occasions violated Section 
8(b)(4)(ii)(B).  
The General Counsel contends in his brief that there was no labor dispute which involved 
janitorial employees at 1130 
Connecticut Avenue or 2301 M Street; therefore, when Re-
spondents engaged in activities at those buildings, they flouted 
the third 
Moore Dry Dock
 criterion which requires that picket-
ing take place reasonably close to
 the situs of the dispute with 
the cleaning contractors.  
The General Counsel appears to 
assume that a labor dispute is synonymous with a strike. In fact, even where the primary™s 
employees do not strike, a labor 
dispute may exist and a union 
may lawfully picket as long as 
the primary employer is engaged 
in its normal business at the picketed site. In the instant case, 
Respondents had struck Red Coats,
 the contractor at 1130 Con-
necticut Avenue. Although janito
rial employees assigned to 
that building did not participate 
in the strike, this did not pre-
clude lawful picketing there.  
As for picketing at the building on M Street, the General 
Counsel did not establish that janitors employed by either of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 684primary employers were not on duty at the time. Therefore, no 
presumption can be drawn that the Respondents violated the 
third Moore Dry Dock
 precept by picketing at 2301 M Street. 
In any event, even if Respondent had engaged in conduct con-
demned by 
Moore Dry Dock
 at these two locations, it would 
have no bearing on whether they violated the third criterion at 

Washington Square.  Thus, a Moore Dry Dock
 presumption of unlawful intent is 
well founded solely with respect to Respondents™ picketing on 
the evening of October 25 and after November 7 at Washington 
Square. However, more direct 
proof of secondary objectives 
proscribed by Section 8(b)(4) comes from Respondents™ own 
words. From the outset of th
e JFJ campaign, Respondents writ-
ten materials repeatedly urged 
owners and other neutrals to 
intercede in SEIU™s labor dis
pute with cleaning contractors. 
Standing alone, such entreaties would not be unlawful. When 
read in the context of the enti
re JFJ campaign, they cannot be 
regarded as isolated statements devoid of secondary implica-
tions. Rather, they expose Respondents™ overall strategy which, 
from the beginning, was to target building owners and manag-
ers as the true source of power over the janitors™ employment 

conditions.
71 See 
Burns & Roe
, supra at 304Œ305
; Miller & 
Solomon Construction Corp., supra, 
Electrical Workers IBEW 
Local 3 (Hylan Electric)
, 204 NLRB 193, 195 (9173); Rollins Communications, supra at 101
; Electrical Workers IBEW Local 
11 (L.G. Electric)
, 154 NLRB 766 (1965). Thus, when re-
viewed in conjunction with th
e frequent occasions when JFJ supporters engaged in patently 
secondary picketing, a number 
of Respondents™ letters, newslette
r articles, and handbills attest 
to an unlawful secondary intent.  
Consider, for example, an ar
ticle published in a fall 1988 
bulletin by the SEIU™s Building Service Division which stated:  
 Justice for Janitors campai
gns have operated according 
to a uniform strategy which 
includes: mass organizing to 
win ﬁvoluntary recognitionﬂ when possible . . . bargaining 
master agreements . . . and pressuring building owners, 
developers and financiers as 
well as contractors. [Empha-
sis added.] [G.C. Exh. 59.]  
 Further, a number of handbills
 which Respondents distrib-
uted during the strike urge tenants to ﬁcall your building man-

ager to assist in finding a fair resolution to this matter.ﬂ (See, 
e.g., G.C. Exh. 14, 16.) One of the handbills, titled ﬁUpdate 
Day 9 Tenant News,ﬂ implied th
at the cleaning contractors and 
building managers were equally
 responsible for ameliorating the janitors™ working conditions. (G.C. Exh. 17.) Handbills 
apparently intended for neighbo
rs were distributed during the demonstrations at the Abramsons™ homes which accused them 

of contracting with janitori
al firms which payed minimum 
wages and of reaping tremendous profits at the expense of the 
janitors who cleaned their office buildings. The handbill then 
stated that ﬁWhile Abramson is not the janitors™ employer, he 
has the power to hire cleaning companies who will pay decent 
wages and obey the law.ﬂ (G.C. Exh. 34.) The next line, printed 
in bold letters, reads, ﬁWhy Does A Lawyer Tolerate Continued 
Lawbreaking By a Company He Hires?ﬂ The leaflet concludes 
with a suggestion that the read
er contact Ronald Abramson and 
help him ﬁstraighten out the family
 real estate business.ﬂ Id. By 
                                                          
 71 The SEIU conducted extensive research about the real estate hold-
ings of various building owners, appa
rently in preparation for its JFJ 
campaign. 
this, the Respondents certainly 
were implying that neighbors, 
total neutrals, should pressure 
Abramson to sever his business relationship with an unjust janito
rial contractor. To the same 
effect are handbills prepared in
 connection with the demonstra-tion at the senior Abramson™s ho
me, and others distributed at the White Flint Mall and the Aspen Hill athletic facility which 
urged patrons to complain about the choice of contractor. The 
subtext latent in many of these messages was that the building 
owners ﬁcease doing business with any other person.ﬂ  
Respondents™ unlawful objectiv
e also may be inferred from 
the manner in which they carried out some of their activities. 
When JFJ pickets patrolled at the entrance to the Washington 
Square parking garage and when
 Bensinger parked and locked 
his car at the head of the garage ramp, Respondents surely fore-
saw the probable consequences: by
 impeding access, the garage 
manager would lose business and 
motorists attempting to park 
there, some of whom probably were tenants of the building, 
would be inconvenienced. The 
picketing which took place at 
the garage in the 1701 M Street building was likely to have the 

same impact on tenant-motorists 
and parking garage attendants 
and their supervisors. Similarl
y, Respondents had to anticipate 
the inconvenience and disrupti
on of normal activities their 
trashing and handcuffing shenanigans would inflict on tenants 

and patrons of Washington Squa
re and the buildings at 1130 
and 1133 Connecticut Avenue. Further, the foray to the Aspen 
Hill Club and the romp through the Arent, Fox offices were 
purposefully designed to interfere, if not to halt, normal activity 
of neutrals at both locations. There can be no doubt that Re-
spondents were aware that their antics would irritate and frus-trate all but the most saintly tenants and patrons, to the detri-
ment of their everyday pursuits. It is fair to infer that the Re-
spondents engaged in these activities with the hope that some 
would withhold their services, an
d/or demand that the Charging 
Parties remedy the situation. If 
ﬁthe union™s intent is measured as much by the necessary and foreseeable consequences of its 
conduct as by its stated objective,
ﬂ then an inference that the 
Respondents™ objective was unlawful is certainly warranted 
here. New Beckley Mining Corp
., supra.  At the same time that Respondents were engaged in actions 
which adversely affected tenants 
and potential clients, they also 
were letting the Charging Parties know that relief from their 
tactics could be obtained by re
moving the offending employers 
or requiring them to come to terms with the SElU™s demands. 
In either case, the Respondents were signalling by word and 
deed that the Charging Parties ﬁalone, had the power to resolve 
the underlying dispute by . . . 
substantially disrupting their 
business arrangements with the primary employers.ﬂ 
Rollins 
Communications, supra at 101. In short, Respondents waged a 
campaign of secondary pressure aimed at Washington Square 

and Lenkin, as well as other ne
utrals who were incidentally 
involved, with the objective of enmeshing them in their labor 

dispute with USSI and Red Coat
s. Such conduct violates Sec-
tion 8(b)(4)(i) and (ii) of the Act.  
VII. RESPONDENTS ALSO VIOLATED SECTION 
8(B)(1)(
A)  The complaint in Cases 5ŒCBŒ6712Œ1 and 5ŒCBŒ6712Œ2 
(G.C. Exh. IŒV) alleges that
 Respondents coerced and re-
strained employees in violati
on of Section 8(b)(1)(A) by con-
duct which also was alleged to ha
ve violated Section 8(b)(4). 
Namely, the 8(b)(1)(A) allegations accuse Respondents of re-

straining or coercing employee
s by maintaining an unlawful 
picket line from October 25 to 
November 14, blocking access 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 685to the WSLP parking garage on 
October 31, assaulting supervi-
sors and a tenant™s customer manua
lly and with bags of trash on 
November 1, and again blocki
ng Washington Square on No-
vember 8 when demonstrators handcuffed themselves to the 
doors of the building.  It is well settled that violence or threats of violence aimed at 
an employee because of his or her protected activity constitutes 
coercion and restraint within the meaning of Section 
8(b)(1)(A). A union may be held 
liable for acts of violence by 
picketers where union officials participate in the misconduct or 
know of it and fail to disavow it or prevent its recurrence. See 
Machinists Local 758 (Menasco Inc.)
, 267 NLRB 1147 (1983). 
Moreover, nonviolent conduct, in
cluding efforts to prevent 
employees from reporting to work by impeding access to an 
employer™s facility also is proscribed by this section. See 
North American Meat Packers (Hormel & Co.)
, 287 NLRB 720, 721 (1987). Even where blocking is not altogether successful, the 
act of amassing a hostile crowd at a building™s entrance in a 
confrontational manner is, in itse
lf, coercive. Id. Further, al-
though Section 8(b)(1)(A) literally addresses the statutory 
rights of employees vis-a-vis unions, the provision also may 
apply to nonemployees, such as supervisors, if employees are 
present or the incident is likely to come to their attention and 
would reasonably tend to restrain them in the exercise of their 
Section 7 rights. Id. at fn. 5.  
I found above that Respondents™ gatherings prior to the onset 
of their strike on October 30 did not constitute picketing. Even 
assuming that the contrary was true; that is, that Respondents 
were engaged in unlawful picketing by failing to observe the 
Moore Dry Dock
 criteria, for the entire period alleged in the 
complaint, I find nothing about such activity which could re-

strain or coerce employees in the exercise of their Section 7 
rights.  I also found as a fact that on October 31, SEIU pickets pa-
raded in pairs across the entrance to the Washington Square 
garage, purposely keeping many, but 
not all, cars at bay. Then, 
Bensinger parked and locked his vehicle slantwise across the 
entrance, totally preventing access to the facility to all but one 
intrepid Secret Service employee. These events were witnessed 
by the garage attendants, and pot
ential customers of the garage, 
some of whom surely worked for employers located in Wash-
ington Square. On November 
8, SEIU demonstrators hand-
cuffed themselves to the front doors of Washington Square, 
again impeding ingress and egress during the busy noon hour. 
Respondents also scattered trashbags throughout the lobby. 
They may have engaged in this initiative as a symbolic protest, 
but that does not mitigate the effects of their deed. Whether 
they flung the sacks about purposely or inadvertently, Respon-
dents cannot evade responsibility for the foreseeable conse-
quences of their actions, including
 the harm done to a customer 
who was struck by a falling sack as she entered a salon on the 
lower level. Having acknowledged
 responsibility for the dem-
onstration, the Respondents may not
 deny liability for its con-
sequences, particularly when there is no credible evidence that 
anyone but SEIU supporters flung the sacks about, causing 
them to come apart. Lastly, Re
spondents™ agents were directly 
at fault for the assaults on Secu
rity Chief Remick and Property 
Manager Reed. Even if no employee witnessed these encoun-
ters, news of these uncommon occurrences was bound to reach 
security guards and others employees who worked in the build-
ing.72 While Respondents probably did not want the demonstra-
tors to strike anyone, neither 
did any SEIU official publicly 
condemn such misconduct. In fact, once Brown and others had 
completed their protest in the Washington Square lobby, they 

moved on to other nearby buildings to carry out similar maneu-
vers, suggesting that Respondents had little interest in prevent-
ing a recurrence of the protesters™ belligerent conduct. In light 
of the precedents cited above, litt
le discussion is needed to 
conclude that Respondents™ acti
ons on the occasions described 
above restrained and coerced employees in contravention of 
Section 8(b)(1)(A).  
THE REMEDY  Having found no merit to the allegations in Case 5ŒCBŒ6558 
involving General Maintenance Service Company, I shall rec-
ommend that the complaint be di
smissed. Having further found, however, that the Respondents vi
olated Section 8(b)(1)(A), 
(4)(i), and (ii)(B) in the cases involving WSLP and the Lenkin 
Company, I shall recommend that they cease and desist from 
such practices and take affirmative actions designed to effectu-
ate the Act.  
Arguing that Respondents™ unlawful acts were extensive and 
egregious, the General Counsel and the Charging Parties seek a 
broad cease-and-desist order which would prohibit Respon-
dents from violating the Act in an
y manner as to all persons in 
the Washington, D.C. metropolit
an area. Respondents assert 
that because they have not prev
iously been found to have vio-
lated the Act, if any order issues, it should be a narrow one 

tailored specifically to only those unfair labor practices which 
are found to have merit.  
In Hickmott Foods
, 242 NLRB 1357 (1979), the Board an-
nounced that a broad order is 
warranted on two grounds: ﬁwhen 
a respondent is shown to have a proclivity to violate the Act or 
has engaged in such egregious or widespread misconduct as to 
demonstrate a general disregar
d for fundamental statutory 
rights.ﬂ Typically, a pr
oclivity to violate the Act is found where 
the respondent has a history of pr
ior violations based on similar 
unlawful conduct. See, e.g
., Iron Workers Local 433 (United 
Steel), 293 NLRB 621, 623 (1989).  
However, recidivism is not the sole ingredient. which justi-
fies a broad order. A proclivity to violate the Act may also be 

based on a respondent™s conduct in
 the particular case before 
the Board if it ﬁexhibits a blatant disregard of the Act and a 
clear willingness, if not eagerness to violate it. . . . (as well as) a 
high probability of recidivism di
rected against other . . . con-
tractorsﬂ 
Service Employees Local 77 (Thrust IV)
, 264 NLRB 
628Œ629 (1982), enfd. 123 LRRM 3212 (9th Cir. 1986) (union 
intentionally ignored reserve gate
 and picketed at times when it 
knew no primary employees would 
be present because of its 
admitted interest in organizing entire jobsite). A broad order 
also may be appropriate where 
respondent™s highest officials 
are involved in the unlawful conduct. 
Impact Industries, 285 NLRB 5 (1987), enf. denied on other grounds 847 F.2d 379 
(7th Cir. 1988).  
In the final analysis, determining whether a broad order is 
warranted, and how broad it should be, ﬁturns on the nature and 
extent of violations committed by the respondent.ﬂ 
Iron Work-                                                          
 72 Apart from the beauty salon manager who observed a trashbag 
striking her client, there is no evidence, either direct or implied, that 
this incident became known to other employees. Accordingly, I am 
unable to find that this aspect of th
e allegation contained in par. 12 of 
the complaint constitutes an 8(b
)(1)(A) unfair labor practice. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 686ers Local 378 (N. E. Carlson Construction)
, 302 NLRB 200 
(1991). Thus, in deciding whether to recommend a broad or narrow remedial order here, careful consideration must be 
given to the nature and number 
of Respondents™ violations and 
an assessment made as to whether they are likely to engage in 
similar misconduct in the future 
against these or other employ-
ers in the metropolitan area.  
The evidence reviewed above establishes that Respondents™ 
unlawful activities were widespread and in certain instances, 

flagrant. They picketed for approximately a week at hours 
when they had reason to know th
at the primary employees were 
not at work; they trashed the lobbies of three buildings in 1 day, 
assaulting a few people in the process. At othe
r times, Respon-
dents prevented access to Washington Square when demonstra-
tors handcuffed themselves to 
the portals, and blocked ingress 
and egress to parking facilities 
at both at Washington Square 
and 1707 L Street, inconveniencing potential patrons and halt-

ing business at both locations. 
Respondents argument that their 
actions were justified because janitors had access to these 

building through the parking garages was specious; they knew 
or should have known that the janitors did not enter or leave the 
building that way. Thus, through various strategies, the Re-
spondents attempted to adversely 
affect as many neutrals as 
possible as a means of bringing pressure to bear on the Charg-

ing Parties.  A number of officials in Respondents hierarchy were respon-
sible for designing and executing many of the JFJ campaign 
activities. Take, for example, 
the trashing incidents during 
which three persons were assau
lted. Under International Organ-
izer Stephen Brown™s direction, demonstrators invaded subur-
ban athletic club owned in part
 by Lenkin, while Research Di-
rector David Chu led a disruptive parade of demonstrators 

through the law offices of the Charging Parties™ counsel. Fur-
ther demonstrations were carried to the doorsteps of Albert and 
Ronald Abramson™s Maryland residences.  
This record suggests that unless restrained by a remedial or-
der which reaches beyond the immediate employers named in 
the complaint and encompasses 
the greater Washington, D.C. 
metropolitan area, Respondents are willing to adopt tactics 
which affect any number of neut
rals and carry their campaign 
to any location, private or commercial, in which the Charging 

Parties have a financial or management interest. Cf. 
Metropoli-tan District Council of Philadelphia (E. Reeves, Inc.)
, 281 NLRB 493, 499 (1986) (order extends to any present and future 
jobsites where employees of Ch
arging Parties are working).  
At the same time, in fashioning
 an appropriate order, it is important to bear in mind that
 Respondents began their organiz-
ing drive in the fall of 1987; yet, no other remedial orders have 

issued against them throughout the 3-year period prior to this 
case. Moreover, the 8(b)(i)(A) and 8(b)(4)(i) and (ii)(B) viola-
tions litigated here occurred within a 3-week period in the fall 
of 1990. In other words, Respondents™ unfair labor practices 
took place during a small fraction of the time that they actively 
conducted the JFJ campaign. Additionally, findings that Re-
spondents violated several different
 sections of the Act rest on 
the same conduct.  It also is relevant that Re
spondents planned and executed a 
number of demonstrations in re
liance on their construction of 
De Bartolo and its progeny. Although a few cases have shed 
light on De Bartolo
, the Board has not yet had the opportunity 
to delineate all the contours of that decision. Similarly, Re-
spondents vigorously and in good faith argued that the Charg-
ing Parties had forfeited their 
neutral status. If Respondents™ 
argument had prevailed, they would have had a complete de-
fense to virtually all the 8(b)(4
) allegations. Since Respondents™ 
theory of shared culpability among the Charging Parties and the 

primary employers had not been tested at the time they engaged 
in the conduct at issue here, they did not have the benefit of a 
definitive Board ruling to guide
 their actions. Without such certainty, and in the absence of a recidivist history, it would be 
unjust to conclude that Respondents exhibited ﬁa blatant disre-
gard of the Act and a clear will
ingness, if not eagerness to vio-
late it.ﬂ (
Thrust IV, supra at 528.) In light of these considera-
tions, the remedy in this case will be limited to ﬁlike or related 
conduct.ﬂ  The Charging Parties, but not the General Counsel, urge that 
Respondents should be compelled to read the order at manda-
tory meetings of their staffs, 
publish it in local newspapers, and 
announce it on the radio. I have
 found that Respondents™ upper 
echelon officers were personally 
involved in engineering and 
executing the JFJ campaign in Washington and its environs. 
Those who participated in the 
picketing and demonstrations 
simply followed their leaders™ cue.
73 Given the SEIU officials™ 
involvement in the campaign, it is
 inevitable that they and their 
staffs will quickly learn of the instant decision. Therefore, it is 

not necessary that the Decision and Order be read aloud at 
meetings, as the Charging Part
ies propose. Moreover, newspa-per and radio accounts would not 
guarantee that the contents of 
the Order reached the right ears. Rather, such a requirement 
only would serve to penalize the 
Respondents. Board orders are 
not issued for vindictive purposes. Rather, as the Board ob-

served in 
Long Construction Co
., 145 NLRB 554, 556 (1963), 
ﬁThe cease and desist order, in conjunction with the utilization 
of the contempt procedures provided in the Act, is well de-
signed to prevent the recurrence 
of the unfair labor practices 
and to vindicate 
public rights.ﬂ  CONCLUSIONS OF 
LAW 
 1. Respondents are labor organiza
tions within the meaning of 
Section 2(5) of the Act.  
2. General Maintenance Serv
ice Co., Inc., Washington 
Square Limited Partnership, and the Lenkin Company Man-

agement, Inc. are employers en
gaged in commerce within the 
meaning of Section 2(2), (6
), and (7) of the Act.  
3. Respondents violated Section 8(b)(4)(i) and (ii) by:  
(a) Picketing at the Washington Square Building on the night 
of October 25, 1990, while carrying placards that failed to iden-
tify USSI as the employer with w
hom they had a labor dispute.  
(b) Picketing at Washington S
quare from November 7 to 14, 
1990, at times when they knew or should have known that the 
primary employees were not working.  
(c) Patrolling and parking a locked car in the entrance of the 
Washington Square garage in a manner which blocked access 
to that facility.  
(d) Demonstrating in the lobbi
es of Washington Square and 
at 1130 and 1133 Connecticut Avenue N.W. with trashbags full of shredded paper which opened and littered the lobbies.  
(e) Injuring three persons during 
the course of the activity re-
ferred to in subparagraph d, above.  
                                                          
 73 This is not to imply that the 
assaults which occurred during the 
trashing episode at Washington Square were orchestrated in advance. 
To the contrary, it is far more likely that they were unintended and 
unfortunate consequences of r
eckless, but unplanned behavior. 
 SERVICE EMPLOYEES LOCAL 525 (GENERAL MAINTENANCE CO.) 687(f) Impeding access to a parking facility at 1707 L Street 
N.W. on November 2.  
(g) Picketing and/or demonstr
ating at Ronald Abramson™s 
home on November 16.  (h) Demonstrating at the Aspen Hill Athletic Club and the 
Arent, Fox law firm.  
4. Respondents violated Section 8(b)(4)(ii) by picketing and 
demonstrating at Albert Abramson™s home on November 1 and 
14.  5. Respondents restrained and threatened employees in viola-
tion of Section 8(b)(1)(A) of the Act by  
(a) Blocking access to the 
Washington Square garage 
through patrolling and leaving a locked car at the entrance of 
that facility.  
(b) Assaulting supervisors and a tenant™s customer during an 
unlawful demonstration in the Washington Square lobby.  
(c) Impeding access to Washington Square when SEIU pick-
ets handcuffed themselves to the building™s doors.  
6. The unfair labor practices desc
ribed in paragraphs 3 to 5, 
above, affect commerce within th
e meaning of Section 2(6) and 
(7) of the Act.  
7. The complaint in Cases 5ŒCBŒ6558 and 5ŒCBŒ6584 
should be dismissed.  
8. Except as set forth above, the Respondents have not vio-
lated the Act in any other respect alleged in the amended con-

solidated complaints.  
[Recommended Order omitted from publication.] 
   